Exhibit 10.1


THIRD AMENDMENT TO CREDIT AGREEMENT
THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), is entered into as
of December 15, 2016, by and among GRACO INC. (the “Company”), the Banks (as
defined in the Credit Agreement) signatory hereto and U.S. Bank National
Association, as administrative agent for the Banks (in such capacity, the
“Agent”). Capitalized terms used herein but not defined herein shall have the
meaning given such terms in the Credit Agreement (as defined below).
W I T N E S S E T H
WHEREAS, the Company, the Borrowing Subsidiaries party thereto from time to
time, the Banks and the Agent are party to that certain Credit Agreement, dated
as of May 23, 2011 (as amended, restated, supplemented, or otherwise modified
prior to the date hereof, the “Credit Agreement”);
WHEREAS, the Company has requested that certain modifications be made to the
Credit Agreement; and
WHEREAS, the Banks have agreed to amend the Credit Agreement on the terms and
conditions set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree to amend the Credit
Agreement as follows:
SECTION 1.Amendments.     Effective as of the Third Amendment Effective Date (as
defined in Section 2 below), but subject to the satisfaction of the conditions
precedent set forth in Section 2 below, the Credit Agreement is hereby amended
as set forth in the marked terms on Exhibit A-1 attached hereto (the “Amended
Credit Agreement”). In Exhibit A-1 hereto, deletions of text in the Amended
Credit Agreement are indicated by struck-through text, and insertions of text
are indicated by bold, double-underlined text. Exhibit A-2 attached hereto sets
forth a clean copy of the Amended Credit Agreement, after giving effect to such
amendments. This Amendment shall constitute a Loan Document.
SECTION 2.Conditions of Effectiveness. This Amendment shall become effective as
of the date hereof (the “Third Amendment Effective Date”) when, and only when:
(a)    the Agent shall have received counterparts of (i) this Amendment duly
executed by the Company, the Banks and the Agent and (ii) a reaffirmation of
each Guaranty by each applicable Guarantor;
(b)    A certificate or certificates of the Secretary or an Assistant Secretary
of each Borrower and each Guarantor, attesting to and attaching (i) a copy of
the corporate resolution of such Person authorizing the execution, delivery and
performance of this Amendment and the Credit Agreement as amended hereby, if
applicable, and the other Loan Documents to which it is a party (ii) an
incumbency certificate showing the names and titles, and bearing the signatures
of, the officers of such Borrower or Guarantor





--------------------------------------------------------------------------------




authorized to execute this Amendment, if applicable, and the other Loan
Documents to which it is a party and (iii) a copy of the Organizational
Documents of such Borrower or Guarantor with all amendments thereto;
(c)    a Certificate of Good Standing for the Company and each Guarantor
certified by the Secretary of State or equivalent body in the applicable
jurisdiction of incorporation;
(d)    an opinion of counsel to the Company, the Guarantors and any Borrowing
Subsidiary, addressed to the Agent and the Banks, in form and substance
acceptable to the Agent;
(e)    a certificate signed by a Responsible Officer that the conditions
specified in Section 6.3 of the Credit Agreement have been satisfied;
(f)    all of the Agent’s accrued costs, fees and expenses through the date
hereof and all fees set forth in the Fee Letters shall be fully paid; and
(g)    the Senior Note Agreements shall have been amended in a manner
satisfactory to the Agent.
SECTION 3.Representations and Warranties. Each of the parties hereto represents
and warrants that this Amendment and the Credit Agreement, as amended by this
Amendment, constitute legal, valid and binding obligations of such party
enforceable against such party in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and general equitable
principles.
SECTION 4.Reaffirmation. The Company hereby ratifies and reaffirms the Pledge
Agreement and its pledge of stock or Ownership Interests of Foreign Subsidiaries
thereunder.
SECTION 5.Departing Banks; Reallocation. Certain Banks have agreed that, subject
to the terms hereof, they shall no longer constitute Banks under the Credit
Agreement as of the Third Amendment Effective Date (each, a “Departing Bank”).
Each Bank that executes and delivers a signature page hereto that identifies it
as a Departing Bank shall constitute a Departing Bank as of the Third Amendment
Effective Date. On the Third Amendment Effective Date, (a) no Departing Bank
shall have a Commitment, (b) each Departing Bank shall cease to be a party to
the Credit Agreement, and no Departing Bank shall have any rights, duties or
obligations thereunder (other than those rights that expressly survive payment
of the Obligations and termination of the Credit Agreement), (c) all accrued and
unpaid interest, fees and other amounts, if any, due and owing to a Departing
Bank under the Loan Documents (prior to the Third Amendment Effective Date) and,
in the case of such other amounts, of which the Borrowers have been notified,
other than outstanding Loans owed to or held by such Departing Bank (which shall
be reallocated as set forth below), shall be paid by the Borrowers to such
Departing Bank, (d) each Departing Bank hereby assigns its Commitments and Loans
to the remaining Banks such that the new Commitments of each remaining Bank
after giving effect to such assignment shall be in the amounts set forth on
Schedule 1.1 of the Credit Agreement, as amended hereby, and the Agent is hereby
authorized to take such steps under the Credit


2

--------------------------------------------------------------------------------




Agreement as reasonably required to give effect to the departure of the
Departing Banks, including, without limitation, reallocating outstanding
obligations among the Banks ratably based on the Commitments set forth on
Schedule 1.1 of the Credit Agreement, as amended hereby and (e) each remaining
Bank receiving an assignment pursuant to clause (d) above shall pay to the
Agent, for the respective accounts of the assigning Departing Banks, an amount
equal to the aggregate principal amount of Loans so assigned to it, and the
Agent shall remit the funds so received ratably to such assigning Departing
Banks. The remaining Banks and the Borrowers agree with and consent to the
foregoing assignments and authorization as described in the immediately
preceding sentence. Each Departing Bank joins in the execution of this Amendment
solely for the purposes of evidencing its agreement to this Section 5 and for no
other purpose.
SECTION 6.Reference to and the Effect on the Credit Agreement.
(a)    On and after the Third Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement and each reference to the
Credit Agreement in any certificate delivered in connection therewith, shall
mean and be a reference to the Credit Agreement as amended hereby.
(b)    Each of the parties hereto hereby agrees that, except as specifically
amended above, the Credit Agreement is hereby ratified and confirmed and shall
continue to be in full force and effect and enforceable, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and
general equitable principles.
(c)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent or the Banks, nor
constitute a waiver of any provision of the Credit Agreement or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.
SECTION 7.Headings. Section headings in this Amendment are included herein for
convenience only and shall not constitute a part of this Amendment for any other
purpose.
SECTION 8.Execution in Counterparts. This Amendment may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument, and any of the parties hereto may execute this Amendment by
signing any such counterpart. Delivery of an executed counterpart of a signature
page to this Amendment by facsimile or by e-mail transmission of a PDF or
similar copy shall be equally as effective as delivery of an original executed
counterpart of this Amendment.
SECTION 9.Governing Law. The validity, construction and enforceability of this
Amendment shall be governed by the internal laws of the State of Minnesota,
without giving effect to conflict of laws principles thereof, but giving effect
to federal laws of the United States applicable to national banks.
SECTION 10.Expenses. The Company agrees to pay on demand all reasonable
out-of-pocket costs and expenses of the Agent (including, without limitation,
the reasonable fees and


3

--------------------------------------------------------------------------------




expenses of outside counsel to the Agent) incurred in connection with the
preparation, negotiation and execution of this Amendment and any other document
required to be furnished herewith.
SECTION 11.Severability.    Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
SECTION 12.Successors; Enforceability. The terms and provisions of this
Amendment shall be binding upon the Borrowers, the Agent and the Banks and their
respective successors and assigns, and shall inure to the benefit of the
Borrowers, the Agent and the Banks and the successors and assigns of the Agent
and the Banks.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the day and year first
above written.
GRACO INC.

By: /s/ Christian E. Rothe
Name: Christian E. Rothe
Title: Chief Financial Officer and Treasurer








Signature Page to
Amendment No. 3 to Graco Credit Agreement

--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION
as Agent and a Bank


By: /s/ Mila Yakovlev
Name: Mila Yakovlev
Title: Vice President


Signature Page to
Amendment No. 3 to Graco Credit Agreement

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.
as a Bank

By: /s/ Suzanne Ergastolo
Name: Suzanne Ergastolo
Title: Executive Director


Signature Page to
Amendment No. 3 to Graco Credit Agreement

--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION
as a Bank

By: /s/ Mark H. Halldorson
Name: Mark H. Halldorson
Title: Director


Signature Page to
Amendment No. 3 to Graco Credit Agreement

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.
as a Bank

By: /s/ Haya Saiyed
Name: Haya Saiyed
Title: Officer


Signature Page to
Amendment No. 3 to Graco Credit Agreement

--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION
as a Bank

By: /s/ Joseph McElhinny
Name: Joseph McElhinny
Title: Vice President


Signature Page to
Amendment No. 3 to Graco Credit Agreement

--------------------------------------------------------------------------------






CITIZENS BANK, N.A.
as a Bank

By: /s/ Thomas Lass
Name: Thomas Lass
Title: Senior Vice President


Signature Page to
Amendment No. 3 to Graco Credit Agreement

--------------------------------------------------------------------------------






ING BANK N.V., DUBLIN BRANCH
as a Bank

By: /s/ Sean Hassett
Name: Sean Hassett
Title: Director
By: /s/ Shaun Hawley
Name: Shaun Hawley
Title: Director


Signature Page to
Amendment No. 3 to Graco Credit Agreement

--------------------------------------------------------------------------------






THE NORTHERN TRUST COMPANY
as a Bank

By: /s/ Molly Drennan
Name: Molly Drennan
Title: Senior Vice President


Signature Page to
Amendment No. 3 to Graco Credit Agreement

--------------------------------------------------------------------------------






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Departing Bank

By: /s/ Eric Hill
Name: Eric Hill
Title: Authorized Signatory


Signature Page to
Amendment No. 3 to Graco Credit Agreement

--------------------------------------------------------------------------------






EXHIBIT A-1
Amended Credit Agreement


[Omitted. See Exhibit A-2]







--------------------------------------------------------------------------------






EXHIBIT A-2
Clean Amended Credit Agreement


Attached.









--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

CREDIT AGREEMENT
Dated as of May 23, 2011,
and as amended as of March 27, 2012, June 26, 2014 and December 15, 2016,
among
GRACO INC.,
THE BORROWING SUBSIDIARIES,
as defined herein,
THE BANKS,
as defined herein,
U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent,
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,
WELLS FARGO BANK, NATIONAL ASSOCIATION, BANK OF AMERICA, N.A., CITIZENS BANK,
N.A. and PNC BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents, and


U.S. BANK NATIONAL ASSOCIATION and JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners

--------------------------------------------------------------------------------







2

--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
 
Page
ARTICLE I DEFINITIONS, CONSTRUCTION, ACCOUNTING TERMS AND
ALTERNATIVE CURRENCIES
1
Section 1.1
Defined Terms
1
Section 1.2
Accounting Terms and Calculations
23
Section 1.3
Computation of Time Periods
23
Section 1.4
Other Definitional Terms
23
 
 
 
ARTICLE II TERMS OF LENDING
24
 
 
 
Section 2.1
The Commitments
24
Section 2.2
Advance Options
24
Section 2.3
Borrowing Procedures
25
Section 2.4
Continuation or Conversion of Loans
26
Section 2.5
Evidence of Loans; Request for Note
27
Section 2.6
Funding Losses
27
Section 2.7
Letters of Credit.
27
Section 2.8
Refunding of Swing Line Loans
30
Section 2.9
Borrowing Subsidiaries
31
Section 2.10
Increase to Commitments
32
Section 2.11
Defaulting Banks
33
Section 2.12
Purpose of Loans
37
Section 2.13
Replacement of Bank
37
Section 2.14
Extensions of Commitments
38
 
 
 
Article III INTEREST AND FEES
40
 
 
 
Section 3.1
Interest
40
Section 3.2
Commitment Fee
41
Section 3.3
Computation
41
Section 3.4
Fees
41
Section 3.5
Limitation of Interest
41
 
 
 
Article IV PAYMENTS, PREPAYMENTS, REDUCTION OR TERMINATION OF THE CREDIT AND
SETOFF
42
 
 
 
Section 4.1
Repayment
42
Section 4.2
Prepayments
42
Section 4.3
Optional Reduction or Termination of Commitments
43
Section 4.4
Payments
43
Section 4.5
Proration of Payments
43
 
 
 
Article V ADDITIONAL PROVISIONS RELATING TO LOANS
44
Section 5.1
Yield Protection
44



-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)


 
 
Page
 
 
 
Section 5.2
Changes in Capital Adequacy Regulations
45
Section 5.3
Deposits Unavailable or Interest Rate Unascertainable or Inadequate;
Impracticability
45
Section 5.4
Illegality
46
Section 5.5
Discretion of the Banks as to Manner of Funding
46
Section 5.6
Taxes
47
Section 5.7
Selection of Lending Installation; Mitigation Obligations; Bank Statements;
Survival of Indemnity
50
Section 5.8
Judgment Currency
50
Section 5.9
Mitigation
51
Section 5.10
No Advisory or Fiduciary Responsibility
51
 
 
 
Article VI CONDITIONS PRECEDENT
52
 
 
 
Section 6.1
Conditions to Effectiveness
52
Section 6.2
Conditions Precedent to Initial Loans
53
Section 6.3
Conditions Precedent to all Loans
53
 
 
 
Article VII REPRESENTATIONS AND WARRANTIES
54
 
 
 
Section 7.1
Organization, Standing, Etc.
54
Section 7.2
Authorization and Validity
54
Section 7.3
No Conflict; No Default
54
Section 7.4
Government Consent
55
Section 7.5
Financial Statements and Condition
55
Section 7.6
Litigation
55
Section 7.7
Compliance
55
Section 7.8
Environmental, Health and Safety Laws
55
Section 7.9
ERISA
56
Section 7.10
Regulation U
56
Section 7.11
Ownership of Property; Liens
56
Section 7.12
Taxes
56
Section 7.13
Trademarks, Patents
56
Section 7.14
Investment Company Act
57
Section 7.15
Subsidiaries
57
Section 7.16
Solvency
57
Section 7.17
Disclosure
57
Section 7.18
Sanctions; Anti-Terrorism Laws
58
Section 7.19
EEA Financial Institutions
58
 
 
 
Article VIII AFFIRMATIVE COVENANTS
58
 
 
 
Section 8.1
Financial Statements and Reports
58
Section 8.2
Corporate Existence
60
 
 
 
 
 
 
 
 
 



-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)


 
 
Page
 
 
 
Section 8.3
Insurance
60
Section 8.4
Payment of Taxes and Claims
60
Section 8.5
Inspection
61
Section 8.6
Maintenance of Properties
61
Section 8.7
Books and Records
61
Section 8.8
Compliance
61
Section 8.9
ERISA
61
Section 8.10
Environmental Matters
62
Section 8.11
Subsidiaries
62
Section 8.12
Most Favored Lender
62
Section 8.13
[Reserved]
63
Section 8.14
[Reserved]
63
Section 8.15
PATRIOT Act Compliance
63
 
 
 
Article IX NEGATIVE COVENANTS
64
 
 
 
Section 9.1
Merger
64
Section 9.2
Sale of Assets
64
Section 9.3
Plans
65
Section 9.4
Change in Nature of Business
65
Section 9.5
Other Agreements
65
Section 9.6
Investments
65
Section 9.7
Use of Proceeds
66
Section 9.8
Secured Indebtedness
66
Section 9.9
Cash Flow Leverage Ratio
66
Section 9.10
Interest Coverage Ratio
66
Section 9.11
Material Subsidiaries
67
 
 
 
Article X EVENTS OF DEFAULT AND REMEDIES
67
 
 
 
Section 10.1
Events of Default
67
Section 10.2
Remedies
69
Section 10.3
Letters of Credit
69
Section 10.4
Security Agreement in Accounts and Setoff
69
 
 
 
Article XI GUARANTY
70
 
 
 
Section 11.1
Unconditional Guaranty
70
Section 11.2
Guaranty Absolute
70
Section 11.3
Waivers
71
Section 11.4
Subrogation
71
Section 11.5
Survival
71
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



-iii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)


 
 
Page
 
 
 
Article XII THE AGENTS
72
 
 
 
Section 12.1
Appointment and Grant of Authority
72
Section 12.2
Non Reliance on Agent
72
Section 12.3
Responsibility of the Agent and Other Matters
72
Section 12.4
Action on Instructions
73
Section 12.5
Indemnification
73
Section 12.6
U.S. Bank National Association and Affiliates
74
Section 12.7
Notice to Holder of Notes
74
Section 12.8
Successor Agent
74
Section 12.9
Syndication Agent; Co-Documentation Agents; Lead Arrangers
74
 
 
 
Article XIII MISCELLANEOUS
74
 
 
 
Section 13.1
No Waiver and Amendment
74
Section 13.2
Amendments, Etc.
75
Section 13.3
Assignments and Participations
75
Section 13.4
Costs, Expenses and Taxes; Indemnification
78
Section 13.5
Notices
78
Section 13.6
Successors
79
Section 13.7
Severability
79
Section 13.8
Captions
79
Section 13.9
Entire Agreement
79
Section 13.10
Counterparts
79
Section 13.11
Governing Law
79
Section 13.12
Consent to Jurisdiction
79
Section 13.13
Waiver of Jury Trial
80
Section 13.14
Patriot Act
80
Section 13.15
Confidentiality
80
Section 13.16
Release of Borrowing Subsidiary, Guaranty or Pledge Agreement
81
Section 13.17
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
81



EXHIBITS
Exhibit A    –    Form of Borrowing Subsidiary Agreement
Exhibit B    –    Form of Compliance Certificate
Exhibit C    –    Form of Guaranty
Exhibit D    –    [Reserved]
Exhibit E    –    Form of Pledge Agreement
Exhibit F    –    Form of General Counsel’s Opinion and Form of Special
Counsel’s Opinion
Exhibit G    –    Form of Assignment Agreement


-iv-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)


Exhibit H    --    Form of Intercreditor Agreement


SCHEDULES
Schedule 1.1    –    Commitments and Percentages
Schedule 1.2    --    Existing Letters of Credit
    
Schedule 7.6    --     Litigation
Schedule 7.15    –    Subsidiaries
Schedule 9.6    –    Investments




-v-

--------------------------------------------------------------------------------






CREDIT AGREEMENT
THIS CREDIT AGREEMENT, dated as of May 23, 2011, is by and between GRACO INC., a
Minnesota corporation (the “Company”), the subsidiaries of the Company listed on
the signature pages hereof or which from time to time become parties hereto
pursuant to Section 2.9 (each a “Borrowing Subsidiary” and collectively the
“Borrowing Subsidiaries”), the banks or financial institutions listed on the
signature pages hereof or which hereafter become parties hereto by means of
assignment and assumption as hereinafter described (individually referred to as
a “Bank” or collectively as the “Banks”), U.S. BANK NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent (in such capacity, the
“Agent”), JPMORGAN CHASE BANK, N.A., as Syndication Agent (in such capacity, the
“Syndication Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION, BANK OF AMERICA,
N.A., CITIZENS BANK, N.A. and PNC BANK, NATIONAL ASSOCIATION, as
Co-Documentation Agents (in such capacities, the “Co-Documentation Agents”), and
U.S. BANK NATIONAL ASSOCIATION and JPMORGAN CHASE BANK, N.A. as Joint Lead
Arrangers and Joint Bookrunners (the “Lead Arrangers”).


ARTICLE I
DEFINITIONS, CONSTRUCTION,
ACCOUNTING TERMS AND ALTERNATIVE CURRENCIES


Section 1.1    Defined Terms. In addition to the terms defined elsewhere in this
Agreement, the following terms shall have the following respective meanings (and
such meanings shall be equally applicable to both the singular and plural form
of the terms defined, as the context may require):
“Account Subsidiary” shall have the meaning set forth in Section 11.1.
“Additional Covenant” means any affirmative or negative covenant or similar
restriction applicable to the Company or any Subsidiary (regardless of whether
such provision is labeled or otherwise characterized as a covenant) the subject
matter of which either (i) is similar to that of any covenant in Articles VIII
or IX of this Agreement, or related definitions in Article I of this Agreement,
but contains one or more percentages, amounts or formulas that is more
restrictive than those set forth herein or more beneficial to the lender or
creditor under any Material Financing (and such covenant or similar restriction
shall be deemed an Additional Covenant only to the extent that it is more
restrictive or more beneficial) or (ii) is different from the subject matter of
any covenants in Articles VIII or IX of this Agreement, or related definitions
in Article I of this Agreement.
“Additional Default” means any provision contained in any agreement with respect
to any Material Financing which permits the holders of such Indebtedness to
accelerate (with the passage of time or giving of notice or both) the maturity
thereof or otherwise requires the Company or any Subsidiary to purchase the
Indebtedness thereunder prior to the stated maturity thereof and which either
(i) is similar to any Default or Event of Default contained in Article X of this
Agreement, or related definitions in Article I of this Agreement, but contains
one or more percentages, amounts or formulas that is more restrictive or has a
shorter grace period than those set forth herein or is more beneficial to the
lender under any Material Financing (and such





--------------------------------------------------------------------------------





provision shall be deemed an Additional Default only to the extent that it is
more restrictive, has a shorter grace period or is more beneficial) or (ii) is
different from the subject matter of any Default or Event of Default contained
in Article X of this Agreement, or related definitions in Article I of this
Agreement.
“Advance” means the portion of the outstanding Loans bearing interest at an
identical rate for an identical Interest Period, provided that all Base Rate
Advances shall be deemed a single Advance. An Advance may be a “LIBOR Advance”
or “Base Rate Advance”, and a LIBOR Advance may be a “Fixed LIBOR Advance” or a
“Floating LIBOR Advance” (each, a “type” of Advance).
“Adverse Event” means the occurrence of any event that could have a material
adverse effect on the business, operations, property, assets, liabilities
(actual or contingent) or condition (financial or otherwise) of the Company and
the Subsidiaries as a consolidated enterprise or on the ability of the Company
or any Subsidiary obligated thereunder to perform its obligations under the Loan
Documents.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person, including,
without limitation, such Person’s Subsidiaries. A Person shall be deemed to
control another Person if the controlling Person owns 10% or more of any class
of voting securities (or other ownership interests) of the controlled Person or
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of stock, by contract or otherwise.
“Agent” means U.S. Bank National Association, as Agent for the Banks hereunder
and each successor, as provided in Section 12.8, who shall act as Agent.
“Agreement” means this Credit Agreement, as it may be amended, modified,
supplemented, restated or replaced from time to time.
“Alternative Currency” means any currency other than Dollars consisting of Yen,
Euros, Canadian Dollars, Sterling, Swiss Francs and other freely-traded and
transferable currencies, consistently obtainable in sufficient amounts, that are
approved by the Agent and the Banks from time to time at their discretion at the
request of the Company as Alternative Currencies.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Margin”; “Applicable Commitment Fee Rate” shall mean the percentages
set forth below corresponding to the Cash Flow Leverage Ratios shown below for
the most recent fiscal quarter end for which financial statements have been
delivered:


2

--------------------------------------------------------------------------------





Cash Flow Leverage Ratio:
Applicable Margin for Fixed LIBOR Advances:
Applicable Margin for Base Rate Advances
Applicable Commitment Fee Rate:
Less than or equal to 1.00 to 1.00
1.000
%
0.000
%
0.125
%
Greater than 1.00 to 1.00 but less than or equal to 1.75 to 1.00
1.125
%
0.125
%
0.150
%
Greater than 1.75 to 1.00 but less than or equal to 2.50 to 1.00
1.250
%
0.250
%
0.175
%
Greater than 2.50 to 1.00 but less than or equal to 3.25 to 1.00
1.500
%
0.500
%
0.200
%
Greater than 3.25 to 1.00
1.750
%
0.750
%
0.250
%



Until delivery of the Company’s quarterly financial statements for the first
quarter ending after the Third Amendment Effective Date, the Applicable Margin
for Fixed LIBOR Advances shall be 1.000%, the Applicable Margin for Base Rate
Advances shall be 0.000%, and the Applicable Commitment Fee Rate shall be
0.125%. Thereafter, the Applicable Margin shall be determined on a quarterly
basis, and shall be effective from and after the first day of the first fiscal
month immediately following the due date of the Company’s annual or quarterly
financial statements as required by Section 8.1(a) or (b) based on the Cash Flow
Leverage Ratio as demonstrated by the annual or quarterly financial statements
of the Borrowers delivered for the fiscal quarter or year most recently ended,
and as certified on behalf of the Company by the Company’s financial officer. In
the event that such financial statements are not delivered as required by
Section 8.1(a) or (b), the Applicable Margin shall be the highest percentages
set forth above until such time as such financial statements are delivered,
after which time the Applicable Margin shall be readjusted to the rate
applicable to the Cash Flow Leverage Ratio applicable to such statements.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank” is defined in the preamble hereto, and shall include the Agent in its
capacity as issuer of Letters of Credit, as the context may require.
“Base Rate” means the highest on any day of (a) the Prime Rate, (b) the Federal
Funds Effective Rate (each determined each Business Day and applicable from and
including such Business Day to, but not including, the next following Business
Day) plus 0.50% or (c) the LIBOR Rate for Floating LIBOR Advances plus 1.50%.


3

--------------------------------------------------------------------------------





“Base Rate Advance” means an Advance designated as such in a notice of borrowing
under Section 2.3 or a notice of continuation or conversion under Section 2.4,
or that otherwise accrues interest with reference to the Base Rate.
“Borrowers” means the Company and each Borrowing Subsidiary.
“Borrowing Subsidiary Agreement” means each agreement, in the form of Exhibit A
executed by each Foreign Subsidiary proposed to be a Borrowing Subsidiary and
the Company.
“Business Day” means any day (other than a Saturday, Sunday or legal holiday in
the State of Minnesota) on which national banks are permitted to be open in
Minneapolis, Minnesota and New York, New York and, with respect to the following
types of Advances, the following days:
(a)    for LIBOR Advances, a day on which dealings in Dollars or any other
relevant Alternative Currency may be carried on by the Agent and the Banks in
the interbank eurocurrency market; and
(b)    for Advances in Euros, a TARGET Day.
“Canadian Dollar” and “C$” means the lawful currency of Canada.
“Capitalized Lease” means any lease which is or should be capitalized on the
books of the lessee in accordance with GAAP (subject to the GAAP conventions set
forth in Section 1.2).
“Cash Collateralize” means to deposit in a cash collateral account or to pledge
and deposit with or deliver to the Agent, for the benefit of one or more of the
Agent or the Banks, as collateral for Letter of Credit Obligations or
obligations of Banks to fund participations in respect of Letter of Credit
Obligations, cash or deposit account balances or, if the Agent shall agree in
its sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Agent. “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.
“Cash Flow Leverage Ratio” means, as of any date, the ratio, calculated for the
period of four consecutive fiscal quarters then ended, of consolidated
Indebtedness of the Company and its Subsidiaries as of the last day of such
period to EBITDA for such period.
“CDOR Rate” means, with respect to the relevant Interest Period, the greater of
(a) zero percent (0.0%) and (b) the per annum rate equal to the arithmetic
average of the annual yield rates applicable to Canadian dollar bankers’
acceptances for such Interest Period (or if such Interest Period is not equal to
a number of months, for a term equivalent to the number of months closest to
such Interest Period) on the “CDOR Page” (or any display substituted therefor)
of Reuters Monitor Money Rates Services (or such other page or commercially
available source displaying Canadian interbank bid rates for Canadian dollar
bankers’ acceptances as may be designated by the Agent from time to time) at or
about 10:00 a.m. (Toronto, Ontario time) two (2) Business Days prior to the
commencement of such Interest Period; provided, that if such Canadian dollar
CDOR rate is unavailable at any time pursuant to the foregoing methodology,


4

--------------------------------------------------------------------------------





the Agent may select, using its reasonable judgment, an alternative published
interest rate in order to determine such rate.
“Change of Control” means:
(a)    either (i) the acquisition by any “person” or “group” (as those terms are
used in Sections 13(d) and 14(d) of the Exchange Act) of beneficial ownership
(as defined in Rules 13d-3 and 13d-4 of the Securities and Exchange Commission,
except that a Person shall be deemed to have beneficial ownership of all
securities that such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 30% or more of the voting power of the then-outstanding voting
capital stock of the Company; or (ii) a change in the composition of the board
of directors of the Company such that continuing directors cease to constitute
more than 50% of such board of directors. As used in this definition,
“continuing directors” means, as of any date, (i) those members of the board of
directors of the Company who assumed office prior to such date, and (ii) those
members of the board of directors of the Company who assumed office after such
date and whose appointment or nomination for election by the Company’s
shareholders was approved by a vote of at least 50% of the directors of the
Company in office immediately prior to such appointment or nomination; or
(b)    a “change of control” or any similar event shall occur under, and as
defined in documents pertaining to, any Indebtedness in excess of $10,000,000 in
the aggregate (other than the Obligations) of the Company or any Material
Subsidiary.
“Change in Law” means the adoption of or change in any law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) or in the interpretation,
promulgation, implementation or administration thereof by any Governmental or
quasi-Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, including, notwithstanding the
foregoing, all requests, rules, guidelines or directives (x) in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act or (y) promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Regulations and Supervisory Practices (or any successor or similar authority) or
the United States or foreign financial regulatory authorities, in each case of
clauses (x) and (y), regardless of the date enacted, adopted, issued,
promulgated or implemented, or compliance by any Bank or applicable Lending
Installation with any request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency.
“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute, together with regulations thereunder.
“Collateral Agent” means U.S. Bank National Association, as collateral agent
under the Pledge Agreement and under the Intercreditor Agreement.
“Commitment” means the maximum unpaid principal amount of the Loans and Letter
of Credit Obligations of all Banks which may from time to time be outstanding
hereunder, being as of the Third Amendment Effective Date $500,000,000, as the
same may be increased from time


5

--------------------------------------------------------------------------------





to time pursuant to Section 2.10 or reduced from time to time pursuant to
Section 4.3, or, if so indicated, the maximum unpaid principal amount of Loans
and participation in Letters of Credit and Swing Line Loans of any Bank which
may from time to time be outstanding hereunder (which amounts are set forth on
Schedule 1.1 hereto or in the relevant Assignment and Assumption Agreement for
such Bank) and, as the context may require, the agreement of each Bank to make
Loans to the Borrowers and to issue (for the Agent) or participate in (for the
Banks) the Letters of Credit subject to the terms and conditions of this
Agreement up to its Commitment.
“Commitment Fees” is defined in Section 3.2.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate in the form of Exhibit B, duly
completed and signed by a Responsible Officer of the Company, which certificate
shall include, without limitation, supporting detail evidencing compliance with
the applicable covenants addressed therein.
“Consolidated Assets” means the book value of the assets, net of reserves, of
the Company and its Subsidiaries determined on a consolidated basis in
accordance with GAAP (subject to the GAAP conventions set forth in Section 1.2)
(but after giving effect, without duplication, to the elimination of the asset
component of minority interests, if any, in such Subsidiaries).
“Contingent Obligation” means, with respect to any Person at the time of any
determination, without duplication, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other Person (the “primary obligor”) in any manner, whether
directly or otherwise: (a) to purchase or pay (or advance or supply funds for
the purchase or payment of) such Indebtedness or to purchase (or to advance or
supply funds for the purchase of) any direct or indirect security therefor,
(b) to purchase property, securities, Ownership Interests or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness, (c) to maintain working capital, equity capital or other financial
statement condition of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or otherwise to protect the owner thereof against loss
in respect thereof, or (d) entered into for the purpose of assuring in any
manner the owner of such Indebtedness of the payment of such Indebtedness or to
protect the owner against loss in respect thereof; provided, that the term
“Contingent Obligation” shall not include endorsements for collection or
deposit, in each case in the ordinary course of business, and shall not include
earn-outs in connection with Permitted Acquisitions and other acquisitions not
prohibited hereby.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.


    




    


6

--------------------------------------------------------------------------------





“Default” means any event which, with the giving of notice to the Company or
lapse of time, or both, would constitute an Event of Default.
“Defaulting Bank” means, subject to Section 2.11(b), any Bank that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
after the date such Loans were required to be funded hereunder unless such Bank
notifies the Agent and the Company in writing that such failure is the result of
such Bank’s determination that one or more conditions precedent to funding (each
of which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied or waived, or
(ii) pay to the Agent, the Swing Line Bank or any other Bank any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swing Line Loans) within two (2) Business Days after the
date when due, (b) has notified any Borrower, the Agent or the Swing Line Bank
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Bank’s obligation to fund a Loan hereunder and
states that such position is based on such Bank’s determination that a condition
precedent to funding (which condition precedent, together with any applicable
default, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three (3) Business Days after
written request by the Agent or any Borrower, to confirm in writing to the Agent
and such Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Bank shall cease to be a Defaulting Bank pursuant
to this clause (c) upon receipt of such written confirmation by the Agent and
such Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets (other than an
Undisclosed Administration), including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided that a Bank shall not be
a Defaulting Bank solely by virtue of the ownership or acquisition of any equity
interest in that Bank or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Bank with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Bank (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such Bank.
Any determination by the Agent that a Bank is a Defaulting Bank under any one or
more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Bank shall be deemed to be a Defaulting Bank (subject
to Section 2.11(b)) upon delivery of written notice of such determination to the
Company, the Swing Line Bank and each Bank.
“Dollar” and “$” mean lawful currency of the United States.
“Dollar Equivalent” means (a) for any amount denominated in Dollars, such
amount, and (b) for any amount denominated in an Alternative Currency at any
date, the equivalent in such currency of such amount of Dollars, calculated on
the basis of the arithmetic mean of the buy and sell spot rates of exchange of
the Agent in the London interbank market (or other market where the Agent’s
foreign exchange operations in respect of such Alternative Currency are then
being conducted) for such Alternative Currency at or about 11:00 a.m. (local
time) two (2) Business


7

--------------------------------------------------------------------------------





Days prior to the date on which such amount is to be determined, rounded up to
the nearest amount of such Alternative Currency as determined by the Agent from
time to time; provided, however, that if at the time of any such determination,
for any reason, no such spot rate is being quoted by the Agent, the Agent may
use any reasonable method it deems appropriate to determine such amount,
including without limitation quotations by other financial institutions, and
such determination shall be conclusive absent manifest error.
“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States, one of the States of the United States or the District of Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EBITDA” means, for any period of determination, the consolidated net income of
the Company and its Subsidiaries, plus, to the extent subtracted in determining
consolidated net income and without duplication, (i) Interest Expense, (ii)
depreciation, (iii) amortization, (iv) income tax expense, (v) extraordinary,
non-operating or non-cash charges and expenses (including but not limited to
non-cash stock compensation expense, non-cash pension expense, work force
reduction or other restructuring charges, and transaction costs, fees, and
charges incurred in connection with the acquisition of any substantial portion
of the Ownership Interests or assets of, or a line of business or division of,
another Person, including any merger or consolidation with such Person), minus
(a) extraordinary, non-operating or non-cash gains and income (including,
without limitation, extraordinary or nonrecurring gains, gains from the
discontinuance of operations and gains arising from the sale of assets other
than inventory) and (b) required cash contributions to pension plans, all as
determined in accordance with GAAP (subject to the GAAP conventions set forth in
Section 1.2). For purposes of calculating EBITDA, with respect to any period of
determination, (i) Permitted Acquisitions that have been made by the Company and
its Subsidiaries, including through mergers or consolidations and including any
related financing transactions, during the period of determination shall be
deemed to have occurred on the first day of the period of determination;
provided that only the actual historical results of operations of the Persons so
acquired, without adjustment for pro forma expense savings or revenue increases,
shall be used for such calculation; and provided, further, that the EBITDA of
the Person so acquired attributable to discontinued operations, as determined in
accordance with GAAP (subject to the GAAP conventions set forth in Section 1.2),
and operations or businesses disposed of prior to the end of such period of
determination, shall be excluded, and (ii) dispositions that have been made by
the Company and its Subsidiaries during


8

--------------------------------------------------------------------------------





the period of determination shall be deemed to have occurred on the first day of
the period of determination; provided that the EBITDA for such period shall be
reduced by an amount equal to the EBITDA (if positive) attributable to the
property that is the subject of such disposition for such period or increased by
an amount equal to the EBITDA (if negative) attributable thereto for such
period.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute, together with regulations thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of a group of which the Company is a member and which is treated as
a single employer under Section 414 of the Code.
“ERISA Event” means one of the following that, alone or together with any other
event described in clauses (i) through (vii) that have occurred, could
reasonably be expected to result in an Adverse Event or the imposition of a Lien
under Title IV of ERISA: (i) the institution by the Company or any ERISA
Affiliate of steps to terminate any Plan if in order to effectuate such
termination, the Company or any ERISA Affiliate would be required to make a
contribution to such Plan, or would incur a liability or obligation to such
Plan, if such contribution or such liability or obligation would constitute an
Adverse Event, (ii) the institution by the PBGC of steps to terminate any Plan,
(iii) the Company or any ERISA Affiliate fails to make a contribution payment to
a Plan on or before the applicable due date which could result in the imposition
of a Lien under Section 430(k) of the Code or Section 303(k) of ERISA, (iv) the
occurrence of any Reportable Event, (v) the failure of any Plan to satisfy the
“minimum funding standard”, as defined in Section 412(a) of the Code or Section
302(a) of ERISA for a plan year, whether or not waived, (vi) the filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, or (vii) the
incurrence by the Company or any ERISA Affiliates of any withdrawal liability
under ERISA, or the receipt by the Company or any ERISA Affiliate of any notice
that a multiemployer plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” and “EUR” means the single currency of the participating member states of
the European Union.
“Event of Default” means any event described in Section 10.1.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and only to the extent that, all or a portion of the guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof), including by virtue of such Guarantor’s failure
for any reason to


9

--------------------------------------------------------------------------------





constitute an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder at the time the guarantee of such
Guarantor or the grant of such security interest becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guarantee or
security interest is or becomes illegal.
“Excluded Taxes” means, in the case of each Bank or applicable Lending
Installation and the Agent, (i) Taxes imposed on its overall net income,
franchise Taxes, and branch profits Taxes imposed on it, by the respective
jurisdiction under the laws of which such Bank or the Agent is incorporated or
is organized or in which its principal executive office is located or, in the
case of a Bank, in which such Bank’s applicable Lending Installation is located,
(ii) in the case of a Non-U.S. Bank, any withholding tax that is imposed on
amounts payable to such Non-U.S. Bank pursuant to the laws in effect at the time
such Non-U.S. Bank becomes a party to this Agreement or designates a new Lending
Installation, except in each case to the extent that, pursuant to Section
5.6(a), amounts with respect to such Taxes were payable either to such Bank’s
assignor immediately before such Bank became a party hereto or to such Bank
immediately before it changed its Lending Installation, (iii) Taxes attributable
to the Non-U.S. Bank’s failure to comply with Section 5.6(f), and (iv) any U.S.
federal withholding taxes imposed by FATCA.
“Existing Letters of Credit” means the Letters of Credit set forth on Schedule
1.2 hereto, which were issued under the credit agreement described under Section
6.2(b), but from and after the date upon which the conditions precedent to
initial Loans set forth in Section 6.2 are satisfied, shall be deemed to be
outstanding under this Agreement.
“Extended Termination Date” is defined in Section 2.14(a).
“Extension” is defined in Section 2.14(a).
“Extension Amendments” is defined in Section 2.14(d).
“Extension Offer” is defined in Section 2.14(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the Omnibus
Amendment Effective Date (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, and any
agreement entered into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the greater of (a) zero
percent (0.0%) and (b) the rate per annum calculated by the Federal Reserve Bank
of New York based on such day’s federal funds transactions by depository
institutions (as determined in such manner as the Federal Reserve Bank of New
York shall set forth on its public website from time to time) and published on
the next succeeding Business Day by the Federal Reserve Bank of New York as the
federal funds effective rate or, if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately 10:00
a.m. (Minneapolis time) on such day on such transactions received by the Agent
from three (3) Federal funds brokers of recognized standing selected by the
Agent in its sole discretion.


10

--------------------------------------------------------------------------------







“Fee Letters” has the meaning set forth in Section 3.4.
“First-Tier Foreign Subsidiary” means a Foreign Subsidiary, the stock or other
Ownership Interests of which are held by the Company or by a Domestic
Subsidiary.
“Fixed LIBOR Advance” means an Advance designated as such in a notice of
borrowing under Section 2.3 or a notice of continuation or conversion under
Section 2.4.
“Fixed Termination Date” means December 15, 2021.
“Floating LIBOR Advance” means an Advance designated as such in a notice of
borrowing under Section 2.3 or a notice of continuation or conversion under
Section 2.4.
“Foreign Subsidiary” means a Subsidiary other than a Domestic Subsidiary.
“Fronting Exposure” means, at any time there is a Defaulting Bank, (a) with
respect to the Letters of Credit, such Defaulting Bank’s ratable share of the
Letter of Credit Obligations with respect to Letters of Credit issued by the
Agent other than Letter of Credit Obligations as to which such Defaulting Bank’s
participation obligation has been reallocated to other Banks or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Bank, such Defaulting Bank’s ratable share of outstanding Swing Line
Loans made by the Swing Line Bank other than Swing Line Loans as to which such
Defaulting Bank’s participation obligation has been reallocated to other Banks.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including, without limitation, any supra-national bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervisory
Practices or any successor or similar authority to any of the foregoing).
“Guarantors” means each Subsidiary of the Company that executes and delivers a
Guaranty in favor of the Agent and the Banks either at the time of execution of
this Agreement or at any time hereafter pursuant to Section 8.11.
“Guarantied Obligations” is defined in Section 11.1.
“Guaranty” means a Guaranty of a Guarantor in favor of the Agent and the Banks,
in the form of Exhibit C hereto duly completed for each Guarantor, as the same
may be amended, supplemented or restated from time to time.


11

--------------------------------------------------------------------------------







“Hedging Obligations” means any and all obligations and exposure of the Company
and its Subsidiaries under (a) any and all agreements, devices or arrangements
designed to protect the Company or any Subsidiary from the fluctuations of
interest rates or currencies, including interest rate or foreign exchange
agreements, interest rate or currency cap or collar protection agreements, and
interest rate and currency options, puts and warrants, determined on a net,
mark-to-market basis, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any of the foregoing.
“Highest Lawful Rate” shall mean, on any day, the maximum non-usurious rate of
interest permitted for that day by applicable federal or state law stated as a
rate per annum.
“Incremental Term Loan” is defined in Section 2.10.
“Indebtedness” means, with respect to any Person at the time of any
determination, without duplication: (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid or accrued, (d) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person, (e) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services, except trade accounts payable and accrued expenses arising in the
ordinary course of business and except earn-outs and similar obligations,
(f) all Indebtedness of others secured by any Lien on property owned or acquired
by such Person, whether or not the obligations secured thereby have been
assumed, (g) all Capitalized Lease obligations of such Person, (h) all Hedging
Obligations of such Person, (i) all obligations of such Person, actual or
contingent, as an account party in respect of letters of credit or bankers’
acceptances, except for letters of credit and bankers’ acceptances supporting
the purchase or sale of goods in the ordinary course of business, (j) all
Indebtedness of any partnership or joint venture as to which such Person is or
may become personally liable, (k) all obligations of such Person under any
Ownership Interests issued by such Person which cease to be considered Ownership
Interests in such Person, and (1) all Contingent Obligations (except for letters
of credit, bankers’ acceptances, performance bonds and similar instruments
supporting the purchase or sale of goods in the ordinary course of business) of
such Person. Non-recourse Indebtedness of such Person shall be deemed
Indebtedness, but only to the extent of the lower of the book value of such
Indebtedness or the fair market value of the property securing such
Indebtedness. In no event shall obligations under operating leases (as
determined by GAAP as in effect on the date hereof, without regard to any change
to FASB ASC 840) be deemed Indebtedness.
“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of any Borrower or Guarantor under any Loan
Document, other than Excluded Taxes and Other Taxes.
“Intercreditor Agreement” means the Intercreditor and Collateral Agency
Agreement, dated as of the date hereof, by and among the Collateral Agent, the
Agent, on behalf of the Banks, the Senior Noteholders, and such other Senior
Creditors as may from time to time become parties thereto, in the form of
Exhibit H hereto duly completed, as the same may be amended, supplemented or
restated from time to time.


12

--------------------------------------------------------------------------------







“Interest Coverage Ratio” means, as of any date, the ratio, calculated for the
period of four consecutive fiscal quarters then ended on a consolidated basis
for the Company and its Subsidiaries in accordance with GAAP (subject to the
GAAP conventions set forth in Section 1.2), of (a) EBITDA for such period to (b)
Interest Expense for such period.
“Interest Expense” means, for any period of determination, the aggregate
consolidated amount, without duplication, of interest expense determined in
accordance with GAAP (subject to the GAAP conventions set forth in Section 1.2),
excluding amortization of financing fees to the extent included in interest
expense, but specifically including (a) all but the principal component of
payments in respect of conditional sale contracts, Capitalized Leases and other
title retention agreements, (b) commissions, discounts and other fees and
charges with respect to letters of credit and bankers’ acceptance financings and
(c) Hedging Obligations, in each case determined in accordance with GAAP
(subject to the GAAP conventions set forth in Section 1.2). Notwithstanding the
foregoing, for the first four fiscal quarters following the consummation of a
Material Acquisition, Interest Expense shall be adjusted, on a basis acceptable
to the Agent, to give effect to any such acquisition as if it had occurred on
the first day of the measurement period.
“Interest Period” means, for any Advance, the period commencing on the borrowing
date of such Advance or the last day of the preceding Interest Period for such
Advance, as the case may be, and ending on the numerically corresponding day
one, two, three or six months, or, if approved by all of the Banks in connection
with the applicable notice, twelve months thereafter, as selected by the
Borrowers pursuant to Section 2.3 or Section 2.4; provided, that:
(a)    any Interest Period which would otherwise end on a day which is not a
Business Day shall end on the next succeeding Business Day unless such next
succeeding Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day;
(b)    any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend after the Fixed Termination Date.
“Investment” means the acquisition, purchase, making or holding of any stock or
other security, any loan, advance, contribution to capital, extension of credit
(except for trade and customer accounts receivable for inventory sold or
services rendered in the ordinary course of business and payable in accordance
with customary trade terms), any acquisitions of real or personal property
(other than real and personal property acquired in the ordinary course of
business) and any purchase of or commitment or option to purchase stock or other
debt or equity securities of or any interest in another Person or any integral
part of any business or the assets comprising such business or part thereof. The
amount of any Investment shall be the original cost of such Investment plus the
cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment.


13

--------------------------------------------------------------------------------







“Investment Policies” means the Company’s Excess Cash Investment Policy,
effective as of October 1, 2010, copies of which have been furnished to the
Banks, without giving effect to any changes thereto unless such changes have
been consented to in writing by the Agent, given with the consent of the
Required Banks.
“Lending Installation” means, with respect to a Bank or the Agent, the office,
branch, subsidiary or affiliate of such Bank or the Agent listed on the
signature pages hereof or otherwise selected by such Bank or the Agent.
“Letters of Credit” has the meaning set forth in Section 2.7.
“Letter of Credit Agreements” has the meaning set forth in Section 2.7.
“Letter of Credit Defeasance Conditions” means, for each Letter of Credit, that
the Agent has received from the Company either (i) cash collateral in the full
face amount of such Letter of Credit to hold in accordance with the terms of
Section 10.3, plus a Fee Reserve to be held by the Agent for application to the
items described below (with any excess being returned to the Company upon expiry
or final drawing of such Letter of Credit), or (ii) a direct pay letter of
credit (and not a standby letter of credit) issued by an issuer reasonably
acceptable to the Agent, permitting the Agent to draw the full amount of any
drawing under such Letter of Credit (including any amount that might be
reinstated for drawing after drawn) and permitting drawing in the amount of the
Fee Reserve. For such purpose, the “Fee Reserve” amount shall equal the sum of
(i) routine expenses, such as drawing fees, that the Agent reasonably determines
might be applicable to such Letter of Credit, plus (ii) Letter of Credit Fees
that would apply to such Letter of Credit if it remained outstanding until its
expiry date.
“Letter of Credit Fees” has the meaning set forth in Section 2.7.
“Letter of Credit Obligations” means the aggregate amount of all possible
drawings under all Letters of Credit plus all amounts drawn under any Letter of
Credit and not reimbursed by the Company under the applicable Letter of Credit
Agreement (whether from a borrowing of Loans as provided in Section 2.7(c)(iii)
or otherwise).
“LIBOR Advances” means the Fixed LIBOR Advances and Floating LIBOR Advances.
“LIBOR Rate” means, with respect to a LIBOR Advance for the relevant Interest
Period, the greater of (a) zero percent (0.0%) and (b) the applicable interest
settlement rate for deposits in Dollars or the applicable Alternative Currency
(other than Canadian Dollars) administered by ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) appearing on
the applicable Reuters Screen (or on any successor or substitute page on such
screen) as of 11:00 a.m. (London time) on the Quotation Date for such Interest
Period, and having a maturity equal to such Interest Period, provided that, if
the applicable Reuters Screen (or any successor or substitute page) is not
available to the Agent for any reason, the applicable LIBOR Rate for the
relevant Interest Period shall instead be the applicable interest settlement
rate for deposits in Dollars or the applicable Alternative Currency (other than
Canadian Dollars) administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) as reported by any other
generally recognized financial information service selected by the Agent as of
11:00 a.m. (London time) on the Quotation Date for such


14

--------------------------------------------------------------------------------





Interest Period, and having a maturity equal to such Interest Period, provided
that, if no such interest settlement rate administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) is available to the Agent, the applicable LIBOR Rate for the relevant
Interest Period shall instead be the rate determined by the Agent to be the rate
at which U.S. Bank or one of its Affiliate banks offers to place deposits in
Dollars or the applicable Alternative Currency (other than Canadian Dollars)
with first-class banks in the interbank market at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period, in the approximate amount of the relevant LIBOR Advance and having a
maturity equal to such Interest Period. Notwithstanding the foregoing, the LIBOR
Rate for Floating LIBOR Advances shall be the greater of (a) zero percent (0.0%)
and (b) the rate determined each Business Day based on such quotations for an
Interest Period of one month (without regard to the Quotation Date convention
generally applicable to such quotations). The LIBOR Rate for Canadian Dollar
Loans shall be the CDOR Rate.
“LIBOR Reserve Rate” means a percentage equal to the daily average during the
applicable Interest Period of the aggregate maximum reserve requirements
(including all basic, supplemental, marginal and other reserves), as specified
under Regulation D of the Federal Reserve Board, or any other applicable
regulation that prescribes reserve requirements applicable to Eurocurrency
liabilities (as presently defined in Regulation D) or applicable to extensions
of credit by the Agent the rate of interest on which is determined with regard
to rates applicable to Eurocurrency liabilities; provided, that with respect to
the CDOR Rate, such percentage shall include any other maximum reserve, liquid
asset, fee or similar requirement established by any central bank, monetary
authority, or other governmental authority for any category of deposits or
liabilities customarily used to fund loans in Canadian Dollars. Without limiting
the generality of the foregoing, the LIBOR Reserve Rate shall reflect any
reserves required to be maintained by the Agent against (i) any category of
liabilities that includes deposits by reference to which the LIBOR Rate is to be
determined, or (ii) any category of extensions of credit or other assets that
includes LIBOR Advances.
“Lien” means any security interest, mortgage, pledge, lien, hypothecation,
judgment lien or similar legal process, charge, encumbrance, title retention
agreement or analogous instrument or device (including, without limitation, the
interest of the lessors under Capitalized Leases and the interest of a vendor
under any conditional sale or other title retention agreement).
“Loan Documents” means this Agreement, the Notes, each Guaranty, each Pledge
Agreement, each Letter of Credit Agreement, each Borrowing Subsidiary Agreement,
the Fee Letters, the Intercreditor Agreement, and each other instrument,
document, guaranty, security agreement, mortgage, or other agreement executed
and delivered by any Borrower or any guarantor or party granting security
interests, in each case in connection with this Agreement, the Loans or any
collateral for the Loans.
“Loans” means the Revolving Loans and the Swing Line Loans.
"Material Acquisition" means a Permitted Acquisition by the Company or a
Subsidiary where total consideration for such acquisition exceeds $25,000,000.


15

--------------------------------------------------------------------------------





“Material Domestic Subsidiary” means any Domestic Subsidiary that is a Material
Subsidiary.
“Material Financings” means (i) the Senior Notes and the Senior Note Agreements,
and (ii) any working capital facility of the Company providing for a revolving
line of credit or note offering or note issuance of the Company (including one
resulting in Indebtedness held by Senior Creditors) having an aggregate stated
principal amount of at least $25,000,000. In no event shall the credit provided
pursuant to this Agreement be deemed a Material Financing.
“Material Foreign Subsidiary” means any Foreign Subsidiary that is a Material
Subsidiary.
“Material Subsidiary” means any Subsidiary designated as such by the Company to
the Agent from time to time, and in any case in each quarterly Compliance
Certificate, provided, that if, upon delivery of the annual or quarterly
consolidated financial statements of the Company under Section 8.1(a) or (b),
the book value (net of reserves) of the assets of all Subsidiaries that are not
Material Subsidiaries (determined based on the consolidated quarterly or annual
balance sheet of the Company and its Subsidiaries, but after giving effect,
without duplication, to the elimination of the asset component of minority
interests, if any in such Subsidiaries) shall exceed 10% of Consolidated Assets
as determined based on such quarterly or annual balance sheet, the Company
shall: (a) promptly designate an additional Material Subsidiary or additional
Material Subsidiaries so that, after giving effect to such designation, such
requirement shall have been met, and (b) comply, and cause such additional
Material Subsidiary or Material Subsidiaries to comply, with the requirements of
Section 8.11 promptly thereafter (and in any case within 45 days after delivery
of the relevant annual or quarterly financial statements). So long as no Event
of Default has occurred and is continuing and removal of the Material Subsidiary
designation of a Subsidiary will not cause the book value of the assets of all
Subsidiaries that are not Material Subsidiaries to exceed 10% of Consolidated
Assets as of the date of such removal, the Company may remove the Material
Subsidiary designation of such Subsidiary. No Subsidiary may be designated as a
Borrowing Subsidiary that is not a Material Subsidiary, provided, however, that
if there are no Loans outstanding to a Subsidiary that had been a Borrowing
Subsidiary, the Company is permitted not to designate such Subsidiary as a
Material Subsidiary. Solely for purposes of making any determination under this
definition, the book value (net of reserves) of any First-Tier Foreign
Subsidiary shall be determined on a combined basis with the book value (net of
reserves) of each Second-Tier Foreign Subsidiary in which such First-Tier
Foreign Subsidiary directly or indirectly holds stock or other Ownership
Interests, and the book value (net of reserves) of each Second-Tier Foreign
Subsidiary shall in all other respects be disregarded. In no event shall any
Second-Tier Foreign Subsidiary itself be deemed a Material Subsidiary.
“Minimum Collateral Amount” means, with respect to a Defaulting Bank, at any
time, (i) with respect to Cash Collateral consisting of cash or deposit account
balances, an amount equal to 100% of the Fronting Exposure of the Agent with
respect to such Defaulting Bank for all Letters of Credit issued and outstanding
at such time and (ii) otherwise, an amount determined by the Agent in its sole
discretion.


16

--------------------------------------------------------------------------------





“Non-Defaulting Bank” means, at any time, each Bank that is not a Defaulting
Bank at such time.
“Non-U.S. Bank” means a Bank that is not a United States person as defined in
Section 7701(a)(30) of the Code.
“Notes” means the Revolving Notes and the Swing Line Note.
“Obligations” means all obligations and liabilities of each Borrower to the
Agent and the Banks under this Agreement and all other Loan Documents, including
without limitation obligations to pay principal, interest, fees, expenses and
other amounts, all Letter of Credit Obligations, and all Hedging Obligations of
each Borrower to any of the Banks or their respective affiliates, including
without limitation any such obligations that arise after the filing of a
petition by or against any Borrower under the Bankruptcy Code, regardless of
whether allowed as a claim in the resulting proceeding, even if the obligations
do not accrue because of the automatic stay under Bankruptcy Code Section 362 or
otherwise; provided, further, that “Obligations” shall exclude all Excluded Swap
Obligations.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
“Omnibus Amendment Effective Date” means June 26, 2014.
“Organizational Documents” means, for a Person that is (a) a corporation, its
articles of incorporation and bylaws, (b) a limited liability company, any
articles of formation, membership agreement, member control agreement or
equivalent document, (c) limited or general partnership, any partnership
agreement, and (d) any other form of entity, the equivalent documents, in each
case together with all instruments, documents and agreements filed with any
Governmental Authority to establish such legal entity and any material
instrument, document or agreement controlling the governance of such Person
entered into by such Person.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.
“Ownership Interest” means, for a Person that is (a) a corporation, its stock,
(b) a limited liability company, its membership interest and any other interest
in profits, (c) limited or general partnerships, its partnership interests
(limited or general) or partnership (limited or general) accounts, (d) any other
form of entity, the equivalent Ownership Interests of such Person.
“Participant” is defined in Section 13.3(c).
“Participant Register” is defined in Section 13.3(c).
“Participation” is defined in Section 13.3(c).


17

--------------------------------------------------------------------------------





“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“Payment Date” means the Termination Date, plus (a) the last day of each
Interest Period for each Fixed LIBOR Advance and, if such Interest Period is in
excess of three months, the day three months after the first day of such
Interest Period; (b) the first day of each month in respect of the immediately
preceding month for each Floating LIBOR Advance, and (c) the first day of each
month in respect of the immediately preceding month for each Base Rate Advance
and for any fees including, without limitation, Commitment Fees (by way of
example, June 1st for the month of May), except that the Letter of Credit Fees
and other fees payable to the Agent in respect of Letters of Credit shall be
payable as provided in Section 2.7(c)(v).
“PBGC” means the Pension Benefit Guaranty Corporation, established pursuant to
Subtitle A of Title IV of ERISA, and any successor thereto or to the functions
thereof.
“Percentage” means, as to any Bank, the proportion, expressed as a percentage,
that such Bank’s Commitment bears to the total Commitments of all Banks;
provided, that when a Defaulting Bank shall exist, “Percentage” shall mean the
percentage of the total Commitments (disregarding any Defaulting Bank’s
Commitment) represented by such Bank’s Commitment (except that no Bank is
required to fund or participate in Revolving Loans, Swing Line Loans or Letters
of Credit to the extent that, after giving effect thereto, the aggregate amount
of its outstanding Revolving Loans and funded or unfunded participations in
Swing Line Loans and Letters of Credit would exceed the amount of its Commitment
(determined as though no Defaulting Bank existed)).
“Permitted Acquisition” means the acquisition by the Company or a Subsidiary of
all or substantially all of the Ownership Interests or assets of any other
Person (including by merger) or of all or substantially all of the assets of a
division, business unit, product line or line of business of any other Person,
provided that (a) following such acquisition, the Company shall be in compliance
with Section 9.4 hereof, (b) such acquisition shall occur at a time that no
Event of Default shall have occurred and continued hereunder and no Event of
Default shall result therefrom, (c) if it is an acquisition of Ownership
Interests and a new Material Subsidiary is thereby created, such Material
Subsidiary shall become a Guarantor or the Company or Subsidiary that is the
owner thereof shall have pledged the Ownership Interest thereof, if so required
by Section 8.11 hereof, (d) such acquisition shall be consummated on a
non-hostile basis and shall have been approved by the board of directors (or
similar governing body) of any Person acquired, and (e) in connection with any
Permitted Acquisition for which the purchase consideration equals or exceeds
$200,000,000, the Company shall have furnished to the Agent a certificate signed
by a Responsible Officer demonstrating in reasonable detail pro forma compliance
with the financial covenants contained in Sections 9.9, 9.10 and 9.11 for the
applicable calculation period, in each case, calculated as if such acquisition,
including the consideration therefor, had been consummated on the first day of
such period.
“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, firm, association, trust, unincorporated
organization, government or governmental


18

--------------------------------------------------------------------------------





agency or political subdivision or any other entity, whether acting in an
individual, fiduciary or other capacity.
“Plan” means an employee benefit plan or other plan, maintained for employees of
the Company or of any ERISA Affiliate, and subject to Title IV of ERISA or
Section 412 of the Code.
“Pledge Agreement” means a Pledge Agreement by and among the Company, certain
Subsidiaries thereof from time to time parties thereto, and the Collateral
Agent, in the form of Exhibit E hereto duly completed, as the same may be
amended, supplemented or restated from time to time.
“Prime Rate” means the rate of interest from time to time announced by the Agent
as its “prime rate.” For purposes of determining any interest rate which is
based on the Prime Rate, such interest rate shall be adjusted each time that the
prime rate changes.
“Quotation Date” means, in relation to any Interest Period for which an interest
rate is to be determined, (a) if the related Advance is denominated in Euro, two
(2) TARGET Days and two (2) London Business Days (to the extent the two are not
the same) before the first day of such period, (b) if the related Advance is
denominated in Sterling, the first day of such period and (c) if the related
Advance is denominated in any other currency, two (2) Business Days before the
first day of that period.
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such Section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulations issued and
in effect as of the date of this Agreement has waived the requirement of
Section 4043(a) of ERISA that it be notified within 30 days of the occurrence of
such event, provided that a material failure to meet the minimum funding
standard of Section 412 of the Code and Section 302 of ERISA shall be a
reportable event regardless of the issuance of any such waivers in accordance
with Section 412(c) of the Code.
“Required Banks” means those Banks whose total Percentage exceeds 50%, or if no
Commitments remain in effect, whose share of principal of the Loans exceeds 50%
of the aggregate outstanding principal of all Loans. The pro rata portion of the
Commitments of any Defaulting Bank shall be disregarded in determining Required
Banks at any time.
“Responsible Employee” means any executive officer of the Company or any
employee managing treasury functions of the Company.
“Responsible Officer” means as to the Company, the chief executive officer,
chief operating officer, chief accounting officer, president, chief financial
officer or treasurer (or any Person designated by any such officer of the
Company as a Responsible Officer for purposes hereof and approved in writing by
the Agent in its reasonable discretion), but in any event, with respect to
financial matters, the chief accounting officer, chief financial officer or
treasurer (or any Person designated by any such officer of the Company as a
Responsible Officer for purposes hereof and approved in writing by the Agent in
its reasonable discretion).


19

--------------------------------------------------------------------------------





“Revaluation Date” means with respect to any Revolving Loan denominated in an
Alternative Currency: (i) each date of a borrowing of a Revolving Loan
denominated in an Alternative Currency, (ii) the last day of the Interest Period
of each Advance in an Alternative Currency, and if so requested by the Agent, if
such Interest Period shall exceed 3 months, days falling on 3 month intervals
after the first day of such Interest Period, and (iii) after the occurrence and
during the continuance of an Event of Default, such additional dates as the
Agent shall determine or the Required Banks shall require.
“Revolving Loans” has the meaning set forth in Section 2.1(a).
“Revolving Notes” means any promissory note evidencing Revolving Loans delivered
under Section 2.5.
“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States, including transition rules, and, in each
case, any amendments to such regulations.
“Sanctioned Country” means a region, country or territory subject to Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any EU member state or Her Majesty’s Treasury of the United Kingdom, (b) an
agency of the government of a Sanctioned Country, (c) any Person operating,
organized or resident in a Sanctioned Country or (d) any Person controlled by
any such Person.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Second-Tier Foreign Subsidiary” means a Foreign Subsidiary other than a
First-Tier Foreign Subsidiary.
“Secured Indebtedness” means Indebtedness secured by a Lien on the assets or
revenues of the Company or any Subsidiary; provided, however, that Secured
Indebtedness shall not include (i) the Obligations, (ii) Indebtedness evidenced
by the Senior Notes and the Senior Note Agreements for so long as such
Indebtedness and the Senior Noteholders remain subject to the Intercreditor
Agreement and (iii) Indebtedness owing to Senior Creditors for so long as such
Indebtedness and the holders thereof remain subject to the Intercreditor
Agreement.
“Senior Creditor” means any Person that (i) from time to time extends credit to
the Company that is not subordinate or junior in right of payment or Lien
priority to the Obligations, (ii) extends credit that constitutes a Material
Financing and (iii) becomes a party to and is bound by the terms of the
Intercreditor Agreement (including, without limitation, all limitations set
forth therein).


20

--------------------------------------------------------------------------------





“Senior Note Agreements” (i) the Note Agreement, dated as of March 11, 2011,
evidencing a $300,000,000 note facility, by and among the Company and the Senior
Noteholders from time to time party thereto, and (ii) one or more other Note
Agreements executed from time to time by and among the Company and the Senior
Noteholders party thereto, so long as the aggregate principal amount of the
loans advanced under such Note Agreements does not exceed $75,000,000, in each
case together with the agreements, documents and instruments delivered together
therewith, and in each case as each of the same may be amended, restated,
supplemented, or modified from time to time, or as the same may be refinanced or
replaced from time to time.
“Senior Noteholders” means the holders of the Senior Notes.
“Senior Notes” means the notes from time to time issued pursuant to a Senior
Note Agreement.
“Stated Rate” is defined in Section 3.5.
“Sterling” means the lawful currency of the United Kingdom.
“Subsidiary” means any Person of which or in which the Company and its other
Subsidiaries own directly or indirectly 50% or more of: (a) the combined voting
power of all classes of stock having general voting power under ordinary
circumstances to elect a majority of the board of directors of such Person, if
it is a corporation, (b) the capital interest or profit interest of such Person,
if it is a partnership, joint venture or similar entity, or (c) the beneficial
interest of such Person, if it is a trust, association or other unincorporated
organization. Each Borrowing Subsidiary shall be deemed a “Subsidiary” hereunder
at all times that it is a Borrower hereunder and has not been excluded from the
Material Subsidiaries by the Company (as provided in the definition of “Material
Subsidiaries”), even if at any time it shall cease to be a Subsidiary under the
foregoing sentence.
“swap” means any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Counterparty” means, with respect to any swap with the Agent or any other
Bank or any affiliate of any of the foregoing, any Person or entity that is or
becomes a party to such swap.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any swap between the Agent or any other Bank or any affiliate of
any of the foregoing and one or more Swap Counterparties.
“Swing Line Bank” means U.S. Bank National Association.
“Swing Line Loans” means the Loans described in Section 2.1(b).
“Swing Line Note” means any promissory note of the Company evidencing Swing Line
Loans delivered under Section 2.5.


21

--------------------------------------------------------------------------------





“Swing Line Participation Amount” is defined in Section 2.8(b).
“Swing Line Sublimit” means the maximum unpaid principal amount of the Swing
Line Loans which may from time to time be borrowed hereunder, being initially
$50,000,000, and, as the context may require, the agreement of the Swing Line
Bank to make the Swing Line Loans to the Company subject to the terms and
conditions of this Agreement.
“TARGET Day” means a day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system is open for the settlement
of payments in Euros.
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, fees, assessments, charges or withholdings, and any and all
liabilities with respect to the foregoing, including interest, additions to tax
and penalties applicable thereto.
“Termination Conditions” means that (a) the Commitments are irrevocably
terminated in full, (b) the Company and any relevant Borrowing Subsidiary has
irrevocably paid in full all Obligations and any other amount payable hereunder
for which a claim has been made, (c) Letter of Credit Defeasance Conditions
shall exist in respect of each Letter of Credit outstanding hereunder, and
(d) neither the Company nor any Borrowing Subsidiary shall have any unpaid
obligations or liabilities to the Agent or the Banks hereunder except for
obligations and liabilities in respect of any indemnities or other provisions
that survive termination of this Agreement and for which no claim shall have
been made by the Agent or any Bank.
“Termination Date” means the earliest of (a) the Fixed Termination Date, (b) the
date on which the Commitments are terminated pursuant to Section 10.2 hereof or
(c) the date on which the Commitments are reduced to zero pursuant to
Section 4.3 hereof.
“Third Amendment” means the Third Amendment to Credit Agreement dated as of the
Third Amendment Effective Date among the Company, the Banks and the Agent.
“Third Amendment Effective Date” means December 15, 2016.
“Undisclosed Administration” means in relation to a Bank the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Bank is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.
“United States Person” means any citizen, national or resident of the United
States, any corporation or other entity created or organized in or under the
laws of the United States or any political subdivision hereof or any estate or
trust, in each case that is not subject to withholding of United States Federal
income taxes or other taxes on payment of interest, principal or fees hereunder.
“U.S. Bank” means U.S. Bank National Association, in its individual capacity and
not as Agent hereunder.


22

--------------------------------------------------------------------------------





“Wholly-owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding Ownership Interests (other than nominal Ownership Interests required
as a matter of law to be held by directors, officers or other Persons) are owned
by the Company and/or one or more other Wholly-owned Subsidiaries within the
meaning of this definition.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yen” means the lawful currency of Japan.
Section 1.2    Accounting Terms and Calculations. Except as may be expressly
provided to the contrary herein, all accounting terms used herein shall be
interpreted and all accounting determinations hereunder (including, without
limitation, determination of compliance with financial ratios and restrictions
in Articles VIII and IX hereof) shall be made in accordance with GAAP. To the
extent that any change in GAAP or the application thereof from the financial
statements referred to in Section 7.5 hereof affects any computation or
determination required to be made pursuant to this Agreement, such computation
or determination shall be made as if such change in GAAP had not occurred unless
the Company and the Required Banks agree in writing on an adjustment to such
computation or determination to account for such change in GAAP or the
application thereof. In the instance of such change, the Agent, Banks and
Company shall negotiate in good faith to promptly agree to such adjustment. Any
reference to “consolidated” financial terms shall be deemed to refer to those
financial terms as applied to the Company and its Subsidiaries in accordance
with GAAP. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having similar result or effect) to value any Indebtedness or other liabilities
of the Company or any of its Subsidiaries at “fair value”, as defined therein.
Section 1.3    Computation of Time Periods. In this Agreement, in the
computation of a period of time from a specified date to a later specified date,
unless otherwise stated the word “from” means “from and including” and the word
“to” or “until” each means “to but excluding.”
Section 1.4    Other Definitional Terms. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. References to Sections, Exhibits, schedules and like references are
to this Agreement unless otherwise expressly provided. Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein) and
(b) any definition of or reference to any


23

--------------------------------------------------------------------------------





statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws).
ARTICLE II
TERMS OF LENDING


Section 2.1    The Commitments. Subject to the terms and conditions hereof and
in reliance upon the warranties of the Borrowers herein:
(a)    each Bank agrees, severally and not jointly, to make loans (each, a
“Revolving Loan” and, collectively, the “Revolving Loans”) in Dollars and
Alternative Currencies to the applicable Borrower from time to time from the
date hereof until the Termination Date, during which period the Borrowers may
repay and reborrow in accordance with the provisions hereof, provided, that the
aggregate unpaid principal amount of the Revolving Loans of any Bank at any one
time outstanding plus such Bank’s Percentage of the Letter of Credit Obligations
plus such Bank’s Percentage of the outstanding Swing Line Loans shall not exceed
its Commitment, and the total Revolving Loans, Letter of Credit Obligations and
Swing Line Loans outstanding shall not exceed the total Commitment of all of the
Banks. The Revolving Loans shall be made by the Banks on a pro rata basis,
calculated for each Bank based on its Percentage. At no time shall the Dollar
Equivalent of Revolving Loans made in Alternative Currencies exceed
$200,000,000. For purposes of this Section and all calculations herein, the
principal of Revolving Loans in Alternative Currencies shall be calculated using
the Dollar Equivalent of such Revolving Loans as determined by the Agent on each
Revaluation Date; and
(b)    the Swing Line Bank agrees to make loans (each a “Swing Line Loan” and,
collectively, the “Swing Line Loans”) to the Company from time to time from the
date hereof until the Termination Date, during which period the Company may
repay and reborrow in accordance with the provisions hereof, provided, that the
aggregate unpaid principal amount of the Swing Line Loans at any one time
outstanding shall not exceed the Swing Line Sublimit. Swing Line Loans shall
only be made in Dollars.
Section 2.2    Advance Options. Revolving Loans (a) in Dollars shall be composed
of Fixed LIBOR Advances and Base Rate Advances, as shall be selected by the
Company, and (b) in Alternative Currencies shall be composed of Fixed LIBOR
Advances, all except as otherwise provided herein. Swing Line Loans shall be
Floating LIBOR Advances or Base Rate Advances, as shall be selected by the
Company. Any combination of types of Advances may be outstanding at the same
time, except that the total number of outstanding Fixed LIBOR Advances shall not
exceed 8 at any one time. Each Fixed LIBOR Advance in Dollars shall be in a
minimum amount of $1,000,000 or in an integral multiple of $500,000 above such
amount. Each Base Rate Advance of the Revolving Loans shall be in a minimum
amount of $500,000 or in an integral multiple of $100,000 above such amount.
Each Floating LIBOR Advance or Base Rate Advance of the Swing Line Loans shall
be in a minimum amount of $5,000 or an integral multiple thereof above such
amount. Each Fixed LIBOR Advance in Alternative Currencies shall be in a minimum
amount and integrals designated by the Agent from time to time for various
Alternative Currencies, which minimum amounts and integrals


24

--------------------------------------------------------------------------------





shall be substantially equivalent (subject to rounding) to the comparable
minimum amount and integral amounts provided for Fixed LIBOR Advance in Dollars
(unless otherwise agreed between the Agent and the Company upon addition of any
Alternative Currency).
Section 2.3    Borrowing Procedures.
(a)    Request by Borrowers. Any request by the Borrowers for a Loan or Letter
of Credit shall be in writing, or by telephone promptly confirmed in writing or
by e-mail, and must be given so as to be received by the Agent not later than:
(i)    2:00 p.m., Minneapolis time, on the date of any requested Swing Line
Loan;
(ii)    11:00 a.m., Minneapolis time, on the date of any Revolving Loan
requested as a Base Rate Advance;
(iii)    11:00 a.m., Minneapolis time, three Business Days prior to the date of
any Revolving Loan requested as a Fixed LIBOR Advance in Dollars; or
(iv)    11:00 a.m., Minneapolis time, four Business Days prior to the date of
any requested Revolving Loan in Alternative Currencies or any Letter of Credit.
Each request for a Loan shall specify (1) the borrowing date (which shall be a
Business Day), (2) the amount of such Loan and the type or types of Advances
comprising such Loan, and (3) the initial Interest Periods for such Advances if
applicable, and (4) the Alternative Currency, if applicable. Each request for a
Letter of Credit shall be accompanied by the form of the Letter of Credit, the
name of the beneficiary, and other information requested by the Agent.
(b)    Funding of Agent. The Agent shall promptly notify each other Bank of the
receipt of the request for Revolving Loans, the matters specified therein, and
of such Bank’s Percentage of the requested Revolving Loans. On the date of the
requested Revolving Loans, each Bank shall provide its share of the requested
Revolving Loans to the Agent in Dollars or the applicable Alternative Currency
in immediately available funds not later than 2:00 p.m., Minneapolis time.
Unless the Agent determines that any applicable condition specified in
Article VI has not been satisfied, the Agent will make the requested Revolving
Loans available to the Borrowers at the Agent’s principal office in Minneapolis,
Minnesota in immediately available funds not later than 3:00 p.m. (Minneapolis
time) on the lending date so requested. If the Agent has made a Revolving Loan
to the Borrowers on behalf of a Bank but has not received the amount of such
Revolving Loan from such Bank by the time herein required, such Bank shall pay
interest to the Agent on the amount so advanced from the date of such Revolving
Loan to the date funds are received by the Agent from such Bank at the Federal
Funds Effective Rate for Dollars or the applicable LIBOR Rate for Alternative
Currencies, such interest to be payable with such remittance from such Bank of
the principal amount of such Revolving Loan (provided, however, that the Agent
shall not be required to make any Revolving Loan on behalf of a Bank if the
Agent has received prior notice from such Bank that it will not make such Loan).
If the Agent does not receive payment from such Bank by the


25

--------------------------------------------------------------------------------





next Business Day after the date of any Revolving Loan, the Agent shall be
entitled to recover such Revolving Loan, with interest thereon at the rate then
applicable to such Revolving Loan, on demand, from the Borrowers, without
prejudice to the Agent’s and the Borrowers’ rights against such Bank. If such
Bank pays the Agent the amount herein required with interest as provided above
before the Agent has recovered from the Borrowers, such Bank shall be entitled
to the interest payable by the Borrowers with respect to the Loan in question
accruing from the date the Agent made such Revolving Loan.
Section 2.4    Continuation or Conversion of Loans. The Borrowers may elect to
(i) continue any outstanding Advance from one Interest Period into a subsequent
Interest Period to begin on the last day of the earlier Interest Period, or
(ii) convert any outstanding Advance into another type of Advance, on the last
day of an Interest Period only for a Fixed LIBOR Advance, by giving the Agent
notice in writing, or by telephone promptly confirmed in writing or by e-mail,
given so as to be received by the Agent not later than:
(a)    11:00 a.m., Minneapolis time, on the day of the requested continuation or
conversion, if the continuing or as-converted Advance shall be a Floating LIBOR
Advance or a Base Rate Advance;
(b)    11:00 a.m., Minneapolis time, three Business Days prior to the date of
the requested continuation or conversion, if the continuing or as-converted
Advance shall be a Fixed LIBOR Advance in Dollars; or
(c)    11:00 a.m., Minneapolis time, four Business Days prior to the date of the
requested continuation or conversion, if the continuing or as-converted Advance
shall be a Fixed LIBOR Advance in Alternative Currencies.
Each notice of continuation or conversion of an Advance shall specify (i) the
effective date of the continuation or conversion (which shall be a Business
Day), (ii) the amount and the type or types of Advances following such
continuation or conversion (subject to the limitation on amount set forth in
Section 2.2), and (iii) the Interest Periods for such Advances. Absent timely
notice of continuation or conversion, following expiration of an Interest Period
unless a Fixed LIBOR Advance is paid in full, the Agent may convert such Fixed
LIBOR Advance into an Advance which shall bear interest at either (1) the Base
Rate, for an Advance in Dollars, or (2) the rate established for a new Interest
Period of one month for an Advance in an Alternative Currency (and the Borrowers
shall be deemed to have selected such Interest Period for such Advance). At the
option of the Agent, until such time as such Advance is so converted by the
Agent or the Borrowers or is continued as a Fixed LIBOR Advance with a new
Interest Period by notice by the Borrowers as provided above, such Fixed LIBOR
Advance shall continue to accrue interest at a rate equal to the interest rate
applicable during the expired Interest Period. Each Floating LIBOR Advance and
Base Rate Advance shall continue as a Floating LIBOR Advance or Base Rate
Advance (as the case may be) until notice of conversion shall be given as
provided above. At the option of the Agent, no Revolving Loan in Dollars shall
be continued as, or converted into, a Fixed LIBOR Advance if a Default or Event
of Default shall exist.


26

--------------------------------------------------------------------------------





Section 2.5    Evidence of Loans; Request for Note. The Banks and the Agent
shall enter in their respective records the amount of each Loan and Advance, the
rate of interest borne by each Advance and the payments made on the Revolving
Loans, and such records shall be deemed conclusive evidence of the subject
matter thereof, absent demonstrable error and may be introduced to prove such
amounts in lieu of a promissory note. At the request of any Bank or the Swing
Line Bank, the Company shall execute and deliver to such Bank or Swing Line Bank
a promissory note to evidence the Loans of such Bank or the Swing Line Bank to
the Company. In the event that a Borrowing Subsidiary shall be the borrower of
any Revolving Loan, the Company and such Borrowing Subsidiary shall, upon
request of any Bank, execute and deliver a promissory note denominated in the
Alternative Currency of such Loan to evidence such Loans, which shall be a joint
and several promissory note of the Company and such Borrowing Subsidiary.
Section 2.6    Funding Losses. The Company hereby agrees that upon demand by any
Bank (which demand shall be accompanied by a statement setting forth the basis
for the calculations of the amount being claimed) the Company will indemnify
such Bank against any loss (other than loss of Applicable Margin) or expense
which such Bank may have sustained or incurred (including, without limitation,
any net loss or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Bank to fund or maintain Fixed LIBOR
Advances) or which such Bank may be deemed to have sustained or incurred, as
reasonably determined by such Bank, (i) as a consequence of any failure by any
Borrower to make any payment when due of any amount due hereunder in connection
with any Fixed LIBOR Advances, (ii) due to any failure of any Borrower to borrow
or convert any Fixed LIBOR Advances on a date specified therefor in a notice
thereof, other than as a result of such Bank’s failure to fund such borrowing,
or (iii) due to any payment or prepayment of any Fixed LIBOR Advance on a date
other than the last day of the applicable Interest Period for such Fixed LIBOR
Advance. For this purpose, all notices under Sections 2.3 and 2.4 shall be
deemed to be irrevocable.
Section 2.7    Letters of Credit.
(a)    Letters of Credit. Subject to the terms and conditions of this Agreement,
and on the condition that aggregate Letter of Credit Obligations shall never
exceed $100,000,000, and the sum of Letter of Credit Obligations plus Loans
shall never exceed the aggregate Commitments of the Banks, the Company may, in
addition to Loans, request that the Agent issue letters of credit for the
account of the Company or a Material Subsidiary, by making such request to the
Agent (such letters of credit as any of them may be amended, supplemented,
extended or confirmed from time to time, being herein collectively called the
“Letters of Credit”). The Agent shall issue the requested Letters of Credit,
subject to (i) compliance by the Company with all conditions precedent set forth
in Article VI hereof, (ii) entry by the Company into applications, agreements
and other documents deemed appropriate by the Bank for the issuance of such
Letters of Credit (the “Letter of Credit Agreements”), (iii) reasonable
satisfaction of the Agent with the form and substance of such Letter of Credit,
(iv) absence of any legal or regulatory prohibition of issuance of any letter of
credit to the proposed beneficiary, and reasonable satisfaction of the Agent
with the beneficiary of such Letter of Credit, and (v) the absence of any other
statutory or regulatory change or directive adversely affecting the issuance by
the


27

--------------------------------------------------------------------------------





Agent of letters of credit. Upon the date of the issuance of a Letter of Credit,
the Agent shall be deemed, without further action by any party hereto, to have
sold to each Bank, and each Bank shall be deemed without further action by any
party hereto, to have purchased from the Agent, a participation, in its
Percentage, in such Letter of Credit and the related Letter of Credit
Obligations. All Letters of Credit shall expire not later than one year after
the Fixed Termination Date, provided, that the Company shall be obligated to
cause Letter of Credit Defeasance Conditions to apply to any Letter of Credit
that has not expired or been terminated (x) within three days prior to the Fixed
Termination Date, or (y) by any other date that the Company shall terminate all
Commitments hereunder. Each Existing Letter of Credit shall for all purposes be
deemed to be a Letter of Credit issued under this Agreement on the date on which
the conditions precedent to initial Loans set forth in Section 6.2 are
satisfied.
(b)    Each Bank’s purchase of a participating interest in a Letter of Credit
pursuant to Section 2.7(a) shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation, (i) any setoff,
counterclaim, recoupment, defense or other right which such Bank or the Company
may have against the Agent, the Company or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions precedent in
Article VI; (iii) any adverse change in the condition (financial or otherwise)
of the Company; (iv) any breach of this Agreement or any other Loan Document by
the Company or any Bank; (v) the expiry date of any Letter of Credit occurring
after such Bank’s Commitment has terminated or (vi) any other circumstance,
happening or event whatsoever, whether or not similar or any of the foregoing.
(c)    Additional Provisions. The following additional provisions shall apply to
each Letter of Credit:
(i)    Upon receipt of any request for a Letter of Credit, the Agent shall
notify each Bank of the contents of such request and of such Bank’s Percentage
of the amount of such proposed Letter of Credit.
(ii)    Upon receipt from the beneficiary of any Letter of Credit of any demand
for payment thereunder, Agent shall promptly notify the Company and each Bank as
to the amount to be paid as a result of such demand and the payment date. If at
any time the Agent shall have made a payment to a beneficiary of such Letter of
Credit in respect of a drawing or in respect of an acceptance created in
connection with a drawing under such Letter of Credit, each Bank will pay to
Agent immediately upon demand by the Agent at any time during the period
commencing after such payment until reimbursement thereof in full by the
Company, an amount equal to such Bank’s Percentage of such payment, together
with interest on such amount for each day from the date of demand for such
payment (or, if such demand is made after 2:00 a.m. Minneapolis time on such
date, from the next succeeding Business Day) to the date of payment by such Bank
of such amount at the Federal Funds Effective Rate.


28

--------------------------------------------------------------------------------





(iii)    The Company shall be irrevocably and unconditionally obligated
forthwith to reimburse the Agent for any amount paid by the Agent upon any
drawing under any Letter of Credit, including any Letter of Credit issued for
the account of a Material Subsidiary, without presentment, demand, protest or
other formalities of any kind, all of which are hereby waived. Such
reimbursement may, subject to satisfaction of the conditions in Article VI
hereof and to the available Commitment (after adjustment in the same to reflect
the elimination of the corresponding Letter of Credit Obligation), be made by
the borrowing of Loans. The Agent will pay to each Bank such Bank’s Percentage
of all amounts received from the Company for application in payment, in whole or
in part, of a Letter of Credit Obligation, but only to the extent such Bank has
made payment to the Agent in respect of such Letter of Credit pursuant to
clause (ii) above.
(iv)    The Company’s obligation to reimburse the Agent for any amount paid by
the Agent upon any drawing under any Letter of Credit shall be performed
strictly in accordance with the terms of this Agreement and the applicable
Letter of Credit Agreement under any and all circumstances notwithstanding any
lack of validity or enforceability of any Letter of Credit, or any draft or
other document presented under a Letter of Credit proving to be forged or
fraudulent or any statement therein being untrue or inaccurate in any respect.
Neither the Agent nor any Bank shall have any liability or responsibility by
reason of or in connection with any payment or failure to make any payment
thereunder, or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit, any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Agent; provided that
the foregoing shall not be construed to excuse the Agent from liability to the
Company to the extent of any direct damages suffered by the Company that are
caused by the Agent’s failure to exercise care when determining whether drafts
and other documents presented under a Letter of Credit substantially comply with
the terms thereof (unless the Agent has received approval from the Company to
honor a particular non-conforming drawing). The parties hereto expressly agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of the Letter of Credit, the Agent may, in
its sole discretion, either accept and make payment upon such documents without
responsibility for further investigation or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
(v)    The Company will pay to Agent for the account of each Bank in accordance
with its Percentage letter of credit fees (the “Letter of Credit Fees”) with
respect to each Letter of Credit equal to an amount, calculated on the basis of
face amount of each Letter of Credit, in each case for the period from and
including the date of issuance of such Letter of Credit to and including the
date of expiration or termination thereof at a per annum rate equal to the
Applicable Margin for Fixed LIBOR Advances, provided, that if the rate of
interest provided in Section 3.1(d) is applicable to the Loans, the rate of the
Letter of Credit Fees


29

--------------------------------------------------------------------------------





shall be increased by 2.00% per annum. The Agent will pay to each Bank, promptly
after receiving any payment in respect of Letter of Credit Fees, an amount equal
to the product of such Bank’s Percentage times the amount of such Letter of
Credit Fees. The Company will pay to the Agent for its own account other fees in
respect of Letters of Credit in accordance with the Agent’s standard fee
schedule as in effect from time to time. The Company will also pay to the Agent
for its own account a fronting fee (“Fronting Fee”) of 0.125% per annum of the
amount of any Letter of Credit. The Letter of Credit Fees and Fronting Fee shall
be payable quarterly, in arrears, on the last day of March, June, September and
December of each year.
(d)    Indemnification; Release. The Company hereby indemnifies and holds
harmless the Agent and each Bank from and against any and all claims and
damages, losses, liabilities, and costs and expenses determined on a reasonable
basis which the Agent or such Bank may incur (or which may be claimed against
the Agent or such Bank) in connection with the execution and delivery of any
Letter of Credit or transfer of or payment or failure to pay under any Letter of
Credit; provided that the Company shall not be required to indemnify any party
seeking indemnification for any claims, damages, losses, liabilities, costs or
expenses to the extent caused by the gross negligence or willful misconduct of
the party seeking indemnification or to the extent caused by Agent’s failure to
exercise care as described in the proviso to Section 2.7(c)(iv).
(e)    In the instance of issuance of any Letter of Credit for the account of
any Material Subsidiary, the Company shall be deemed a joint applicant for such
Letter of Credit, whether or not the Company shall have signed the relevant
application or other Letter of Credit Agreement applying to such Letter of
Credit, and shall be deemed to guaranty payment of all Letter of Credit
Obligations in respect of such Letter of Credit under Article XI.
Section 2.8    Refunding of Swing Line Loans.
(a)    The Swing Line Bank, at any time, at its sole and absolute discretion
may, on behalf of the Company (which hereby irrevocably directs the Swing Line
Bank to act on its behalf), upon notice given by the Swing Line Bank no later
than 11:00 a.m., Minneapolis time, on the relevant refunding date, request each
Bank to make, and each Bank hereby agrees to make, a Revolving Loan (which
initially shall be a Base Rate Advance), in an amount equal to such Bank’s
Percentage of the aggregate amount of the Swing Line Loans (the “Refunded Swing
Line Loans”) outstanding on the date of such notice, to refund such Swing Line
Loans. Each Bank shall make the amount of such Revolving Loan available to the
Agent in immediately available funds, no later than 1:00 p.m., Minneapolis time,
on the date of such notice. The proceeds of such Revolving Loans shall be
distributed by the Agent to the Swing Line Bank and immediately applied by the
Swing Line Bank to repay the Refunded Swing Line Loans.
(b)    Upon the date any Swing Line Loan is made, the Agent shall be deemed,
without further action by any party hereto, to have sold to each Bank, and each
Bank shall be deemed without further action by any party hereto, to have
purchased from the


30

--------------------------------------------------------------------------------





Agent, a participation, in its Percentage, in such Swing Line Loan. Each Bank
will immediately transfer to the Agent, upon the Agent’s demand, in immediately
available funds, the amount of its participation (the “Swing Line Participation
Amount”), and the proceeds of such participation shall be distributed by the
Agent to the Swing Line Bank in such amount as will reduce the amount of the
participating interest retained by the Swing Line Bank in its Swing Line Loans.
(c)    Whenever, at any time after the Swing Line Bank has received from any
Bank such Bank’s Swing Line Participation Amount, the Swing Line Bank receives
any payment on account of the Swing Line Loans, the Swing Line Bank will
distribute to such Bank its Swing Line Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Bank’s participating interest was outstanding and funded and, in the
case of principal and interest payments, to reflect such Bank’s pro rata portion
of such payment if such payment is not sufficient to pay the principal of and
interest on all Swing Line Loans then due); provided, however, that in the event
that such payment received by the Swing Line Bank is required to be returned,
such Bank will return to the Swing Line Bank any portion thereof previously
distributed to it by the Swing Line Bank.
(d)    Each Bank’s obligation to make the Loans referred to in Section 2.8(a)
and to purchase participating interests pursuant to Section 2.8(b) shall be
absolute and unconditional and shall not be affected by any circumstance,
including, without limitation, (i) any setoff, counterclaim, recoupment, defense
or other right which such Bank or the Company may have against the Swing Line
Bank, the Company or any other Person for any reason whatsoever; (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions precedent specified in Article VI; (iii) any
adverse change in the condition (financial or otherwise) of the Company;
(iv) any breach of this Agreement or any other Loan Document by the Company or
any Bank; or (v) any other circumstance, happening or event whatsoever, whether
or not similar to any of the foregoing.
Section 2.9    Borrowing Subsidiaries.
(a)    The Company, with the consent of the Agent (which shall not be
unreasonably withheld), may designate any Material Foreign Subsidiary as a
Borrowing Subsidiary; provided that (i) the laws and regulations of the
jurisdictions in which such Material Foreign Subsidiary is organized and is
located permit extensions of credit and other financial accommodations from the
United States of America into such jurisdictions, and each Bank has all
licenses, permits and other approvals necessary to make such extensions of
credit and other financial accommodations and (ii) no Bank shall be subject to
any regulatory or legal limitation or restriction or any material financial
disadvantage arising out of or attributable to the location or jurisdiction of
organization of such Material Foreign Subsidiary or the nature of its
activities. Upon not less than five (5) Business Days’ prior notice, and upon
the receipt and execution by the Agent of a duly executed Borrowing Subsidiary
Agreement, such Subsidiary shall be a Borrowing Subsidiary and a party to this
Agreement.


31

--------------------------------------------------------------------------------





(b)    The obligation of each Bank to make its first Loan to any Borrowing
Subsidiary is subject to the satisfaction of the condition that the Agent shall
have received the following:
(i)    all documents as shall reasonably demonstrate the existence of such
Borrowing Subsidiary, the corporate power and authority of such Borrowing
Subsidiary to enter into, and the validity with respect to such Borrowing
Subsidiary of, this Agreement and the other Loan Documents to which it is a
party and any other matters relevant hereto (including an opinion of counsel),
all in form and substance satisfactory to the Agent; and
(ii)    any governmental and third party approvals necessary or advisable in
connection with the execution, delivery and performance of this Agreement by the
Borrowing Subsidiary and any documents that any Bank is required to obtain under
any governmental law, rule or regulation, including the Patriot Act.
(c)    Each Borrowing Subsidiary hereby irrevocably appoints and authorizes the
Company to take such action and deliver and receive notices hereunder as agent
on its behalf and to exercise such powers under this Agreement as delegated to
it by the terms hereof, together with all such powers as are reasonably
incidental thereof. In furtherance of and not in limitation of the foregoing,
for administrative convenience of the parties hereto, the Agent and the Banks
shall send all notices and communications to be sent to any Borrowing Subsidiary
solely to the Company and may rely solely upon the Company to receive all such
notices and other communications for and on behalf of each Borrowing Subsidiary.
No Person other than the Company (and its authorized officers and employees) may
act as agent for any Borrowing Subsidiary hereunder without the written consent
of the Agent.
(d)    Each Loan made to a Borrowing Subsidiary and interest thereon shall be
the Obligation of such Borrowing Subsidiary and the Company, guarantied by the
Company pursuant to Article XI hereof. Notwithstanding anything to the contrary
in this Agreement, unless expressly so provided in a Loan Document other than
this Agreement entered by any Borrowing Subsidiary, no Borrowing Subsidiary
shall have any obligations or liabilities in respect of any Obligations of any
other Borrowing Subsidiary or the Company. The Company, the Agent and the Banks
agree that due to difficulties of apportionment thereof, all Obligations other
than principal and interest on Loans made to a Borrowing Subsidiary shall be
Obligations of the Company only, and not of any Borrowing Subsidiary (whether or
not such Obligations are related to Loans made to a Borrowing Subsidiary).
Section 2.10    Increase to Commitments. The Company may, from time to time,
increase the Commitments hereunder or enter into one or more tranches of term
loans (each an “Incremental Term Loan”), by giving notice to the Agent,
specifying the dollar amount of the increase (which shall be in integral
multiples of $5,000,000, and the aggregate amount of all of which increases and
Incremental Term Loans shall not exceed $250,000,000); provided, however, that
an increase in the Commitments or incurrence of Incremental Term Loans hereunder
may only be made at a time when no Default or Event of Default shall have
occurred


32

--------------------------------------------------------------------------------





and be continuing. As of the Third Amendment Effective Date, after giving effect
to the Third Amendment, the full aggregate amount of $250,000,000 is available
to the Company for such increases to the Commitments and Incremental Term Loans,
subject to the provisions of this Section 2.10. The Company may increase the
Commitments or incur the Incremental Term Loans by either increasing a
Commitment or incurring an Incremental Term Loan with an existing Bank or
obtaining a Commitment or Incremental Term Loan from a new financial
institution, the selection of which shall require the consent of the Agent, not
to be unreasonably withheld. The Company, the Agent and each Bank or other
financial institution that is increasing its Commitment or extending a new
Commitment or Incremental Term Loan shall enter into an amendment to this
Agreement, and, as appropriate, the other Loan Documents, setting forth the
amounts of the Commitments and Incremental Term Loans, as so increased or
extended, and providing that any new financial institution extending a new
Commitment or new Incremental Term Loan shall be a Bank for all purposes under
this Agreement. Such amendment may effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Agent, to effect the provisions of this Section 2.10, including,
without limitation, to reflect the addition of Incremental Term Loans throughout
this Agreement and the Loan Documents, as appropriate. No such amendment shall
require the approval or consent of any Bank whose Commitment is not being
increased or who is not extending an Incremental Term Loan and no Bank shall be
required to increase its Commitment or extend an Incremental Term Loan unless it
shall so agree in writing. Upon the execution and delivery of such amendment as
provided above, this Agreement shall be deemed to be amended accordingly and, in
the case of any new or increased Commitments, the Agent shall adjust the funded
amount of the Advances of the Banks so that each Bank (including the Banks with
new or increased Commitments) shall hold their respective Percentages (as
amended by such amendment) of the Advances outstanding and the unfunded
Commitments (and each Bank shall so fund any increased amount of Advances). The
Incremental Term Loans (a) shall rank pari passu in right of payment with the
Revolving Loans, (b) shall not mature earlier than the Fixed Termination Date
(but may have amortization prior to such date) and (c) shall be treated
substantially the same as (and in any event no more favorably than) the
Revolving Loans; provided that (i) the terms and conditions applicable to any
tranche of Incremental Term Loans maturing after the Fixed Termination Date may
provide for material additional or different financial or other covenants or
prepayment requirements applicable only during periods after the Fixed
Termination Date and (ii) the Incremental Term Loans may be priced differently
than the Revolving Loans. On the effective date of the issuance of any
Incremental Term Loans, each Bank that has agreed to extend such an Incremental
Term Loan shall make its ratable share thereof available to the Agent, for
remittance to the Borrowers, on the terms and conditions specified by the Agent
at such time.
Section 2.11    Defaulting Banks.
(a)    Defaulting Bank Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Bank becomes a Defaulting Bank, then, until
such time as such Bank is no longer a Defaulting Bank, to the extent permitted
by applicable law:


33

--------------------------------------------------------------------------------





(i)    Waivers and Amendments. Such Defaulting Bank’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Banks.
(ii)    Defaulting Bank Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Bank
(whether voluntary or mandatory, at maturity, pursuant to Article X or
otherwise) or received by the Agent from a Defaulting Bank pursuant to Section
10.4 shall be applied at such time or times as may be determined by the Agent as
follows: first, to the payment of any amounts owing by such Defaulting Bank to
the Agent hereunder; second, to the payment on a pro rata basis of any amounts
owing by such Defaulting Bank to the Agent in its capacity as issuer of the
Letters of Credit and Swing Line Bank hereunder; third, to Cash Collateralize
the Fronting Exposure of the Agent in its capacity as issuer of the Letters of
Credit with respect to such Defaulting Bank in accordance with Section 2.11(d);
fourth, as the Company may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Bank has
failed to fund its portion thereof as required by this Agreement, as determined
by the Agent; fifth, if so determined by the Agent and the Company, to be held
in a deposit account (including the cash collateral account) and released pro
rata in order to (x) satisfy such Defaulting Bank’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the future Fronting Exposure of the Agent in its capacity as
issuer of the Letters of Credit with respect to such Defaulting Bank with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.11(d); sixth, to the payment of any amounts owing to the Banks,
the Agent in its capacity as issuer of the Letters of Credit or Swing Line Bank
as a result of any judgment of a court of competent jurisdiction obtained by any
Bank, the Agent in its capacity as issuer of the Letters of Credit or Swing Line
Bank against such Defaulting Bank as a result of such Defaulting Bank’s breach
of its obligations under this Agreement; seventh, so long as no Default or Event
of Default exists, to the payment of any amounts owing to the Borrowers as a
result of any judgment of a court of competent jurisdiction obtained by any
Borrower against such Defaulting Bank as a result of such Defaulting Bank's
breach of its obligations under this Agreement; eighth, if so determined by the
Agent, distributed to the Banks other than the Defaulting Bank until the ratio
of the outstanding credit exposure of such Banks to the aggregate outstanding
exposure of all Banks equals such ratio immediately prior to the Defaulting
Bank’s failure to fund any portion of any Loans or participations in Letters of
Credit or Swing Line Loans; and ninth, to such Defaulting Bank or as otherwise
directed by a court of competent jurisdiction; provided that if (x) such payment
is a payment of the principal amount of any Loans or Letter of Credit issuances
in respect of which such Defaulting Bank has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 6.3 were satisfied or waived,
such payment shall be applied solely to pay the Loans and Letter of Credit
Obligations of all Non-Defaulting Banks on a pro rata basis prior to being
applied to the payment of any Loans or Letter of Credit


34

--------------------------------------------------------------------------------





Obligations of such Defaulting Bank until such time as all Loans and funded and
unfunded participations in Letter of Credit Obligations and Swing Line Loans are
held by the Banks pro rata in accordance with the Commitments without giving
effect to Section 2.11(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Bank that are applied (or held) to pay amounts owed
by a Defaulting Bank or to post Cash Collateral pursuant to this Section
2.11(a)(ii) shall be deemed paid to and redirected by such Defaulting Bank, and
each Bank irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Bank shall be entitled to receive any commitment fee for
any period during which that Bank is a Defaulting Bank (and no Borrower shall be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Bank).
(B)    Each Defaulting Bank shall be entitled to receive Letter of Credit Fees
for any period during which that Bank is a Defaulting Bank only to the extent
allocable to its ratable share of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 2.11(d).
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Bank’s participation in Letter of Credit Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Banks in
accordance with their respective Percentages (calculated without regard to such
Defaulting Bank’s Commitment) but only to the extent that (x) the conditions set
forth in Section 6.3 are satisfied at the time of such reallocation (and, unless
the Company shall have otherwise notified the Agent at such time, the Company
shall be deemed to have represented and warranted that such conditions are
satisfied at such time), and (y) such reallocation does not cause the aggregate
outstanding Loans and Letter of Credit Obligations of any Non-Defaulting Bank to
exceed such Non-Defaulting Bank’s Commitment. Subject to Section 13.17, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Bank arising from that Bank having become a
Defaulting Bank, including any claim of a Non-Defaulting Bank as a result of
such Non-Defaulting Bank’s increased exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Bank’s Fronting Exposure and (y) second, Cash Collateralize the
Fronting Exposure of the Agent in its capacity as issuer of the Letters of
Credit in accordance with the procedures set forth in Section 2.11(d).


35

--------------------------------------------------------------------------------





(b)    Defaulting Bank Cure. If the Company, the Agent and the Swing Line Bank
agree in writing that a Bank is no longer a Defaulting Bank, the Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Bank will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other Banks
or take such other actions as the Agent may determine to be necessary to cause
the Loans and funded and unfunded participations in Letters of Credit and Swing
Line Loans to be held pro rata by the Banks in accordance with the Commitments
(without giving effect to Section 2.11(a)(iv)), whereupon such Bank will cease
to be a Defaulting Bank; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrowers
while that Bank was a Defaulting Bank; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Bank to Bank will constitute a waiver or release of any claim of
any party hereunder arising from that Bank’s having been a Defaulting Bank.
(c)    New Swing Line Loans/Letters of Credit. So long as any Bank is a
Defaulting Bank, (i) the Swing Line Bank shall not be required to fund any Swing
Line Loans unless it is satisfied that it will have no Fronting Exposure after
giving effect to such Swing Line Loan and (ii) the Agent in its capacity as
issuer of the Letters of Credit shall not be required to issue, extend, renew or
increase any Letter of Credit unless it is satisfied that it will have no
Fronting Exposure after giving effect thereto.
(d)    Cash Collateral. At any time that there shall exist a Defaulting Bank,
within one (1) Business Day following the written request of the Agent the
Borrowers shall Cash Collateralize the Fronting Exposure of the Agent in its
capacity as issuer of the Letters of Credit with respect to such Defaulting Bank
(determined after giving effect to Section 2.11(a)(iv) and any Cash Collateral
provided by such Defaulting Bank) in an amount not less than the Minimum
Collateral Amount.
(i)    Grant of Security Interest. The Borrowers, and to the extent provided by
any Defaulting Bank, such Defaulting Bank, hereby grant to the Agent, for the
benefit of the Agent in its capacity as issuer of the Letters of Credit, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Bank’s obligation to fund
participations in respect of Letter of Credit Obligations, to be applied
pursuant to clause (ii) below. If at any time the Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the Agent
(whether in its capacity as Agent generally, as the issuer of Letters of Credit
hereunder, or otherwise) as herein provided, or that the total amount of such
Cash Collateral is less than the Minimum Collateral Amount, the Borrowers will,
promptly upon demand by the Agent, pay or provide to the Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Bank).
(ii)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.11 in respect of


36

--------------------------------------------------------------------------------





Letters of Credit shall be applied to the satisfaction of the Defaulting Bank’s
obligation to fund participations in respect of Letter of Credit Obligations
(including, as to Cash Collateral provided by a Defaulting Bank, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.
(iii)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the Agent in its capacity
as issuer of the Letters of Credit shall no longer be required to be held as
Cash Collateral pursuant to this Section 2.11(d) following (i) the elimination
of the applicable Fronting Exposure (including by the termination of Defaulting
Bank status of the applicable Bank), or (ii) the determination by the Agent that
there exists excess Cash Collateral; provided that, subject to this Section 2.11
the Person providing Cash Collateral and the Agent in its capacity as issuer of
the Letters of Credit may agree that Cash Collateral shall be held to support
future anticipated Fronting Exposure or other obligations.
Section 2.12    Purpose of Loans.
The Loans shall be used by the Company and its Subsidiaries for working capital
purposes, capital expenditures, Permitted Acquisitions, prepayment of existing
Indebtedness, share repurchases and other corporate purposes of the Company and
its Subsidiaries.
Section 2.13    Replacement of Bank.
If (i) any Bank requests any additional payment pursuant to Section 5.1 or 5.2
or (ii) the Borrowers are required to make any additional payment to any Bank
pursuant to Section 5.6 or (iii) any Bank’s obligation to make or continue, or
to convert Base Rate Advances into LIBOR Advances shall be suspended pursuant to
Section 5.3 or (iv) any Bank defaults in its obligation to make a Loan,
reimburse the Agent pursuant to Section 2.7 or the Swing Line Bank pursuant to
Section 2.5 or (v) any Bank declines to approve an amendment or waiver required
to be approved by the Required Banks (or by all of the Banks, or by each
affected Bank) that is otherwise approved by the Required Banks or otherwise
becomes a Defaulting Bank (any Bank so affected an “Affected Bank”), the
Borrowers may elect, if such request remains outstanding, such amounts continue
to be charged, such suspension is still effective or such approval is still
withheld, to replace such Affected Bank as a Bank party to this Agreement,
provided that, concurrently with such replacement, (i) another bank or other
entity which is reasonably satisfactory to the Borrowers and the Agent shall
agree, as of such date, to purchase for cash at par the Advances and other
Obligations due to the Affected Bank under this Agreement and the other Loan
Documents pursuant to an assignment substantially in the form of Exhibit G and
to become a Bank for all purposes under this Agreement and to assume all
obligations of the Affected Bank to be terminated as of such date and to comply
with the requirements of Section 13.3 applicable to assignments, and (ii) the
Borrowers shall pay to such Affected Bank in same day funds on the day of such
replacement (A) all interest, fees and other amounts then accrued but unpaid to
such Affected Bank by the Borrowers hereunder to and including the date of
termination, including without limitation payments due to such Affected Bank
under Sections 5.1, 5.2 and 5.6, and (B) an amount, if any, equal to the payment
which would have been due to


37

--------------------------------------------------------------------------------





such Bank on the day of such replacement under Section 2.6 had the Loans of such
Affected Bank been prepaid on such date rather than sold to the replacement
Bank.
Section 2.14    Extensions of Commitments.
(a)    The Company may from time to time, but not more than twice during the
term of this Agreement, pursuant to the provisions of this Section 2.14, agree
with one or more Banks holding Commitments to extend the Fixed Termination Date
by one (1) year, and otherwise modify the terms of such Commitments or any
portion thereof (including, without limitation, by increasing the interest rate
or fees payable in respect of such Commitments or any portion thereof) (each
such modification, an “Extension”) pursuant to one or more written offers (each,
an “Extension Offer”) made from time to time by the Company to all Banks, in
each case on a pro rata basis (based on their respective Percentages) and on the
same terms to each such Bank. In connection with each Extension, the Company
will provide notification to the Agent (for distribution to the Banks), no later
than thirty (30) days prior to the Fixed Termination Date of the requested new
termination date for the extended Commitments (each an “Extended Termination
Date”) and the due date for Bank responses. In connection with any Extension,
each Bank wishing to participate in such Extension shall, prior to such due
date, provide the Agent with a written notice thereof in a form reasonably
satisfactory to the Agent. Any Bank that does not respond to an Extension Offer
by the applicable due date shall be deemed to have rejected such Extension.
(i)    Each Extension shall be subject to the following:
(A)    no Default or Event of Default shall have occurred and be continuing at
the time any Extension Offer is delivered to the Banks or at the time of such
Extension;
(B)    except as to interest rates, fees and termination date, the Commitment of
any Bank extended pursuant to any Extension shall have the same terms as the
Commitments of the Banks that did not agree to the Extension Offer;
(C)    the Fixed Termination Date of the Commitments to be extended pursuant to
an Extension shall be later than the Fixed Termination Date of the Commitments
of the Banks that did not agree to the Extension Offer;
(D)    if the aggregate amount of Commitments in respect of which Banks shall
have accepted an Extension Offer exceeds the maximum aggregate amount of
Commitments offered to be extended by the Company pursuant to the relevant
Extension Offer, then such Commitments shall be extended ratably up to such
maximum amount based on the relative Commitments of the Banks that accepted such
Extension Offer;


38

--------------------------------------------------------------------------------





(E)    all documentation in respect of such Extension shall be consistent with
the foregoing, and all written communications by the Company generally directed
to the applicable Banks in connection therewith shall be in form and substance
consistent with the foregoing and otherwise reasonably satisfactory to the
Agent;
(F)    any applicable Minimum Extension Condition shall be satisfied; and
(G)    no Extension shall become effective unless, on the proposed effective
date of such Extension, the conditions set forth in Section 6.3 shall be
satisfied (with all references in such Section to a request for a Loan being
deemed to be references to the Extension on the applicable date of such
Extension), and the Agent shall have received a certificate to that effect dated
the applicable date of such Extension and executed by a Responsible Officer of
the Company.
(b)    If at the time any Extension of Commitments (as so extended, “Current
Extension Commitments”) becomes effective, there will be Commitments or
Revolving Loans attributable to a prior Extension that will remain outstanding
(collectively, the “Prior Extension Commitments”), then, if the interest rate
spread applicable to any such Current Extension Commitments exceeds the interest
rate spread applicable to such Prior Extension Commitments by more than 0.25%,
then the interest rate spread applicable to such Prior Extension Commitments
shall be increased so that it equals the interest rate spread applicable to the
Current Extension Commitments (calculated as provided above).
(c)    The consummation and effectiveness of any Extension will be subject to a
condition set forth in the relevant Extension Offer (a “Minimum Extension
Condition”) that a minimum amount be agreed to by the Banks subject to such
Extension (to be determined in the Company’s discretion and specified in the
relevant Extension Offer, but in no event less than $250,000,000, unless another
amount is agreed to by the Agent). For the avoidance of doubt, it is understood
and agreed that the provisions of this Agreement requiring proceeds of repayment
of the Loans or funded participations in Letters of Credit to be transferred by
the Agent to the Banks ratably in accordance with their respective Percentages
will not apply to Extensions of Commitments pursuant to Extension Offers made
pursuant to and in accordance with the provisions of this Section 2.14,
including to any payment of interest or fees in respect of any Commitments or
Loans that have been extended or made pursuant to an Extension at a rate or
rates different from those paid or payable in respect of Commitments or Loans of
Banks that did not extend their Commitments, in each case as is set forth in the
relevant Extension Offer.
(d)    The Banks hereby irrevocably authorize the Agent to enter into amendments
(collectively, “Extension Amendments”) to this Agreement and the other Loan
Documents as may be necessary in order to establish new classes of Commitments
and Revolving Loans created pursuant to an Extension, in each case on terms
consistent with this Section 2.14. Notwithstanding the foregoing, the Agent
shall have the right (but


39

--------------------------------------------------------------------------------





not the obligation) to seek the advice or concurrence of the Required Banks with
respect to any matter contemplated by this Section 2.14 and, if the Agent seeks
such advice or concurrence, the Agent shall be permitted to enter into such
amendments with the Borrowers in accordance with any instructions received from
such Required Banks and shall also be entitled to refrain from entering into
such amendments with the Borrowers unless and until it shall have received such
advice or concurrence; provided, however, that whether or not there has been a
request by the Agent for any such advice or concurrence, all such Extension
Amendments entered into with the Borrowers by the Agent hereunder shall be
binding on the Banks. Without limiting the foregoing, in connection with any
Extension, the Company, the Borrowing Subsidiaries and any other Subsidiary
shall execute such agreements, confirmations or other documentation as the Agent
shall reasonably request to accomplish the purposes of this Section 2.14.
(e)    In connection with any Extension, the Company shall provide the Agent at
least ten (10) Business Days’ (or such shorter period as may be agreed by the
Agent) prior written notice thereof, and shall agree to such procedures, if any,
as may be reasonably established by, or acceptable to, the Agent to accomplish
the purposes of this Section 2.14.
(f)    This Section 2.14 shall supersede any provision in Section 13.2 to the
contrary.
ARTICLE III
INTEREST AND FEES


Section 3.1    Interest. The Loans shall bear interest as follows, all payable
on the applicable Payment Dates for the type of Advances:
(a)    Fixed LIBOR Advances. The unpaid principal amount of each Fixed LIBOR
Advance shall bear interest prior to maturity at a rate per annum equal to the
sum of (i) the LIBOR Rate in effect for the Interest Period for such Fixed LIBOR
Advance, plus (ii) the Applicable Margin for Fixed LIBOR Advances.
(b)    Floating LIBOR Advances. The unpaid principal amount of each Floating
LIBOR Advance shall bear interest prior to maturity at a rate per annum equal to
the LIBOR Rate in effect for each day plus the Applicable Margin for Fixed LIBOR
Advances.
(c)    Base Rate Advances. The unpaid principal amount of each Base Rate Advance
shall bear interest prior to maturity at a rate per annum equal to the Base Rate
plus the Applicable Margin for Base Rate Advances.
(d)    Interest After Default. After notice by the Agent to the Company (which
may be given by the Agent and shall, upon direction by the Required Banks be
given) following occurrence and during continuance of an Event of Default, the
Loans shall bear interest until paid in full at a rate per annum equal to 2.00%
in excess of the rate otherwise applicable to the Loans and the Letter of Credit
Fees shall be increased by 2.00% per annum, as provided in the proviso in the
first sentence of Section 2.7(c)(v).


40

--------------------------------------------------------------------------------





Section 3.2    Commitment Fee. The Company shall pay fees (the “Commitment
Fees”) to the Agent for the account of the Banks in an amount per annum
determined by applying the Applicable Commitment Fee Rate to the average daily
unused amount of the Commitments of the respective Banks for the period from the
date of satisfaction of the conditions set forth in Section 6.2 to the
Termination Date, payable on the applicable Payment Dates for Commitment Fees.
Swing Line Loans shall not count as usage of the Commitments for the purpose of
calculating the Commitment Fees.
Section 3.3    Computation. Interest on Base Rate Advances, interest computed
using the CDOR Rate and interest on borrowings denominated in Sterling shall be
computed on the basis of actual days elapsed and a year of 365 or 366 days, as
applicable. All other interest, Commitment Fees and other periodic fees
(including Letter of Credit Fees) shall be computed on the basis of actual days
elapsed and a year of 360 days.
Section 3.4    Fees. The Company shall pay the fees to the Agent in amounts and
at times provided in the letter agreement dated as of November 18, 2016 (as
amended, restated, supplemented or otherwise modified, renewed or replaced from
time to time, the “Agent’s Fee Letter”) between the Agent and the Company. The
Company shall also pay the fees agreed to in the letter agreement dated as of
November 18, 2016 between the Company and the Syndication Agent (as amended,
restated, supplemented or otherwise modified, renewed or replaced from time to
time, the “Syndication Agent Fee Letter”, and together with the Agent’s Fee
Letter, the “Fee Letters”).
Section 3.5    Limitation of Interest. The Borrowers, the Agent and the Banks
intend to strictly comply with all applicable laws, including applicable usury
laws. Accordingly, the provisions of this Section 3.5 shall govern and control
over every other provision of this Agreement or any other Loan Document which
conflicts or is inconsistent with this Section 3.5, even if such provision
declares that it controls. As used in this Section 3.5, the term “interest”
includes the aggregate of all charges, fees, benefits or other compensation
which constitute interest under applicable law, provided that, to the maximum
extent permitted by applicable law, (a) any non-principal payment shall be
characterized as an expense or as compensation for something other than the use,
forbearance or detention of money and not as interest, and (b) all interest at
any time contracted for, reserved, charged or received shall be amortized,
prorated, allocated and spread, in equal parts during the full term of the
Obligations. In no event shall a Borrower or any other Person be obligated to
pay, or any Bank have any right or privilege to reserve, receive or retain, (a)
any interest in excess of the maximum amount of nonusurious interest permitted
under the applicable laws (if any) of the United States or of any applicable
state, or (b) total interest in excess of the amount which such Bank could
lawfully have contracted for, reserved, received, retained or charged had the
interest been calculated for the full term of the Obligations at the Highest
Lawful Rate. On each day, if any, that the interest rate (the “Stated Rate”)
called for under this Agreement or any other Loan Document exceeds the Highest
Lawful Rate, the rate at which interest shall accrue shall automatically be
fixed by operation of this sentence at the Highest Lawful Rate for that day, and
shall remain fixed at the Highest Lawful Rate for each day thereafter until the
total amount of interest accrued equals the total amount of interest which would
have accrued if there were no such ceiling rate as is imposed by this sentence.
Thereafter, interest shall accrue at the Stated Rate unless and until the Stated
Rate again exceeds the Highest Lawful Rate when the provisions of the
immediately


41

--------------------------------------------------------------------------------





preceding sentence shall again automatically operate to limit the interest
accrual rate. The daily interest rates to be used in calculating interest at the
Highest Lawful Rate shall be determined by dividing the applicable Highest
Lawful Rate per annum by the number of days in the calendar year for which such
calculation is being made. None of the terms and provisions contained in this
Agreement or in any other Loan Document which directly or indirectly relate to
interest shall ever be construed without reference to this Section 3.5, or be
construed to create a contract to pay for the use, forbearance or detention of
money at an interest rate in excess of the Highest Lawful Rate. If the term of
any Obligation is shortened by reason of acceleration of maturity as a result of
any Event of Default or by any other cause, or by reason of any required or
permitted prepayment, and if for that (or any other) reason any Bank at any
time, including but not limited to, the stated maturity, is owed or receives
(and/or has received) interest in excess of interest calculated at the Highest
Lawful Rate, then and in any such event all of any such excess interest shall be
canceled automatically as of the date of such acceleration, prepayment or other
event which produces the excess, and, if such excess interest has been paid to
such Bank, it shall be credited pro tanto against the then-outstanding principal
balance of the Borrowers’ obligations to such Bank, effective as of the date or
dates when the event occurs which causes it to be excess interest, until such
excess is exhausted or all of such principal has been fully paid and satisfied,
whichever occurs first, and any remaining balance of such excess shall be
promptly refunded to its payor.
ARTICLE IV
PAYMENTS, PREPAYMENTS, REDUCTION OR TERMINATION
OF THE CREDIT AND SETOFF


Section 4.1    Repayment. Principal of the Loans, together with all accrued and
unpaid interest thereon, shall be due and payable on the Termination Date.
Section 4.2    Prepayments.
(a)    The Borrowers may, upon at least one Business Day’s prior written or
telephonic notice received by the Agent, prepay the Loans denominated in
Dollars, in whole or in part, at any time subject to the provisions of
Section 2.6, without any other premium or penalty. Any prepayment of a Fixed
LIBOR Advance must be accompanied by accrued and unpaid interest on the amount
prepaid. Each partial prepayment of a Revolving Loan that is a Base Rate Advance
shall be in an amount of $500,000 or an integral multiple of $100,000 above such
amount, or if less, the remaining principal balance of such Loan. Each partial
prepayment of a Swing Line Loan that is a Floating LIBOR Advance or Base Rate
Advance shall be in an amount of $5,000 or an integral multiple thereof above
such amount, or if less, the remaining principal balance. Each partial
prepayment of a Fixed LIBOR Advance shall be in an amount of $1,000,000 or an
integral multiple of $500,000 above such amount, or, if less, the remaining
principal balance of such Advance.
(b)    The Borrowers may, upon at least three Business Days’ prior written or
telephonic notice received by the Agent, prepay the Revolving Loans denominated
in Alternative Currencies. Any prepayment of a Revolving Loan in an Alternative
Currency shall be in the full amount of such Revolving Loan initially borrowed
or in such portion


42

--------------------------------------------------------------------------------





of such amount as the Agent shall approve in its reasonable discretion, and
shall be subject to the provisions of Section 2.6, without any other premium or
penalty.
(c)    If on any Revaluation Date, the Agent shall determine that the
outstanding Dollar Equivalent of the Revolving Loans, Swing Line Loans and
Letter of Credit Obligations shall exceed the aggregate Commitments of the
Banks, the Borrowers shall, upon notice of such excess by the Agent, repay the
Revolving Loans or Swing Line Loans in the amount of any such excess. For
purposes of this Section and all calculations herein, the principal of Revolving
Loans in Alternative Currencies shall be calculated using the Dollar Equivalent
of such Revolving Loans as determined by the Agent on such Revaluation Date.
Such payment shall be applied first, to any Swing Line Loans outstanding,
second, to any Revolving Loans in Dollars (first to Base Rate Advances, then
Floating LIBOR Advances in a manner reasonably calculated to minimize payments
under Section 2.6), third, to any Revolving Loans in Alternative Currencies, and
fourth, to be held as cash collateral for Letter of Credit Obligations as
provided in Section 10.3.
Section 4.3    Optional Reduction or Termination of Commitments. The Company
may, at any time, upon no less than three (3) Business Days prior written or
telephonic notice received by the Agent, reduce the Commitments of all Banks,
such reduction to be in a minimum amount of $5,000,000 or an integral multiple
thereof and to be applied ratably to the Commitments of the respective Banks.
Upon any reduction in the Commitments pursuant to this Section, the Company
shall pay to the Agent for the account of the Banks the amount, if any, by which
the aggregate unpaid principal amount of outstanding Loans exceeds the total
Commitments of all Banks as so reduced. Amounts so paid cannot be reborrowed.
The Company may, at any time, upon not less than three (3) Business Days prior
written notice to the Agent, terminate the Commitments in their entirety. Upon
termination of the Commitments pursuant to this Section, the Company shall pay
to the Agent for the account of the Banks the full amount of all outstanding
Loans and shall cause all other Termination Conditions to exist. All payment
described in this Section is subject to the provisions of Section 2.6.
Section 4.4    Payments. Payments and prepayments of principal of, and interest
on, the Notes and all fees, expenses and other obligations under the Loan
Documents shall be made without set-off or counterclaim in immediately available
funds not later than 3:00 p.m., Minneapolis time, on the dates due at the main
office of the Agent in Minneapolis, Minnesota. Funds received on any day after
such time shall be deemed to have been received on the next Business Day. The
Agent shall promptly distribute in like funds to each Bank its Percentage share
of each such payment of principal, interest and Commitment Fees. Subject to the
definition of the term “Interest Period”, whenever any payment to be made
hereunder or on the Notes shall be stated to be due on a day which is not a
Business Day, such payment shall be made on the next succeeding Business Day and
such extension of time shall be included in the computation of any interest or
fees.
Section 4.5    Proration of Payments. If any Bank or other holder of a Loan
shall obtain any payment or other recovery (whether voluntary, involuntary, by
application of offset, pursuant to the guaranty hereunder, or otherwise) on
account of principal of, interest on, or fees with respect to any Loan, in any
case in excess of the share of payments and other recoveries of other Banks or
holders, such Bank or other holder shall purchase from the other


43

--------------------------------------------------------------------------------





Banks or holders, in a manner to be specified by the Agent, such participations
in the Loans held by such other Banks or holders as shall be necessary to cause
such purchasing Bank or other holder to share the excess payment or other
recovery ratably with each of such other Banks or holders; provided, however,
that if all or any portion of the excess payment or other recovery is thereafter
recovered from such purchasing Bank or holder, the purchase shall be rescinded
and the purchase price restored to the extent of such recovery, but without
interest.
ARTICLE V
ADDITIONAL PROVISIONS RELATING TO LOANS


Section 5.1    Yield Protection. If, after the date of this Agreement, there
occurs any Change in Law which:
(a)    imposes, modifies or deems applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Bank or any applicable Lending Installation (except any LIBOR Reserve Rate
on Dollars or similar reserve on Alternative Currencies),
(b)    subjects any Bank or an applicable Lending Installation or the Agent to
any Taxes (other than with respect to Indemnified Taxes, Excluded Taxes and
Other Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, or
(c)    imposes any other condition, cost or expense (other than Taxes) affecting
this Agreement, the Commitments, the Loans made by such Bank or any Letter of
Credit or participation therein on any Bank, any applicable Lending Installation
or the relevant funding markets;
and the result of any of the foregoing is to increase the cost to such Person of
making, converting to, continuing or maintaining its Loans or Commitment or of
issuing or participating in Letters of Credit or to reduce the amount received
by such Person in connection with such Loans or Commitment, Letters of Credit or
participations therein (whether of principal, interest or any other amount),
then, the Company shall pay to such Person upon demand such additional amount or
amounts as will compensate such Person for such additional costs or reduction.
Determinations by each Person for purposes of this Section 5.1 of the additional
amounts required to compensate such Person shall be conclusive in the absence of
manifest error. In determining such amounts, such Person may use any reasonable
averaging, attribution and allocation methods. Each such Person shall use best
efforts to notify the Company within 90 days after becoming aware of any
application or change that would result in payments by the Company under this
Section 5.1. Failure or delay on the part of any such Person to demand
compensation pursuant to this Section 5.1 shall not constitute a waiver of such
Person’s right to demand such compensation; provided that the Company shall not
be required to compensate any such Person pursuant to this section for any
increased costs or reductions incurred more than 90 days prior to the date that
such Person notifies the Company of the Change in Law that would result in
payments by the Company under this Section 5.1; provided further that, if the
Change in


44

--------------------------------------------------------------------------------





Law giving rise to such increased costs or reductions is retroactive, then the
90-day period referred to above shall be extended to include the period of
retroactive effect thereof.
Section 5.2    Changes in Capital Adequacy Regulations. If a Bank determines
that the amount of capital or liquidity required or expected to be maintained by
such Bank, any Lending Installation of such Bank, or any corporation or holding
company controlling such Bank is increased as a result of (i) a Change in Law
after the date of this Agreement or (ii) any change after the date of this
Agreement in the Risk-Based Capital Guidelines, then, the Company shall pay such
Bank upon demand the amount necessary to compensate for any shortfall in the
rate of return on the portion of such increased capital or liquidity which such
Bank determines is attributable to this Agreement, its Loans or its Commitment
to make Loans and issue or participate in Letters of Credit, as the case may be,
hereunder (after taking into account such Bank’s policies as to capital adequacy
or liquidity), in each case that is attributable to such Change in Law or change
in the Risk-Based Capital Guidelines, as applicable. Failure or delay on the
part of any such Person to demand compensation pursuant to this Section 5.2
shall not constitute a waiver of such Person’s right to demand such
compensation; provided that the Company shall not be required to compensate any
such Person pursuant to this section for any increased costs or reductions
incurred more than 90 days prior to the date that such Person notifies the
Company of the Change in Law or change in the Risk-Based Capital Guidelines that
would result in payments by the Company under this Section 5.1; provided further
that, if the Change in Law or change in Risk-Based Capital Guidelines giving
rise to such increased costs or reductions is retroactive, then the 90-day
period referred to above shall be extended to include the period of retroactive
effect thereof.
Section 5.3    Deposits Unavailable or Interest Rate Unascertainable or
Inadequate; Impracticability. If the Agent determines (which determination shall
be conclusive and binding on the parties hereto) that:
(a)    deposits of the necessary amount for the relevant Interest Period for any
LIBOR Advance are not available in the relevant markets, or for Alternative
Currencies, necessary amounts of the relevant Alternative Currency are not
readily obtainable on regular exchange markets available to each Bank, or that,
by reason of circumstances affecting such market, adequate and reasonable means
do not exist for ascertaining the LIBOR Rate for Dollars or other Alternative
Currencies for such Interest Period;
(b)    the LIBOR Rate will not adequately and fairly reflect the cost to the
Banks of making or funding the LIBOR Advance for a relevant Interest Period; or
(c)    the making or funding of LIBOR Advances has become impracticable as a
result of any event occurring after the date of this Agreement which, in the
opinion of the Agent, materially and adversely affects such Advances or any
Bank’s Commitment or the relevant market;
the Agent shall promptly give notice of such determination to the Company, and
(i) any notice of a new LIBOR Advance in Dollars previously given by the
Borrowers and not yet borrowed or converted shall be deemed to be a notice to
make a Base Rate Advance; (ii) any notice of a new LIBOR Advance in an
Alternative Currency shall, upon notice by the Agent, be withdrawn by


45

--------------------------------------------------------------------------------





the Borrowers, and (iii) the Borrowers shall be obligated to either prepay in
full any outstanding LIBOR Advances (in Dollars or Alternative Currencies),
without premium or penalty on the last day of the current Interest Period with
respect thereto or, in the instance of a LIBOR Advance in Dollars, convert any
such LIBOR Advance to a Base Rate Advance on such last day.
Section 5.4    Illegality.
(a)    If at any time due to a Change in Law after the date of this Agreement,
or for any other reason arising subsequent to the date of this Agreement, it
shall become unlawful or impossible for any Bank to make or fund any LIBOR
Advance in either Dollars or an Alternative Currency, the obligation of such
Bank to provide such LIBOR Advance in Dollars or the relevant Alternative
Currency shall, upon the happening of such event, forthwith be suspended for the
duration of such illegality or impossibility. If any such event shall make it
unlawful or impossible for the Bank to continue any LIBOR Advance previously
made by it hereunder, such Bank shall, upon the happening of such event, notify
the Agent and the Company thereof in writing, and the Company shall, at the time
notified by such Bank, repay such Advance in full, together with accrued
interest thereon, subject to the provisions of Section 2.6, in the instance of a
LIBOR Advance in Dollars convert each such unlawful Advance to a Base Rate
Advance, or in the instance of a LIBOR Advance in an Alternative Currency change
the interest rate index to an index that is not unlawful or impossible for such
Bank.
(b)    If, in any applicable jurisdiction, the Agent or any Bank determines that
any Change in Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for the Agent or any Bank to (i) perform any of
its obligations hereunder or under any other Loan Document, (ii) fund or
maintain its participation in any Loan or Letter of Credit Obligation or (iii)
issue, make, maintain, fund or charge interest with respect to any Loan or
Letter of Credit Obligation, in each case, with respect to any Material Foreign
Subsidiary designated as a Borrowing Subsidiary, such Person shall promptly
notify the Agent and the Agent shall notify the Company. Upon notice by the
Agent to the Company and until such notice by such Person is revoked, any
obligation of such Person to issue, make, maintain, fund or charge interest with
respect to any such Loan or Letter of Credit Obligation shall be suspended, and
to the extent required by applicable law, cancelled.  Upon receipt of such
notice to the Company, the Borrowers shall, (A) repay that Person’s
participation in the Loans, Letter of Credit Obligations or other applicable
Obligations on the last day of the Interest Period for each Loan, Letter of
Credit Obligation or other Obligation occurring after the Agent has notified the
Company or, if earlier, the date specified by such Person in the notice
delivered to the Agent (being no earlier than the last day of any applicable
grace period permitted by the applicable law) and (B) take all reasonable
actions requested by such Person to mitigate or avoid such illegality.
Section 5.5    Discretion of the Banks as to Manner of Funding. Notwithstanding
any provision of this Agreement to the contrary, each Bank shall be entitled to
fund and maintain its funding of all or any part of the Loans in any manner it
elects; it being understood, however, that for purposes of this Agreement, all
determinations hereunder shall be made as if the Banks had actually funded and
maintained each LIBOR Advance during the Interest Period for such Advance
through the purchase of deposits of Dollars or purchase of


46

--------------------------------------------------------------------------------





Alternative Currencies on the foreign exchange market, each having a term
corresponding to such Interest Period and bearing an interest rate equal to the
LIBOR Rate for such Interest Period (whether or not any Bank shall have granted
any participations in such Advances).
Section 5.6    Taxes.
(a) Any and all payments by or on account of any obligation of any Borrower or
Guarantor under any Loan Document shall be made without deduction or withholding
for any Taxes, except as required by applicable law. If any applicable law
requires the deduction or withholding of any Tax from any such payment, then the
applicable Person shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax or Other Tax, then the sum payable by such applicable Person
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 5.6) the applicable Bank or the Agent receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.


(b) The Borrowers and Guarantors shall timely pay to the relevant Governmental
Authority in accordance with applicable law or at the option of the Agent timely
reimburse it for the payment of, any Other Taxes.


(c) The Borrowers and Guarantors shall indemnify the Bank or the Agent, within
fifteen (15) days after demand therefor, for the full amount of any Indemnified
Taxes and Other Taxes (including Indemnified Taxes and Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.5) payable
or paid by such Bank or the Agent or required to be withheld or deducted from a
payment to such Bank or the Agent and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes and Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Company by a Bank (with a copy to the Agent), or by the Agent on its own
behalf or on behalf of a Bank, shall be conclusive absent manifest error.


(d) Each Bank shall severally indemnify the Agent, within fifteen (15) days
after demand therefor, for (i) any Indemnified Taxes and Other Taxes
attributable to such Bank (but only to the extent that any Borrower or Guarantor
has not already indemnified the Agent for such Indemnified Taxes and Other Taxes
and without limiting the obligation of the Borrowers and Guarantors to do so),
(ii) any Taxes attributable to such Bank’s failure to comply with the provisions
of Section 13.3(c) relating to the maintenance of a Participant Register, and
(iii) any Excluded Taxes attributable to such Bank, in each case, that are
payable or paid by the Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Bank by the Agent shall be conclusive absent manifest
error. Each Bank hereby authorizes the Agent to set off and apply any and all
amounts at any time owing to such Bank under any Loan Document or otherwise
payable by the Agent to the Bank from any other source against any amount due to
the Agent under this paragraph (d).




47

--------------------------------------------------------------------------------





(e) As soon as practicable after any payment of Taxes by any Borrower or
Guarantor to a Governmental Authority pursuant to this Section 5.6, such Person
shall deliver to the Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Agent.


(f)(i) Any Bank that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Agent, at the time or times reasonably requested
by the Company or the Agent, such properly completed and executed documentation
reasonably requested by the Company or the Agent as will permit such payments to
be made without withholding or at a reduced rate of withholding. In addition,
any Bank, if reasonably requested by the Company or the Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Company or the Agent as will enable the Company or the Agent to determine
whether or not such Bank is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 5.6(f)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Bank’s reasonable
judgment such completion, execution or submission would subject such Bank to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Bank.


(ii) Without limiting the generality of the foregoing,


(A) any Bank that is a United States Person for U.S. federal income Tax purposes
shall deliver to the Company and the Agent on or prior to the date on which such
Bank becomes a Bank under this Agreement (and from time to time thereafter upon
the reasonable request of the Company or the Agent), copies of executed IRS Form
W-9 certifying that such Bank is exempt from U.S. federal backup withholding
Tax;


(B) any Non-U.S. Bank shall, to the extent it is legally entitled to do so,
deliver to the Company and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Non-U.S. Bank
becomes a Bank under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Agent), whichever of the following is
applicable:


(1) in the case of a Non-U.S. Bank claiming the benefits of an income Tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such Tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such Tax treaty;




48

--------------------------------------------------------------------------------





(2) executed originals of IRS Form W-8ECI;


(3) in the case of a Non-U.S. Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Non-U.S. Bank is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of any Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or


(4) to the extent a Non-U.S. Bank is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, IRS Form W-8IMY or IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable.


(C) any Non-U.S. Bank shall, to the extent it is legally entitled to do so,
deliver to the Company and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Non-U.S. Bank
becomes a Bank under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Company or the Agent to determine the withholding or deduction required to be
made; and


(D) if a payment made to a Bank under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Bank were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank shall
deliver to the Company and the Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Company or the Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Company or the Agent as may be necessary for the Company and
the Agent to comply with their obligations under FATCA and to determine that
such Bank has complied with such Bank’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the Omnibus
Amendment Effective Date.


(iii)    Each Bank agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Company and the Agent
in writing of its legal inability to do so.


(g)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 5.6 (including by the payment of additional amounts
pursuant to this Section 5.6), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity


49

--------------------------------------------------------------------------------





payments made under this Section 5.6 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.


(h)    Each party’s obligations under this Section 5.6 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Bank, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.


(i)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the Third Amendment Effective Date, the Borrowers and the Agent shall
treat (and the Banks hereby authorize the Agent to treat) the Loans as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).
Section 5.7    Selection of Lending Installation; Mitigation Obligations; Bank
Statements; Survival of Indemnity. To the extent reasonably possible, each Bank
shall designate an alternate Lending Installation with respect to its LIBOR
Advances to reduce any liability of the Borrowers to such Bank under Sections
5.1, 5.2 and 5.6 or to avoid the unavailability of LIBOR Advances under Section
5.3, so long as such designation is not, in the judgment of such Bank,
disadvantageous to such Bank. Each Bank shall deliver a written statement of
such Bank to the Company (with a copy to the Agent) as to the amount due, if
any, under Section 5.1, 5.2, 5.3 or 5.6. Such written statement shall set forth
in reasonable detail the calculations upon which such Bank determined such
amount and shall be final, conclusive and binding on the Borrowers in the
absence of manifest error. Determination of amounts payable under such Sections
in connection with a LIBOR Advance shall be calculated as though each Bank
funded its LIBOR Advance through the purchase of a deposit of the type and
maturity corresponding to the deposit used as a reference in determining the
LIBOR Rate applicable to such Loan, whether in fact that is the case or not.
Unless otherwise provided herein, the amount specified in the written statement
of any Bank shall be payable on demand after receipt by the Company of such
written statement. The obligations of the Borrowers under Sections 5.1, 5.2, 5.3
and 5.6 shall survive payment of the Obligations and termination of this
Agreement.
Section 5.8    Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable under this Agreement, the Notes or the Fee
Letters (the “specified currency”) into another currency, the parties hereto
agree, to the fullest extent that


50

--------------------------------------------------------------------------------





they may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures the Agent could purchase the
specified currency with such other currency at the Agent’s main office in
Minneapolis, Minnesota on the Business Day preceding that on which the final,
non-appealable judgment is given. The obligations of the Borrowers in respect of
any sum due to any Bank or the Agent under this Agreement, the Notes and the Fee
Letters shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Bank or the Agent (as the case may be) of any sum
adjudged to be so due in such other currency such Bank or the Agent (as the case
may be) may in accordance with normal, reasonable banking procedures purchase
the specified currency with such other currency. If the amount of the specified
currency so purchased is less than the sum originally due to such Bank or the
Agent, as the case may be, in the specified currency, the Borrowers agree, to
the fullest extent that they may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Bank or the Agent, as the
case may be, against such loss.
Section 5.9    Mitigation.
(a)    If any Bank requests compensation under Section 5.1 hereof, or the
Borrowers are required to pay any additional amount to or for the account of any
Bank pursuant to Section 5.6 hereof, then such Bank shall use reasonable efforts
to designate a different lending office for the funding or booking of its Loans
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Bank such
designation or assignment (i) would eliminate or materially reduce amounts
payable pursuant to Section 5.1 or Section 5.6, in the future, (ii) would not
subject such Bank to any unreimbursed cost or expense, and (iii) would not
otherwise be materially disadvantageous in any way to such Bank.
(b)    The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Bank in connection with any designation or assignment pursuant
to this Section 5.9.
Section 5.10    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Banks are arm’s-length
commercial transactions between such Borrower and its Affiliates, on the one
hand, and the Banks, on the other hand, (B) each Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Banks is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrowers or any of their Affiliates, or any other
Person and (B) no Bank has any obligation to the Borrowers or any of their
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Banks and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from


51

--------------------------------------------------------------------------------





those of the Borrowers and their Affiliates, and no Bank has any obligation to
disclose any of such interests to the Borrowers or their Affiliates.  To the
fullest extent permitted by law, each Borrower hereby waives and releases any
claims that it may have against each of the Banks with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
ARTICLE VI
CONDITIONS PRECEDENT


Section 6.1    Conditions to Effectiveness. The effectiveness of this Agreement,
as well as the obligation of the Banks to make the initial Loans hereunder and
of the Agent to issue Letters of Credit hereunder shall be subject to the
satisfaction of the conditions precedent, in addition to the applicable
conditions precedent set forth in Sections 6.2 and 6.3 below, that the Agent
shall have received all of the following, in form and substance satisfactory to
the Agent, each duly executed and certified or dated as of the date of this
Agreement or such other date as is satisfactory to the Agent:
(a)    The Notes payable to each Bank executed by a duly authorized officer (or
officers) of the Company (or Company and Borrowing Subsidiary, if applicable).
(b)    The Pledge Agreement, together with delivery of any certificate
evidencing the stock or Ownership Interest of Foreign Subsidiaries pledged
thereby and executed assignments separate from certificate (stock powers) for
such certificates.
(c)    The Guaranties required hereunder, executed by a duly authorized officer
of each Subsidiary required to be a Guarantor hereunder.
(d)    A certificate or certificates of the Secretary or an Assistant Secretary
of each Borrower and each Guarantor, attesting to and attaching (i) a copy of
the corporate resolution of the Company authorizing the execution, delivery and
performance of the Loan Documents, (ii) an incumbency certificate showing the
names and titles, and bearing the signatures of, the officers of such Borrower
or Guarantor authorized to execute the Loan Documents, and (iii) a copy of the
Organizational Documents of such Borrower or Guarantor with all amendments
thereto.
(e)    A Certificate of Good Standing for the Company and each Guarantor
certified by the Secretary of State or equivalent body in the applicable
jurisdiction of incorporation.
(f)    An opinion of counsel to the Company, the Guarantors and any Borrowing
Subsidiary, addressed to the Agent and the Banks, in substantially the form of
Exhibit F.
(g)    [Reserved].
(h)    [Reserved].
(i)    The Agent shall have received a copy of the Intercreditor Agreement
executed and delivered by the Senior Noteholders.


52

--------------------------------------------------------------------------------





(j)    Payment of all fees and expenses due and payable as of the effectiveness
of this Agreement under or in connection with the Fee Letters upon the
effectiveness of this Agreement.
(k)    [Reserved].
Section 6.2    Conditions Precedent to Initial Loans. The obligation of the
Banks to make the initial Loans hereunder and of the Agent to issue Letters of
Credit hereunder shall be subject to the satisfaction of the conditions
precedent, in addition to the applicable conditions precedent set forth in
Section 6.1 above and Section 6.3 below, that the Agent shall have received all
of the following, in form and substance satisfactory to the Agent, each duly
executed and certified or dated as of the date of this Agreement or such other
date as is satisfactory to the Agent:
(a)    Evidence satisfactory to the Agent that the Company has received not less
than $300,000,000 in proceeds from the issuance of the Senior Notes under the
Senior Note Agreements with a minimum tenor of seven years, no scheduled
amortization prior to the Fixed Termination Date and affirmative, negative and
financial covenants, funding conditions and defaults or events of default no
more restrictive than those under this Agreement or that would trigger the
amendment provisions of Section 8.12.
(b)    Evidence satisfactory to the Agent of payment in full and termination of
the Company’s existing revolving credit agreement.
(c)    Intentionally omitted.
(d)    Evidence of all governmental, shareholder and third party consents
necessary in connection with the making of the initial Loans hereunder.
(e)    Intentionally omitted.
(f)    Intentionally omitted.
(g)    Payment of all fees and expenses due and payable as of the initial
funding under or in connection with the Fee Letters upon the making of the
initial Loan.
(h)    A certificate signed by a Responsible Officer that the conditions
specified in Section 6.3 have been satisfied.
Section 6.3    Conditions Precedent to all Loans. The obligation of the Banks to
make any Loan hereunder (including the initial Loan) and the obligation of the
Agent to issue Letters of Credit hereunder shall be subject to the satisfaction
of the following conditions precedent (and any request for a Loan shall be
deemed a representation by the Company that the following are satisfied):
(a)    Before and after giving effect to such Loan or Letter of Credit, the
representations and warranties contained in Article VII shall be true and
correct in all material respects, as though made on the date of such Loan or
issuance of such Letter of


53

--------------------------------------------------------------------------------





Credit, except (i) for representations and warranties which by their terms are
limited to an earlier date and (ii) for purposes of this Section 6.3, the
representations and warranties contained in Section 7.5 shall be deemed to refer
to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 8.1 (and in the case of the last sentence of Section
7.5, the date of the most recent audited financial statements). For the
avoidance of doubt, to the extent the information disclosed in Schedule 7.15
becomes inaccurate or outdated, the Company shall deliver to the Agent an
updated Schedule 7.15 reflecting the most current and accurate information with
respect to the disclosures therein, which schedule shall be deemed to be
immediately effective and this Agreement shall be immediately amended to replace
the existing Schedule 7.15 with the updated Schedule 7.15.
(b)    Before and after giving effect to such Loan or Letter of Credit, no
Default or Event of Default shall have occurred and be continuing.
ARTICLE VII
REPRESENTATIONS AND WARRANTIES


To induce the Agent and the Banks to enter into this Agreement, to grant the
Commitments and to make Loans and issue Letters of Credit hereunder, the
Borrowers represent and warrant to the Agent and the Banks that:
Section 7.1    Organization, Standing, Etc. The Company and each of its
corporate Subsidiaries are corporations duly incorporated and validly existing
and in good standing under the laws of the jurisdiction of their respective
incorporation and have all requisite corporate power and authority to carry on
their respective businesses as now conducted, to (in the instance of the
Company) enter into the Loan Documents and to perform its obligations under the
Loan Documents. The Company and each of its Subsidiaries are duly qualified and
in good standing as a foreign corporation or other entity in each jurisdiction
in which the character of the properties owned, leased or operated by it or the
business conducted by it makes such qualification necessary, except where the
failure to be so qualified and in good standing would not be reasonably likely
to result in an Adverse Event.
Section 7.2    Authorization and Validity. The execution, delivery and
performance by each Borrower and each Guarantor of the Loan Documents to which
such Borrower or such Guarantor is a party have been duly authorized by all
necessary corporate, limited liability company or partnership action by such
Borrower or such Guarantor, and such Loan Documents constitute the legal, valid
and binding obligations of such Borrower or such Guarantor, enforceable against
such Borrower or such Guarantor in accordance with their respective terms,
subject to limitations as to enforceability which might result from bankruptcy,
insolvency, moratorium and other similar laws affecting creditors’ rights
generally and subject to general principles of equity.
Section 7.3    No Conflict; No Default. The execution, delivery and performance
by each Borrower and each Guarantor of the Loan Documents to which such Borrower
or such Guarantor is a party will not (a) violate any provision of any law,
statute, rule or regulation or any order, writ, judgment, injunction, decree,
determination or award of any


54

--------------------------------------------------------------------------------





court, governmental agency or arbitrator presently in effect having
applicability to such Borrower or such Guarantor, (b) violate or contravene any
provisions of the Organizational Documents of such Borrower or such Guarantor,
or (c) result in a breach of or constitute a default under any indenture, loan
or credit agreement or any other material agreement, lease or instrument to
which such Borrower or such Guarantor is a party or by which it or any of its
properties may be bound or result in the creation of any Lien on any asset of
such Borrower or such Guarantor or any Subsidiary of such Borrower or such
Guarantor. Neither the Company nor any Subsidiary is in default under or in
violation of any such law, statute, rule or regulation, order, writ, judgment,
injunction, decree, determination or award or any such indenture, loan or credit
agreement or other agreement, lease or instrument in any case in which the
consequences of such default or violation would be reasonably likely to result
in an Adverse Event. No Default or Event of Default has occurred and is
continuing.
Section 7.4    Government Consent. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority is required on the
part of any Borrower or any Guarantor to authorize, or is required on the part
of any Borrower or any Guarantor in connection with the execution, delivery and
performance of, or the legality, validity, binding effect or enforceability of,
the Loan Documents.
Section 7.5    Financial Statements and Condition. The Company’s audited
consolidated financial statements as at December 31, 2010, and its unaudited
consolidated financial statements as at April 1, 2011, as heretofore furnished
to the Banks, have been prepared in accordance with GAAP on a consistent basis
and fairly present, in all material respects, the consolidated financial
condition of the Company and its Subsidiaries as at such dates and the
consolidated results of their operations and cash flows for the respective
periods then ended (subject, in the case of such interim financial statements,
to the absence of footnotes and normal year-end adjustments). Since December 31,
2010, no Adverse Event has occurred.
Section 7.6    Litigation. Except as described in Schedule 7.6, there are no
actions, suits or proceedings pending or, to the knowledge of the Company,
threatened against or affecting the Company or any Subsidiary or any of their
properties before any court or arbitrator, or any governmental department,
board, agency or other instrumentality which would be reasonably likely to
result in an Adverse Event.
Section 7.7    Compliance. The Company and its Subsidiaries are in compliance
with all statutes and governmental rules and regulations applicable to them,
except where the failure to be in such compliance would not be reasonably likely
to result in an Adverse Event.
Section 7.8    Environmental, Health and Safety Laws. There does not exist any
violation by the Company or any Subsidiary of any applicable federal, state or
local law, rule or regulation or order of any government, governmental
department, board, agency or other instrumentality relating to environmental,
pollution, health or safety matters which is reasonably likely to impose a
material liability on the Company or a Subsidiary or which would require a
material expenditure by the Company or such Subsidiary to cure. Neither the
Company nor any Subsidiary has received any notice to the effect that any part
of its operations or


55

--------------------------------------------------------------------------------





properties is not in material compliance with any such law, rule, regulation or
order or notice that it or its property is the subject of any governmental
investigation evaluating whether any remedial action is needed to respond to any
release of any toxic or hazardous waste or substance into the environment, the
consequences of which non-compliance or remedial action would be reasonably
likely to result in an Adverse Event.
Section 7.9    ERISA. Each Plan complies in all material respects with all
applicable requirements of ERISA and the Code and with all applicable rulings
and regulations issued under the provisions of ERISA and the Code setting forth
those requirements, except for any noncompliance that could not reasonably be
expected to result in an Adverse Event. No Reportable Event that is an Adverse
Event has occurred and is continuing with respect to a Plan. All of the minimum
funding standards applicable to such Plans have been satisfied and there exists
no event or condition which would permit the institution of proceedings to
terminate any Plan under Section 4042 of ERISA (except for immaterial failures).
Section 7.10    Regulation U. The Company is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (as
defined in Regulation U of the Board of Governors of the Federal Reserve
System).
Section 7.11    Ownership of Property; Liens. Each of the Company and the
Subsidiaries has good and marketable title to its owned real properties and good
and sufficient title to its other owned properties, including all properties and
assets referred to as owned by the Company and its Subsidiaries in the audited
balance sheet of the Company referred to in Section 7.5 (other than property
disposed of since the date of such balance sheet in the ordinary course of
business or as otherwise permitted by this Agreement). None of the properties,
revenues or assets of the Company or any of its Subsidiaries is subject to a
Lien securing any Indebtedness (other than the Obligations and other
Indebtedness excluded from the definition of “Secured Indebtedness” pursuant to
the proviso in such definition) except to the extent securing Secured
Indebtedness permitted by Section 9.8.
Section 7.12    Taxes. Each of the Company and the Subsidiaries has filed all
federal, state and local Tax returns required to be filed and has paid or made
provision for the payment of all Taxes due and payable pursuant to such returns
and pursuant to any assessments made against it or any of its property and all
other Taxes, fees and other charges imposed on it or any of its property by any
Governmental Authority (other than Taxes, fees or charges the amount or validity
of which is currently being contested in good faith by appropriate proceedings
and with respect to which reserves in accordance with GAAP have been provided on
the books of the Company). No Tax Liens have been filed and no material claims
are being asserted with respect to any such Taxes, fees or charges. The charges,
accruals and reserves on the books of the Company in respect of Taxes and other
governmental charges are adequate.
Section 7.13    Trademarks, Patents. Each of the Company and the Subsidiaries
possesses or has the right to use all of the material patents, trademarks, trade
names, service marks and copyrights, and applications therefor, and all
technology, know-how, processes, methods and designs used in or necessary for
the conduct of its business, without known conflict with the rights of others.


56

--------------------------------------------------------------------------------





Section 7.14    Investment Company Act. Neither the Company nor any Subsidiary
is an “investment company” or a company “controlled” by an investment company
within the meaning of the Investment Company Act of 1940, as amended.
Section 7.15    Subsidiaries. Schedule 7.15 sets forth as of the Third Amendment
Effective Date a list of all Subsidiaries (excluding Subsidiaries with no assets
and no operations) and the number and percentage of the shares of each class of
capital stock owned beneficially or of record by the Company or any Subsidiary
therein, and the jurisdiction of formation of each such Subsidiary, and
designates which Subsidiaries are Material Subsidiaries.
Section 7.16    Solvency.
(a)    Immediately after the consummation of the transactions to occur on the
date hereof and immediately following the making of each Loan or other extension
of credit, if any, made on the date hereof and after giving effect to the
application of the proceeds of such Loan or extension of credit, (i) the fair
value of the assets of the Company and its Subsidiaries on a consolidated basis,
on a going-concern basis, will exceed the debts and liabilities, subordinated,
contingent or otherwise, of the Company and its Subsidiaries on a consolidated
basis; (ii) the present fair saleable value of the property of the Company and
its Subsidiaries on a consolidated basis, on a going-concern basis, will be
greater than the amount that will be required to pay the probable liability of
the Company and its Subsidiaries on a consolidated basis on their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) the Company and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Company and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.
(b)    The Company does not intend to, or to permit any of its Material
Subsidiaries to, and does not believe that it or any of its Material
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing of and amounts of cash to be received by
it or any such Material Subsidiary and the timing of the amounts of cash to be
payable on or in respect of its Indebtedness or the Indebtedness of any such
Material Subsidiary.
Section 7.17    Disclosure. The Company has disclosed to the Banks all
agreements, instruments and corporate or other restrictions to which it or any
Subsidiary is subject, and all other matters known to it, that, individually or
in the aggregate, could reasonably be expected to result in an Adverse Event.
None of the reports, financial statements, certificates or other information
furnished by or on behalf of any Borrower, any Guarantor or any Subsidiary to
the Agent or any Bank in connection with the negotiation of this Agreement or
any other Loan Document (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Company represents only that
such


57

--------------------------------------------------------------------------------





information was prepared in good faith based upon assumptions believed to be
reasonable at the time delivered and, if such projected financial information
was delivered prior to the date on which the conditions specified in Section 6.1
are satisfied, such date.
Section 7.18    Sanctions; Anti-Terrorism Laws.
(a)    The Company has implemented and maintains in effect policies and
procedures reasonably designed to ensure compliance by the Company, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Company, its Subsidiaries
and their respective officers and employees and to the actual knowledge of the
Company its directors and agents, are in compliance with Anti-Corruption Laws
and applicable Sanctions, provided, that failure to so comply shall not be a
breach of this Section 7.18(a) if such failure has not resulted, and is not
reasonably likely to result, in an Adverse Event and the Company or such
Subsidiary is acting in good faith and with reasonable dispatch to cure such
noncompliance. No Borrower nor any Subsidiary (i) nor to the actual knowledge of
any Borrower or any Subsidiary, any of their respective directors, officers or
employees, is a Sanctioned Person, (ii) has assets in Sanctioned Countries, or
(iii) to the actual knowledge of any Borrower or Subsidiary, derives any
operating income from investments in, or transactions with, Sanctioned Persons
or Sanctioned Countries. No part of the proceeds of any Loan or Letter of Credit
Obligations hereunder will be used, directly or indirectly, (i) to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country or (ii) by any Borrower, any
Subsidiary, or to the actual knowledge of any Borrower or any Subsidiary, any of
their respective directors, officers or employees, in any manner that will
violate Anti-Corruption Laws.
(b)    Neither the making of the Loans hereunder nor the use of the proceeds
thereof will violate the Patriot Act, the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto. The Borrowers and their Subsidiaries are in compliance in all material
respects with the Patriot Act.
Section 7.19    EEA Financial Institutions. No Borrower and no Guarantor is an
EEA Financial Institution.
ARTICLE VIII
AFFIRMATIVE COVENANTS


From the date of this Agreement and thereafter until Termination Conditions
exist, the Company will do, and will cause each Subsidiary (except in the
instance of Section 8.1) to do, all of the following:
Section 8.1    Financial Statements and Reports. Furnish to the Banks:
(a)    As soon as practicable and in any event within seventy-five (75) days
after the end of each fiscal year of the Company, the annual audit report of the
Company and


58

--------------------------------------------------------------------------------





its Subsidiaries prepared on a consolidated basis and in conformity with GAAP,
consisting of at least statements of income, cash flow, and stockholders’ equity
for such year, and a consolidated balance sheet as at the end of such year,
setting forth in each case in comparative form corresponding figures from the
previous annual audit, certified without qualification by independent certified
public accountants of recognized standing selected by the Company and reasonably
acceptable to the Agent. Delivery within the time period specified above
pursuant to paragraph (f) below of copies of the annual report on Form 10-K of
the Company for such fiscal year (including all financial statement exhibits and
financial statements incorporated by reference therein) prepared in compliance
with the requirements therefor and filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this paragraph (a).
The Company shall be deemed to have made such delivery of such Form 10‑K if it
shall have timely made such Form 10‑K available on “EDGAR” and on its home page
on the worldwide web (at the date of this Agreement located at:
http//www.graco.com) (such availability thereof being referred to as “Electronic
Delivery”).
(b)    As soon as practicable and in any event within forty-five (45) days after
the end of each of the first three fiscal quarters of each fiscal year, a copy
of the unaudited financial statements of the Company and its Subsidiaries
prepared in the same manner as the audit report referred to in Section 8.1(a),
certified on behalf of the Company by its chief financial officer, consisting of
at least a consolidated statement of income for the Company and the Subsidiaries
for such quarter and for the period from the beginning of such fiscal year to
the end of such quarter, a consolidated statement of cash flow for the Company
and its Subsidiaries for the period from the beginning of such fiscal year to
the end of such quarter, and a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such quarter. Delivery within the time period
specified above pursuant to paragraph (f) below of copies of the quarterly
report on Form 10-Q of the Company for such quarterly period (including all
financial statement exhibits and financial statements incorporated by reference
therein) prepared in compliance with the requirements therefor and filed with
the Securities and Exchange Commission shall be deemed to satisfy the
requirements of this paragraph (a). The Company shall be deemed to have made
such delivery of such Form 10‑Q if it shall have timely made Electronic Delivery
thereof.
(c)    Together with the financial statements furnished by the Company under
Sections 8.1(a) and 8.1(b), a Compliance Certificate stating that as at the date
of each such financial statement there did not exist any Default or Event of
Default or, if such Default or Event of Default existed, specifying the nature
and period of existence thereof and what action the Company proposes to take
with respect thereto and confirming compliance with the covenants addressed in
the Compliance Certificate.
(d)    Immediately upon a Responsible Employee becoming aware of any Default or
Event of Default, a notice describing the nature thereof and what action the
Company proposes to take with respect thereto.
(e)    Immediately upon a Responsible Employee becoming aware of the occurrence,
with respect to any Plan, of any Reportable Event that is an Adverse Event, a


59

--------------------------------------------------------------------------------





notice specifying the nature thereof and what action the Company proposes to
take with respect thereto, and, when received, copies of any notice from PBGC of
intention to terminate or have a trustee appointed for any Plan.
(f)    Promptly upon the mailing or filing thereof, copies of all material
financial statements, reports and proxy statements mailed by the Company to the
Company’s shareholders, and copies of all registration statements, periodic
reports and other documents filed by the Company with the Securities and
Exchange Commission (or any successor thereto) or any national securities
exchange.
(g)    Immediately upon a Responsible Employee becoming aware of the occurrence
thereof, notice of the institution of any litigation, arbitration or
governmental proceeding, or the rendering of a judgment or decision in such
litigation or proceeding, which is material to the Company and its Subsidiaries
as a consolidated enterprise, and the steps being taken by the Company or
Subsidiary affected by such proceeding.
(h)    Immediately upon a Responsible Employee becoming aware of the occurrence
thereof, notice of any violation as to any environmental matter by the Company
or any Subsidiary and of the commencement of any judicial or administrative
proceeding relating to health, safety or environmental matters (i) in which an
adverse determination or result would be reasonably likely to result in the
revocation of or have a material adverse effect on any operating permits, air
emission permits, water discharge permits, hazardous waste permits or other
permits held by the Company or any Subsidiary which are material to the
operations of the Company or such Subsidiary as a consolidated enterprise, or
(ii) which would be reasonably likely to impose a material liability on the
Company or such Subsidiary to any Person or which will require a material
expenditure by the Company or such Subsidiary to cure any alleged problem or
violation.
(i)    From time to time, such other information regarding the business,
operation and financial condition of the Company and the Subsidiaries as any
Bank may reasonably request.
Section 8.2    Corporate Existence. Subject to Section 9.1 in the instance of a
Subsidiary, maintain its corporate existence in good standing under the laws of
its jurisdiction of formation and its qualification to transact business as a
foreign entity in each other jurisdiction in which the character of the
properties owned, leased or operated by it or the business conducted by it makes
such qualification necessary, unless failure to so qualify would not be
reasonably likely to result in an Adverse Event.
Section 8.3    Insurance. Maintain with financially sound and reputable
insurance companies such insurance as may be required by law and such other
insurance in such amounts and against such hazards as is customary in the case
of reputable corporations engaged in the same or similar business and similarly
situated.
Section 8.4    Payment of Taxes and Claims. File all Tax returns and reports
which are required by law to be filed by it and pay before they become
delinquent all


60

--------------------------------------------------------------------------------





Taxes, assessments and governmental charges and levies imposed upon it or its
property and all claims or demands of any kind (including, without limitation,
those of suppliers, mechanics, carriers, warehouses, landlords and other like
Persons) which, if unpaid, might result in the creation of a Lien upon its
property; provided that the foregoing items need not be paid if they are being
contested in good faith by appropriate proceedings, and as long as the Company’s
or such Subsidiary’s title to its property is not materially adversely affected,
its use of such property in the ordinary course of its business is not
materially interfered with and adequate reserves with respect thereto have been
set aside on the Company’s or such Subsidiary’s books in accordance with GAAP.
Section 8.5    Inspection. Permit any Person designated by the Agent (or, so
long as any Default or Event of Default is continuing, any Bank) to visit and
inspect any of its properties, corporate books and financial records, to examine
and to make copies of its books of accounts and other financial records, and to
discuss the affairs, finances and accounts of the Company and the Subsidiaries
with, and to be advised as to the same by, its officers at such reasonable times
and intervals as the Agent (or, if applicable, such Bank) may designate upon
reasonable prior notice by the Agent (or, if applicable, such Bank) to the
Company. So long as no Event of Default exists, the expenses of the Agent and
the Banks for such visits, inspections and examinations shall be at the expense
of the Agent and the Banks, but any such visits, inspections, and examinations
made while any Event of Default is continuing shall be at the expense of the
Company.
Section 8.6    Maintenance of Properties. Maintain its properties used or useful
in the conduct of its business in good condition, repair and working order
(ordinary wear and tear excepted), and supplied with all necessary equipment,
and make all necessary repairs, renewals, replacements, betterments and
improvements thereto, all as may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times.
Section 8.7    Books and Records. Keep adequate and proper records and books of
account in which full and correct entries will be made of its dealings, business
and affairs.
Section 8.8    Compliance. Comply in all material respects with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject, including all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards regarding Sanctions, Sanctioned
Persons and Sanctioned Countries, provided, that failure to so comply shall not
be a breach of this covenant if such failure has not resulted, and is not
reasonably likely to result, in an Adverse Event and the Company or such
Subsidiary is acting in good faith and with reasonable dispatch to cure such
noncompliance.
Section 8.9    ERISA. Maintain each Plan in compliance in all material respects
with all applicable requirements of ERISA and of the Code and with all
applicable rulings and regulations issued under the provisions of ERISA and of
the Code, except for any noncompliance that could not reasonably be expected to
result in an Adverse Event.


61

--------------------------------------------------------------------------------





Section 8.10    Environmental Matters. Observe and comply with all laws, rules,
regulations and orders of any government or government agency relating to
health, safety, pollution, hazardous materials or other environmental matters to
the extent non-compliance would be reasonably likely to result in a material
liability or an Adverse Event
Section 8.11    Subsidiaries. Upon the formation, designation or acquisition of
any Material Subsidiary:
(a)    If it is a Domestic Subsidiary, the Company will cause such Material
Subsidiary to become a Guarantor and to, concurrent with such formation or
acquisition, execute and deliver a Guaranty to the Agent for the benefit of the
Banks, and provide a secretary’s certificate and copies of all documents
consistent with Section 6.1(d) for such Material Subsidiary; and
(b)    If it is a Foreign Subsidiary, the Company will pledge, or will cause any
Domestic Subsidiary owning such stock or Ownership Interests to pledge to the
Collateral Agent for the benefit of the Banks and the other secured parties
pursuant to the Intercreditor Agreement, pursuant to a Pledge Agreement subject
to the Intercreditor Agreement, the lesser of (i) 65% of the outstanding stock
or other Ownership Interests of such Material Foreign Subsidiary, or (ii) all of
the stock or other Ownership Interests of such Material Foreign Subsidiary owned
by the Company or such Domestic Subsidiary at any time.
To the extent that any action is required by both paragraph (b) of this Section
8.11 and by Section 8.13, the terms of Section 8.13 shall govern.
Section 8.12    Most Favored Lender.
(a)    If the Company or any Subsidiary (a) amends, restates or otherwise
modifies any Material Financing or (b) otherwise enters into, assumes or
otherwise becomes bound or obligated under any Material Financing, in each case
which tightens existing covenants or defaults or includes one or more Additional
Covenants or Additional Defaults, the terms of this Agreement shall, without any
further action on the part of the Company, any Subsidiary or the Agent or any
Bank, be deemed to be amended automatically and immediately to include each such
tightened covenant, tightened default, Additional Covenant and Additional
Default contained in such agreement (subject to clause (b) below), and the
Company shall provide written notice of such event to the Agent and the Banks
providing a fully executed copy of the Material Financing containing such
tightened covenant, tightened default, Additional Covenant and Additional
Default within ten (10) Business Days of becoming bound or obligated thereby.
Upon written request of the Company or the Agent, the Company and the Agent (on
behalf of the Required Banks) shall promptly execute and deliver at the
Company’s expense (including the fees and expenses of counsel for the Agent) an
amendment to this Agreement in form and substance reasonably satisfactory to the
Agent evidencing the amendment of this Agreement to include such tightened
covenants, tightened defaults, Additional Covenants and Additional Defaults,
provided that the execution and delivery of such amendment shall not be a
precondition to the effectiveness of such amendment as


62

--------------------------------------------------------------------------------





provided for in this Section 8.12(a), but shall merely be for the convenience of
the parties hereto.
(b)    If after the time this Agreement is amended pursuant to Section 8.12(a)
to include in this Agreement any tightened covenant, tightened default,
Additional Covenant or Additional Default in any Material Financing and such
tightened covenant, tightened default, Additional Covenant or Additional Default
ceases to be in effect under such Material Financing or is amended by the
requisite lenders under such Material Financing so as to be less restrictive
with respect to the Company and its Subsidiaries, then, upon written request of
the Company, the Agent, on behalf of the Required Banks, will release or
similarly amend, as the case may be, such tightened covenant, tightened default,
Additional Covenant or Additional Default as in effect in this Agreement,
provided that (a) no Default or Event of Default shall be in existence, and (b)
if any waiver or similar fees were paid or other concession given to any lender
under such Material Financing with respect to causing such tightened covenant,
tightened default, Additional Covenant or Additional Default to cease to be in
effect or to be so amended, then the Company shall have paid or given to the
Banks the same fees or other concessions on a pro rata basis in proportion to
the relative outstanding principal amounts of the Obligations and the principal
amount of the Indebtedness outstanding under such Material Financing (plus, in
the case of a revolving credit facility, the aggregate principal amount of
additional loans that the lenders are legally committed to fund thereunder).
Notwithstanding the foregoing, no release or amendment to this Agreement
pursuant to this Section 8.12(b) as the result of any tightened covenant,
tightened default, Additional Covenant or Additional Default in any Material
Financing ceasing to be in effect or being amended shall cause the covenants or
Events of Default in this Agreement to be less restrictive than the covenants or
Events of Default as contained in this Agreement as amended as provided herein
other than by the amendment to this Agreement under Section 8.12(a) originally
caused by such tightened covenant, tightened default, Additional Covenant or
Additional Default.
(c)    If the Indebtedness evidenced by the Senior Notes and the Senior Note
Agreements, or any Indebtedness held by Senior Creditors, is secured by assets
other than Ownership Interests in Foreign Subsidiaries, then the Obligations
shall be concurrently secured by such assets, with the collateral documents
evidencing the grant or perfection of the applicable Lien being in form and
substance acceptable to the Agent.
Section 8.13    [Reserved].
Section 8.14    [Reserved].
Section 8.15    PATRIOT Act Compliance. The Company shall, and shall cause each
Subsidiary to, provide, to the extent commercially reasonable, such information
and take such actions as are reasonably requested by the Agent or any Bank in
order to assist the Agent and the Banks in maintaining compliance with the
PATRIOT Act.












63

--------------------------------------------------------------------------------





ARTICLE IX
NEGATIVE COVENANTS


From the date of this Agreement and thereafter until Termination Conditions
exist, the Company will not, and will not permit any Subsidiary to, do any of
the following:
Section 9.1    Merger. Merge or consolidate or enter into any analogous
reorganization or transaction with any Person; provided, however, that:
(a)    any Subsidiary may be merged with or dissolved and liquidated into the
Company (if the Company is the surviving corporation) or any Wholly-owned
Subsidiary; and
(b)    any Subsidiary may be merged with any other Person in the conduct of a
Permitted Acquisition, provided that the resulting Person is a Subsidiary, or in
the conduct of a disposition of such Subsidiary permitted under Section 9.2 of
this Agreement.
Section 9.2    Sale of Assets. Sell, transfer, lease or otherwise convey any of
its assets except for:
(a)    sales, leases and other dispositions of assets in the ordinary course of
business;
(b)    sales and other dispositions of equipment that is obsolete or not
otherwise useful in the business of the Company or its Subsidiaries;
(c)    sales and other dispositions of equipment to the extent that such
equipment is exchanged for credit against the purchase price of similar
replacement equipment of equivalent value, or the proceeds of such sale are
applied with reasonable promptness to the purchase price of such replacement
equipment;
(d)    sales or other transfers by a Subsidiary to the Company or a Wholly-owned
Subsidiary;
(e)    sale and leaseback transactions not otherwise prohibited hereby;
(f)    the endorsement of accounts receivable by Graco K.K. in the ordinary
course of business; and
(g)    sales of assets of the Company or any Subsidiary or of the Ownership
Interests of any Subsidiary during any fiscal year the aggregate book value (net
of reserves) for all such sales of which (determined, with respect to any such
sale, in accordance with GAAP as of the end of the fiscal quarter or fiscal year
most recently completed prior to the date of such sale for which financial
statements have been delivered under Section 8.1(a) or (b) hereof) does not
exceed 10.00% of Consolidated Assets as of the end of the prior fiscal year (or,
if financial statements for such prior fiscal


64

--------------------------------------------------------------------------------





year have not yet been delivered under Section 8.1(a) hereof, the fiscal year
immediately preceding such prior fiscal year).
Section 9.3    Plans. Permit any condition to exist in connection with any Plan
which might constitute grounds for the PBGC to institute proceedings to have
such Plan terminated or a trustee appointed to administer such Plan, permit any
Plan to terminate under any circumstances which would cause a Lien under Title
IV of ERISA to attach to any property, revenue or asset of the Company or any
Subsidiary, or permit any other ERISA Event to occur, that alone or together
with any other events described in this Section 9.3 that have occurred, could
reasonably be expected to result in an Adverse Event.
Section 9.4    Change in Nature of Business. Make any material change in the
nature of the core business of the Company and its Subsidiaries, as carried on
at the date hereof.
Section 9.5    Other Agreements. Enter into any agreement, bond, note or other
instrument with or for the benefit of any Person other than the Banks which
would be violated or breached by the Company’s performance of its obligations
under the Loan Documents.
Section 9.6    Investments. Acquire for value, make, have or hold any
Investments, except:
(a)    Investments outstanding on the Third Amendment Effective Date and listed
on Schedule 9.6;
(b)    Travel advances to officers and employees in the ordinary course of
business;
(c)    Investments complying with the Investment Policies;
(d)    extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale of goods and services in the ordinary course of
business;
(e)    Ownership Interests, obligations or other securities received in
settlement of claims arising in the ordinary course of business;
(f)    Investments in Subsidiaries by the Company and other Subsidiaries not
involving an acquisition after the date hereof of the assets or Ownership
Interests of a Person that is not a Subsidiary;
(g)    Permitted Acquisitions;
(h)    Arrangements giving rise to Hedging Obligations, and other foreign
exchange, interest or other hedging arrangements, so long as each such
arrangement is entered into in connection with bona fide hedging operations and
not for speculation; and


65

--------------------------------------------------------------------------------





(i)    any other Investments, if the aggregate costs thereof, net of any returns
with respect thereto, does not exceed $50,000,000 for all such Investments in
the aggregate at any time.
Section 9.7    Use of Proceeds. Permit any proceeds of the Loans to be used,
either directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of “purchasing or carrying any margin stock” in any manner that would
cause any Bank not to comply with Regulation U or at any time that Section 9.8
shall be reasonably determined by the Agent to cause any Loan to be “indirectly”
secured by margin stock as determined under Regulation U, and furnish to any
Bank, upon its request, a statement in conformity with the requirements of
Federal Reserve Form U-1 referred to in Regulation U.
Section 9.8    Secured Indebtedness. Either (a) incur, create, issue, assume or
permit to exist Secured Indebtedness at any time exceeding 5.00% of Consolidated
Assets as of the end of the most-recently completed fiscal quarter or fiscal
year for which financial statements have been delivered under Section 8.1(a) or
(b), or (b) permit Secured Indebtedness to have a Lien on the Ownership
Interests of Foreign Subsidiaries that are Material Subsidiaries; provided,
however, that Indebtedness evidenced by the Senior Notes and the Senior Note
Agreements, and Indebtedness owing to Senior Creditors shall constitute Secured
Indebtedness for purposes hereof if the Indebtedness owing to the Senior
Noteholders or the Senior Creditors, as applicable, is not subject to the
Intercreditor Agreement.
Section 9.9    Cash Flow Leverage Ratio. Permit the Cash Flow Leverage Ratio,
calculated as provided in the definition thereof for each period of four
consecutive fiscal quarters, to exceed 3.50 to 1.00; provided, however, that in
connection with any Permitted Acquisition for which the purchase consideration
equals or exceeds $200,000,000, the maximum Cash Flow Leverage Ratio, with prior
notice to the Agent, shall increase to 4.00 to 1.00 for the four fiscal quarter
period beginning with the quarter in which such Permitted Acquisition occurs, so
long as (i) the Company is in pro forma compliance herewith at such 4.00 to 1.00
level before and after giving effect to such Permitted Acquisition and (ii)
after any such Permitted Acquisition that results in an increase to the 4.00 to
1.00 level, the Cash Flow Leverage Ratio permitted under this Section 9.9 shall
decrease to 3.50 to 1.00 for at least one fiscal quarter before becoming
eligible to again increase to 4.00 to 1.00 for a new period of four consecutive
fiscal quarters (with the understanding that any Permitted Acquisition occurring
during such fiscal quarter would be required to comply with the 3.50 to 1.00
ratio).
Section 9.10    Interest Coverage Ratio. Permit the Interest Coverage Ratio for
any period of four consecutive fiscal quarters to be less than 3.00 to 1.00;
provided, however, that in connection with any Permitted Acquisition for which
the purchase consideration equals or exceeds $200,000,000, the minimum Interest
Coverage Ratio, with prior notice to the Agent, shall decrease to 2.50 to 1.00
for the four fiscal quarter period beginning with the quarter in which such
Permitted Acquisition occurs, so long as (i) the Company is in pro forma
compliance herewith at such 2.50 to 1.00 level before and after giving effect to
such Permitted Acquisition and (ii) after any such Permitted Acquisition that
results in a decrease to the 2.50 to 1.00 level, the Interest Coverage Ratio
permitted under this Section 9.10 shall increase to 3.00 to 1.00 for at least
one fiscal quarter before becoming eligible to again decrease to 2.50 to 1.00
for a new period of four consecutive fiscal quarters (with the understanding
that any Permitted


66

--------------------------------------------------------------------------------





Acquisition occurring during such fiscal quarter would be required to comply
with the 3.00 to 1.00 ratio).
Section 9.11    Material Subsidiaries. Fail to comply with the terms, conditions
and requirements of the definition of “Material Subsidiaries” in Section 1.1.
ARTICLE X
EVENTS OF DEFAULT AND REMEDIES


Section 10.1    Events of Default. The occurrence of any one or more of the
following events shall constitute an Event of Default:
(a)    Any Borrower or any Guarantor shall fail to make when due, whether by
acceleration or otherwise, any payment of principal of or interest on any Loan
or any fee or other amount required to be made by such Borrower or such
Guarantor to the Banks pursuant to any Loan Documents;
(b)    Any representation or warranty made or deemed to have been made by or on
behalf of the Company or any Subsidiary in any of the Loan Documents or by or on
behalf of the Company or any Subsidiary in any certificate, statement, report or
other writing furnished by or on behalf of the Company to the Banks pursuant to
the Loan Documents shall prove to have been false or misleading in any material
respect on the date as of which the facts set forth are stated or certified or
deemed to have been stated or certified;
(c)    The Company shall fail to comply with Section 8.2 hereof or any Section
of Article IX hereof;
(d)    Any Borrower or any Guarantor shall fail to comply with any agreement,
covenant, condition, provision or term contained in the Loan Documents and
applicable to such Borrower or such Guarantor (and such failure shall not
constitute an Event of Default under any of the other provisions of this
Section 10.1) and such failure to comply shall continue for thirty (30) calendar
days after notice thereof to the Company by the Agent;
(e)    The Company or any Material Subsidiary shall become insolvent or shall
generally not pay its debts as they mature or shall apply for, shall consent to,
or shall acquiesce in the appointment of a custodian, trustee or receiver of the
Company or such Material Subsidiary or for a substantial part of the property
thereof or, in the absence of such application, consent or acquiescence, a
custodian, trustee or receiver shall be appointed for the Company or a Material
Subsidiary or for a substantial part of the property thereof and shall not be
discharged within 60 days;
(f)    Any bankruptcy, reorganization, debt arrangement or other proceedings
under any bankruptcy or insolvency law shall be instituted by or against the
Company or a Material Subsidiary, and, if instituted against the Company or a
Material Subsidiary, shall have been consented to or acquiesced in by the
Company or such Material Subsidiary, or shall remain undismissed for 60 days, or
an order for relief shall have been


67

--------------------------------------------------------------------------------





entered against the Company or such Material Subsidiary, or the Company or any
Material Subsidiary shall take any corporate, limited liability or partnership
action to approve institution of, or acquiescence in, such a proceeding;
(g)    Any dissolution or liquidation proceeding not permitted by Section 9.1
shall be instituted by or against the Company or a Material Subsidiary and, if
instituted against the Company or such Material Subsidiary, shall be consented
to or acquiesced in by the Company or such Material Subsidiary or shall remain
for 60 days undismissed, or the Company or any Material Subsidiary shall take
any corporate action to approve institution of, or acquiescence in, such a
proceeding;
(h)    A judgment or judgments for the payment of money in excess of the sum of
$25,000,000 in the aggregate shall be rendered against the Company or a Material
Subsidiary and the Company or such Material Subsidiary shall not discharge the
same or provide for its discharge in accordance with its terms, or procure a
stay of execution thereof, prior to any execution on such judgments by such
judgment creditor, within 60 days from the date of entry thereof, and within
said period of 60 days, or such longer period during which execution of such
judgment shall be stayed, appeal therefrom and cause the execution thereof to be
stayed during such appeal;
(i)    The occurrence of any ERISA Event that alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in an
Adverse Event or the imposition of a Lien under Title IV of ERISA;
(j)    The maturity of any Indebtedness of the Company or a Material Subsidiary
(other than Indebtedness under this Agreement) in an aggregate amount
outstanding which exceeds $25,000,000 shall be accelerated, or the Company or a
Material Subsidiary shall fail to pay any such Indebtedness in excess of such
aggregate amount when due or, in the case of such Indebtedness payable on
demand, when demanded, or any event shall occur or condition shall exist and
shall continue for more than the period of grace, if any, applicable thereto and
shall have the effect of causing, or permitting (any required notice having been
given and grace period having expired) the holder of any such Indebtedness in
excess of such aggregate amount or any trustee or other Person acting on behalf
of such holder to cause, such Indebtedness to become due prior to its stated
maturity or to realize upon any collateral given as security therefor;
(k)    Except as contemplated by Section 13.16 hereof, any Loan Document shall
not be, or shall cease to be, binding on any Borrower or Guarantor (as
applicable), enforceable against such Borrower or such Guarantor in accordance
with its terms, subject to limitations as to enforceability which might result
from bankruptcy, insolvency, moratorium and other similar laws affecting
creditors’ rights generally and subject to general principles of equity, or any
Guarantor shall disavow, cancel or terminate, or attempt to disavow, cancel or
terminate, any Guaranty; or
(l)    Any Change of Control shall occur.


68

--------------------------------------------------------------------------------





Section 10.2    Remedies. If (a) any Event of Default described in
Sections 10.1(e), (f) or (g) shall occur, the Commitments shall automatically
terminate and the outstanding unpaid principal balance of the Notes, the accrued
interest thereon and all other obligations of the Borrowers to the Banks and the
Agent under the Loan Documents shall automatically become immediately due and
payable; or (b) any other Event of Default shall occur and be continuing, then
the Agent may take any or all of the following actions (and shall take any or
all of the following actions on direction of the Required Banks): (i) declare
the Commitments terminated, whereupon the Commitments shall terminate,
(ii) declare that the outstanding unpaid principal balance of the Notes, the
accrued and unpaid interest thereon and all other obligations of the Borrowers
to the Banks and the Agent under the Loan Documents to be forthwith due and
payable, whereupon the Notes, all accrued and unpaid interest thereon and all
such obligations shall immediately become due and payable, in each case without
demand or notice of any kind, all of which are hereby expressly waived, anything
in this Agreement or in the Notes to the contrary notwithstanding,
(iii) exercise all rights and remedies under any other instrument, document or
agreement between any Borrower and the Agent or the Banks, and (iv) enforce all
rights and remedies under any applicable law.
Section 10.3    Letters of Credit. In addition to the foregoing remedies, if any
Event of Default described in Section 10.1(e), (f) or (g) shall have occurred,
or if any other Event of Default shall have occurred and the Agent shall have
declared that the principal balance of the Notes is due and payable, the Company
shall pay to the Agent an amount equal to all Letter of Credit Obligations. Such
payment shall be in immediately available funds or in similar cash collateral
acceptable to the Agent and shall be pledged to the Agent for the ratable
benefit of the Banks. Such amount shall be held by the Agent in a cash
collateral account until the outstanding Letters of Credit are terminated
without payment or are drawn and Letter of Credit Obligations with respect
thereto are paid. In the event the Company defaults in the payment of any Letter
of Credit Obligations, the proceeds of the cash collateral account shall be
applied to the payment thereof. The Company acknowledges and agrees that the
Banks would not have an adequate remedy at law for failure by the Company to pay
immediately to the Agent the amount provided under this Section, and that the
Agent shall, on behalf of the Banks, have the right to require the Company to
perform specifically such undertaking whether or not any of the Letter of Credit
Obligations are due and payable. Upon the failure of the Company to make any
payment required under this Section, the Agent, on behalf of the Banks, may
proceed to use all remedies available at law or equity to enforce the obligation
of the Company to pay or reimburse the Agent. The balance of any payment due
under this Section shall bear interest payable on demand until paid in full at a
per annum rate equal to the rate of interest applicable to the Loans.
Section 10.4    Security Agreement in Accounts and Setoff. As additional
security for the payment of all of the Obligations, each Borrower grants to the
Agent, each Bank and each holder of a Note a security interest in, a lien on,
and an express contractual right to set off against, each deposit account and
all deposit account balances, cash and any other property of such Borrower now
or hereafter maintained with, or in the possession of, the Agent, such Bank or
such other holder of a Note. Upon the occurrence and during the continuance of
any Event of Default, upon written direction by the Agent to such effect, the
Agent, each such Bank and each such holder of a Note may: (a) refuse to allow
withdrawals from any such deposit account; (b) apply the amount of such deposit
account balances and the other assets of such Borrower described above to the
Obligations of such Borrower; and (c) offset any other obligation of the


69

--------------------------------------------------------------------------------





Agent, such Bank or such holder of a Note due to such Borrower against the
Obligations of such Borrower; all whether or not the Obligations are then due or
have been accelerated and all without any advance or contemporaneous notice or
demand of any kind to the Company, such notice and demand being expressly
waived.
ARTICLE XI
GUARANTY


For valuable consideration, receipt whereof is hereby acknowledged, and to
induce each Bank to make Revolving Loans to and on account of each Borrowing
Subsidiary and to issue Letters of Credit for the account of Material
Subsidiaries:
Section 11.1    Unconditional Guaranty. The Company unconditionally and
irrevocably guaranties to each Bank and the Agent the punctual payment when due,
whether at stated maturity, by acceleration or otherwise, of all Obligations of
any Borrowing Subsidiary and any other Material Subsidiary for whose account a
Letter of Credit has been issued (an “Account Subsidiary”), whether for
principal, interest, fees, expenses or otherwise, whether direct or indirect,
absolute or contingent or now existing or hereafter arising (such Obligations
being the “Guarantied Obligations”). This is a Guaranty of payment and not of
collection.
Section 11.2    Guaranty Absolute. The Company guaranties that the Guarantied
Obligations will be paid strictly in accordance with the terms of this
Agreement, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Bank or the
Agent with respect thereto. The Obligations of the Company under this Article XI
are independent of the Guarantied Obligations, and a separate action or actions
may be brought and prosecuted against the Company to enforce this Article XI,
irrespective of whether any action is brought against any Borrowing Subsidiary
or Account Subsidiary or whether any Borrowing Subsidiary or Account Subsidiary
is joined in any such action or actions. The liability of the Company under this
Guaranty shall be irrevocable, absolute and unconditional irrespective of, and
the Company hereby irrevocably waives any defense it may now or hereafter have
in any way relating to, any or all of the following:
(a)    any lack of validity or enforceability of this Agreement or any other
agreement or instrument relating thereto;
(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guarantied Obligations, or any other amendment or
waiver of or any consent to departure from this Agreement;
(c)    any taking, exchange, release or non-perfection of any collateral or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guarantied Obligations;
(d)    any change, restructuring or termination of the corporate structure or
existence of any Borrowing Subsidiary or Account Subsidiary; or
(e)    any other circumstance (including any statute of limitations to the
fullest extent permitted by applicable law) which might otherwise constitute a
defense available


70

--------------------------------------------------------------------------------





to, or a discharge of, the Company, any Borrowing Subsidiary or Account
Subsidiary or other guarantor.
This guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guarantied Obligations is rescinded
or must otherwise be returned by any Bank or the Agent upon the insolvency,
bankruptcy or reorganization of any Borrowing Subsidiary or Account Subsidiary
or otherwise, all as though such payment had not been made.
Section 11.3    Waivers. The Company hereby expressly waives promptness,
diligence, notice of acceptance, presentment, demand for payment, protest, any
requirement that any right or power be exhausted or any action be taken against
any Borrowing Subsidiary or Account Subsidiary or against any other guarantor of
all or any portion of the Guarantied Obligations, and all other notices and
demands whatsoever.
(a)    The Company hereby waives any right to revoke this guaranty, and
acknowledges that this Guaranty is continuing in nature and applies to all
Guarantied Obligations, whether existing now or in the future and regardless of
whether the Guarantied Obligations are reduced to zero at any time or from time
to time.
(b)    The Company acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated herein and that
the waivers set forth in this Article XI are knowingly made in contemplation of
such benefits.
Section 11.4    Subrogation. The Company will not exercise any rights that it
may now or hereafter acquire against any Borrowing Subsidiary or Account
Subsidiary or any other insider guarantor that arise from the existence,
payment, performance or enforcement of the Guarantied Obligations under this
Agreement, including any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of the Agent or any other Bank against a Borrowing Subsidiary or Account
Subsidiary or any other insider guarantor or any collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including the right to take or receive from a Borrowing Subsidiary or
Account Subsidiary or any other insider guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
on account of such claim, remedy or right, unless and until all of the
Guarantied Obligations and all other amounts payable under this guaranty shall
have been paid in full in cash and the Commitments shall have terminated. If any
amount shall be paid to the Company in violation of the preceding sentence at
any time prior to the later of the payment in full in cash of the Guarantied
Obligations and all other amounts payable under this guaranty and the
termination of the Commitments, such amount shall be held in trust for the
benefit of the Agent and the other Banks and shall forthwith be paid to the
Agent to be credited and applied to the Guarantied Obligations and all other
amounts payable under this guaranty, whether matured or unmatured, in accordance
with the terms of this Agreement, or to be held as collateral for any Guarantied
Obligations or other amounts payable under this guaranty thereafter arising.
Section 11.5    Survival. This guaranty is a continuing guaranty and shall
(a) remain in full force and effect until Termination Conditions exist, (b) be
binding upon the Company, its successors and assigns, (c) inure to the benefit
of and be enforceable by each Bank


71

--------------------------------------------------------------------------------





(including each assignee Bank pursuant to Section 13.3) and the Agent and their
respective successors, transferees and assigns and (d) shall be reinstated if at
any time any payment to a Bank or the Agent hereunder is required to be restored
by such Bank or the Agent. Without limiting the generality of the foregoing
clause (c), each Bank may assign or otherwise transfer its interest in any
Obligation to any other Person in accordance with Section 13.3, and such other
Person shall thereupon become vested with all the rights in respect thereof
granted to such Bank herein or otherwise.
ARTICLE XII
THE AGENTS


Section 12.1    Appointment and Grant of Authority. Each Bank hereby appoints
the Agent, and the Agent hereby agrees to act, as Agent under this Agreement and
the Intercreditor Agreement and Collateral Agent under the Pledge Agreement and
the Intercreditor Agreement. The Agent shall have and may exercise such powers
under this Agreement as are specifically delegated to the Agent by the terms
hereof and thereof, together with such other powers as are reasonably incidental
thereto. Each Bank hereby authorizes, consents to, and directs each Borrower to
deal with the Agent as the true and lawful Agent of such Bank to the extent set
forth herein. Each Bank authorizes the Agent and the Collateral Agent to enter
into the Pledge Agreement and the Intercreditor Agreement on behalf of the Banks
and to take such actions thereunder as may be required from time to time,
including the release of any Collateral pursuant to a restructuring not
prohibited hereunder.
Section 12.2    Non Reliance on Agent. Each Bank agrees that it has,
independently and without reliance on the Agent or any other Bank, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis of the Company and its Subsidiaries and decision to enter into this
Agreement and that it will, independently and without reliance upon the Agent,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own analysis and decisions in taking or not taking
action under this Agreement. The Agent shall not be required to keep informed as
to the performance or observance by any Borrower of this Agreement and the Loan
Documents or to inspect the properties or books of the Borrower. Except for
notices, reports and other documents and information expressly required to be
furnished to the Banks by the Agent hereunder, the Agent shall not have any duty
or responsibility to provide any Bank with any credit or other information
concerning the affairs, financial condition or business of the Company or any
Subsidiary (or any of its related companies) which may come into the Agent’s
possession.
Section 12.3    Responsibility of the Agent and Other Matters.
(a)    The Agent shall have no duties or responsibilities in its capacity as
Agent except those expressly set forth in this Agreement and the other Loan
Documents and those duties and liabilities shall be subject to the limitations
and qualifications set forth in this Section. The duties of the Agent shall be
mechanical and administrative in nature.
(b)    Neither the Agent nor any of its directors, officers or employees shall
be liable to any Bank or holder of the Loans or Notes for any action taken or
omitted


72

--------------------------------------------------------------------------------





(whether or not such action taken or omitted is within or without the Agent’s
responsibilities and duties expressly set forth in this Agreement) under or in
connection with this Agreement, or any other instrument or document in
connection herewith, except for gross negligence or willful misconduct. Without
limiting the foregoing, neither the Agent nor any of its directors, officers or
employees shall be responsible for, or have any duty to examine:
(i)    the genuineness, execution, validity, effectiveness, enforceability,
value or sufficiency of this Agreement or any other Loan Document;
(ii)    the collectibility of any amounts owed by any Borrower; any recitals or
statements or representations or warranties in connection with this Agreement or
any other Loan Document;
(iii)    any failure of any party to this Agreement to receive any communication
sent; or
(iv)    the assets, liabilities, financial condition, results of operations,
business or creditworthiness of the Company and its Subsidiaries.
(c)    The Agent shall be entitled to act, and shall be fully protected in
acting upon, any communication in whatever form believed by the Agent in good
faith to be genuine and correct and to have been signed or sent or made by a
proper person or persons or entity. The Agent may consult counsel and shall be
entitled to act, and shall be fully protected in any action taken in good faith,
in accordance with advice given by counsel. The Agent may employ agents and
attorneys-in-fact and shall not be liable for the default or misconduct of any
such agents or attorneys-in-fact selected by the Agent with reasonable care. The
Agent shall not be bound to ascertain or inquire as to the performance or
observance of any of the terms, provisions or conditions of this Agreement or
the Notes on any Borrower’s part.
Section 12.4    Action on Instructions. The Agent shall be entitled to act or
refrain from acting, and in all cases shall be fully protected in acting or
refraining from acting under this Agreement or the Notes or any other instrument
or document in connection herewith or therewith in accordance with instructions
in writing from (i) the Required Banks except for instructions which under the
express provisions hereof must be received by the Agent from all the Banks, and
(ii) in the case of such instructions, from all the Banks.
Section 12.5    Indemnification. To the extent the Company does not reimburse
and save the Agent harmless according to the terms hereof for and from all
costs, expenses and disbursements in connection herewith or with the other Loan
Documents, such costs, expenses and disbursements to the extent reasonable shall
be borne by the Banks ratably in accordance with their Percentages and the Banks
hereby agree on such basis (a) to reimburse the Agent for all such reasonable
costs, expenses and disbursements on request and (b) to indemnify and save
harmless the Agent against and from any and all losses, obligations, penalties,
actions, judgments and suits and other reasonable costs, expenses and
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against the Agent, other


73

--------------------------------------------------------------------------------





than as a consequence of actual gross negligence or willful misconduct on the
part of the Agent, arising out of or in connection with this Agreement or the
Notes or any instrument or document in connection herewith or therewith, or any
request of the Banks, including without limitation the reasonable costs,
expenses and disbursements in connection with defending itself against any claim
or liability, or answering any subpoena, related to the exercise or performance
of any of its powers or duties under this Agreement or the other Loan Documents
or the taking of any action under or in connection with this Agreement or the
Notes.
Section 12.6    U.S. Bank National Association and Affiliates. With respect to
U.S. Bank National Association’s Commitment and any Loans by U.S. Bank National
Association under this Agreement and any Note and any interest of U.S. Bank
National Association in any Note, U.S. Bank National Association shall have the
same rights, powers and duties under this Agreement and such Note as any other
Bank and may exercise the same as though it were not the Agent. U.S. Bank
National Association and its affiliates may accept deposits from, lend money to,
and generally engage, and continue to engage, in any kind of business with each
Borrower as if U.S. Bank National Association were not the Agent.
Section 12.7    Notice to Holder of Notes. The Agent may deem and treat the
payees of the Notes as the owners thereof for all purposes unless a written
notice of assignment, negotiation or transfer thereof has been filed with the
Agent. Any request, authority or consent of any holder of any Note shall be
conclusive and binding on any subsequent holder, transferee or assignee of such
Note.
Section 12.8    Successor Agent. The Agent may resign at any time by giving at
least 30 days written notice thereof to the Banks and the Company. Upon any such
resignation, the Required Banks shall have the right to appoint a successor
Agent, which shall be one of the Banks or if not one of the Banks and no Event
of Default shall have occurred and continued shall have been accepted in writing
by the Company, which acceptance shall not be unreasonably withheld. If no
successor Agent shall have been appointed by the Required Banks and shall have
accepted such appointment within 30 days after the retiring Agent’s giving
notice of resignation, then the retiring Agent may, but shall not be required
to, on behalf of the Banks, appoint a successor Agent which shall be one of the
Banks or if not one of the Banks and no Event of Default shall have occurred and
continued shall have been accepted in writing by the Company, which acceptance
shall not be unreasonably withheld.
Section 12.9    Syndication Agent; Co-Documentation Agents; Lead Arrangers. None
of the Syndication Agent, the Co-Documentation Agents and the Lead Arrangers
shall have any duties, responsibilities, liabilities or obligations under this
Agreement except in its capacity as a Bank.
ARTICLE XIII
MISCELLANEOUS


Section 13.1    No Waiver and Amendment. No failure on the part of the Banks or
the holder of the Notes to exercise and no delay in exercising any power or
right hereunder or under any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any power or right preclude
any other or further exercise thereof or


74

--------------------------------------------------------------------------------





the exercise of any other power or right. The remedies herein and in any other
instrument, document or agreement delivered or to be delivered to the Banks
hereunder or in connection herewith are cumulative and not exclusive of any
remedies provided by law. No notice to or demand on any Borrower not required
hereunder or under the Notes shall in any event entitle any Borrower to any
other or further notice or demand in similar or other circumstances or
constitute a waiver of the right of the Banks or the holder of the Notes to any
other or further action in any circumstances without notice or demand.
Section 13.2    Amendments, Etc. No amendment or waiver of any provision of this
Agreement, nor consent to any departure by any Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the Company
and the Agent upon direction of the Required Banks and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall:
(a)    unless agreed to by the Agent and all of the Banks, (i) reduce the
principal of the Notes; (ii) release the guaranty by the Company in Article XI
hereof, or release the Guaranty of any Guarantor except as provided in
Section 13.16 hereof; (iii) release the pledge of Ownership Interest of any
Subsidiary except as provided in Sections 12.1 and 13.16 hereof; (iv) modify any
provision requiring proceeds of repayment of the Revolving Loans or funded
participations in Letters of Credit to be transferred by the Agent to the Banks
ratably, in accordance with their respective Percentages; provided, that the
foregoing limitation shall not prohibit each Bank directly affected thereby from
consenting to the extension of the final maturity date of its Loans or expiry
date of its Letters of Credit beyond the Fixed Termination Date as contemplated
by Section 13.2(b) below; or (v) change the definition of Required Banks or
amend this Section 13.2; or
(b)    without the consent of each Bank directly affected thereby, except as
provided in Section 2.14, (i) extend the final maturity of any Loan; (ii) extend
the expiry date of any Letter of Credit to a date later than one year after the
Fixed Termination Date; (iii) postpone any regularly scheduled payment of
principal of any Loan or forgive all or any portion of the principal amount
thereof or any Letter of Credit Obligation related thereto; (iv) reduce the
amount or rate or extend the time of payment of interest or fees thereon or
Letter of Credit Obligations related thereto; or (v) except as provided in
Section 2.10, increase the amounts of or extend the terms of the Commitment of
such Bank or subject such Bank to any additional obligations;
provided, further that amendments, waivers or consents affecting the rights of
the Agent shall also require the consent of the Agent.”
Section 13.3    Assignments and Participations.
(a)    Assignments. Each Bank shall have the right, subject to the further
provisions of this Sections 13.3, to sell or assign all or any part of its
Commitments, Loans, Notes, and other rights and obligations under this Agreement
and related documents (such transfer, and “Assignment”) to any commercial
lender, other financial institution or other entity (an “Assignee”). Upon such
Assignment becoming effective as


75

--------------------------------------------------------------------------------





provided in Section 13.3(b), the assigning Bank shall be relieved from the
portion of its Commitment, obligations to indemnify the Agent and other
obligations hereunder (other than obligations under Section 13.15) to the extent
assumed and undertaken by the Assignee, and to such extent the Assignee shall
have the rights and obligations of a “Bank” hereunder. Notwithstanding the
foregoing, unless otherwise consented to by the Company and the Agent, each
partial Assignment shall be in the initial principal amount of not less than
$5,000,000 in the aggregate for all Loans and Commitments assigned, or an
integral multiple of $1,000,000 if above such amount. Each Assignment shall be
documented by an agreement between the assigning Bank and the Assignee (an
“Assignment and Assumption Agreement”) substantially in the form of Exhibit G
attached hereto. Each Assignee agrees to be bound by the terms of the
Intercreditor Agreement.
(b)    Effectiveness of Assignments. An Assignment shall become effective
hereunder when all of the following shall have occurred: (i) the Agent and the
Company (or, following occurrence and during continuance of an Event of Default,
the Agent only and not the Company) shall have been given notice of the
Assignment and shall, unless the Assignee is already a Bank under this Agreement
or an Affiliate thereof, have given prior written consent to such Assignment,
which written consent shall not be unreasonably withheld or delayed (provided,
that the Company shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Agent within five (5) Business
Days after having received notice thereof), (ii) either the assigning Bank or
the Assignee shall have paid a processing fee of $3,500 to the Agent for its own
account, (iii) the Assignee shall have submitted the Assignment and Assumption
Agreement to the Agent with a copy for the Company, and shall have provided to
the Agent information the Agent shall have reasonably requested to make payments
to the Assignee, and (iv) the assigning Bank and the Agent shall have agreed
upon a date upon which the Assignment shall become effective. Upon the
Assignment becoming effective, the Agent shall forward all payments of interest,
principal, fees and other amounts that would have been made to the assigning
Bank, in proportion to the percentage of the assigning Bank’s rights
transferred, to the Assignee.
(c)    Participations. Each Bank shall have the right, subject to the further
provisions of this Section 13.3, to grant or sell a participation in all or any
part of its Loans, Notes and Commitments (a “Participation”) to any commercial
lender, other financial institution or other entity (a “Participant”) without
the consent of the Company, the Agent of any other party hereto. The Company
agrees that if amounts outstanding under this agreement and the Notes are due
and unpaid, or shall have been declared or shall have become due and payable
upon the occurrence of an Event of Default, each Participant shall be deemed to
have the right of setoff in respect of its Participation in amounts owing under
this Agreement and any Note to the same extent as if the amount of its
Participation were owing directly to it as a Bank under this Agreement or any
Note; provided, that such right of setoff shall be subject to the obligation of
such Participant to share with the Banks, and the Banks agree to share with such
Participant, as provided in Section 4.5 hereof. The Company also agrees that
each Participant shall be entitled to the benefits of Article V with respect to
its Participation, provided, that no Participant shall be entitled to receive
any greater amount pursuant to such Sections than the transferor


76

--------------------------------------------------------------------------------





Bank would have been entitled to receive in respect of the amount of the
Participation transferred by such transferor Bank to such Participant had no
such transfer occurred. Each Bank that sells a participation shall, acting
solely for this purpose as an agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in any outstanding
Loan or Letter of Credit, any Note, any Commitment or any other obligations
under the Loan Documents (the “Participant Register”); provided that no Bank
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant's interest in any outstanding Loan or Letter of Credit, any
Note, any Commitment or any other obligations under the Loan Documents) to any
Person except to the extent that such disclosure is necessary to establish that
such outstanding Loan or Letter of Credit, any Note, any Commitment or any other
obligations under the Loan Documents is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Bank
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.
(d)    Limitation of Rights of any Assignee or Participant. Notwithstanding
anything in the foregoing to the contrary, except in the instance of an
Assignment that has become effective as provided in Section 13.3(b), (i) no
Assignee or Participant shall have any direct rights hereunder, (ii) the
Company, the Agent and the Banks other than the assigning or selling Bank shall
deal solely with the assigning or selling Bank and shall not be obligated to
extend any rights or make any payment to, or seek any consent of, the Assignee
or Participant, (iii) no Assignment or Participation shall relieve the assigning
or selling Bank from its Commitment to make Loans hereunder or any of its other
obligations hereunder and such Bank shall remain solely responsible for the
performance hereof, the (iv) no Assignee or Participant, other than an affiliate
of the assigning or selling Bank, shall be entitled to require such Bank to take
or omit to take any action hereunder, except that such Bank may agree with such
Assignee or Participant that such Bank will not, without such Assignee’s or
Participant’s consent, take any action which would, in the case of any
principal, interest or fee in which the Assignee or Participant has an ownership
or beneficial interest: (w) extend the final maturity of any Loans or extend the
Fixed Termination Date, (x) reduce the interest rate on the Loans or the rate of
Commitment Fees, (y) forgive any principal of, or interest on, the Loans or any
fees, or (z) release all or substantially all of the Collateral for the Loans.
(e)    [Reserved].
(f)    Information. Each Bank may furnish any information concerning each
Borrower in the possession of such Bank from time to time to Assignees and
Participants and potential Assignees and Participants, subject to agreement by
such Assignees and Participants and potential Assignees and Participants to a
confidentiality restriction substantially similar to Section 13.15.


77

--------------------------------------------------------------------------------





(g)    Federal Reserve Bank. Nothing herein stated shall limit the right of any
Bank to assign any interest herein and in any Note to a Federal Reserve Bank or
other applicable central bank.
Section 13.4    Costs, Expenses and Taxes; Indemnification.
(a)    The Company agrees, whether or not any Advance is made hereunder, to pay
on demand: (i) all reasonable out-of-pocket costs and expenses of the Agent
(including, without limitation, the reasonable fees and expenses of outside
counsel to the Agent) incurred in connection with the preparation, execution and
delivery of the Loan Documents and the preparation, negotiation and execution of
any and all amendments to each thereof, and (ii) all reasonable out-of-pocket
costs and expenses of the Agent and each of the Banks incurred after the
occurrence of an Event of Default in connection with the enforcement of the Loan
Documents or protection of its rights thereunder. The Company agrees to pay, and
save the Banks harmless from all liability for, any stamp or other taxes which
may be payable with respect to the execution or delivery of the Loan Documents.
The Company agrees to indemnify and hold the Banks harmless from any loss or
expense which may arise or be created by the acceptance in good faith by the
Agent of telephonic, e-mail or other instructions for making Advances or
disbursing the proceeds thereof.
(b)    The Company agrees to defend, protect, indemnify, and hold harmless the
Agent and each and all of the Banks, each of their respective Affiliates and
each of the respective officers, directors, employees and agents of each of the
foregoing (each an “Indemnified Person” and, collectively, the “Indemnified
Persons”) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, out-of-pocket costs and
expenses determined on a reasonable basis, and disbursements of any kind or
nature whatsoever (including, without limitation, the reasonable fees and
disbursements of outside counsel to such Indemnified Persons) in connection with
this Agreement, any other Loan Document, the capitalization of the Company, the
Commitments, the making of, management of and participation in the Loans, the
issuance of the Letters of Credit or the use or intended use of the proceeds of
the Loans or of the Letters of Credit, provided that the Company shall have no
obligation under this Section 13.4(b) to an Indemnified Person with respect to
any of the foregoing to the extent resulting from the gross negligence or
willful misconduct of such Indemnified Person or arising solely from claims
between one such Indemnified Person and another such Indemnified Person. The
indemnity set forth herein shall be in addition to any other obligations or
liabilities of the Company to each Indemnified Person under the Loan Documents
or at common law or otherwise.
(c)    The obligations of the Company under this Section 13.4 shall survive any
termination of this Agreement.
Section 13.5    Notices. Except when telephonic notice is expressly authorized
by this Agreement, any notice or other communication to any party in connection
with this Agreement shall be in writing and shall be sent by manual delivery,
facsimile transmission, electronic mail, overnight courier or United States mail
(postage prepaid)


78

--------------------------------------------------------------------------------





addressed to such party at the address specified on the signature page hereof,
or at such other address as such party shall have specified to the other party
hereto in writing. All periods of notice shall be measured from the date of
delivery thereof if manually delivered, from the date of sending thereof if sent
by facsimile transmission or electronic mail, from the first Business Day after
the date of sending if sent by overnight courier, or from four days after the
date of mailing if mailed; provided, however, that any notice to the Agent under
Article II hereof shall be deemed to have been given only when received by the
Agent.
Section 13.6    Successors. This Agreement shall be binding upon each Borrower,
the Banks and the Agent and their respective successors and permitted assigns,
and shall inure to the benefit of each Borrower, the Banks and the Agent and the
successors and permitted assigns of the Banks. No Borrower shall assign its
rights or duties hereunder without the written consent of the Banks.
Section 13.7    Severability. Any provision of the Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
Section 13.8    Captions. The captions or headings herein and any table of
contents hereto are for convenience only and in no way define, limit or describe
the scope or intent of any provision of this Agreement.
Section 13.9    Entire Agreement. The Loan Documents embody the entire agreement
and understanding between each Borrower, the Banks and the Agent with respect to
the subject matter hereof and thereof. This Agreement supersedes all prior
agreements and understandings relating to the subject matter hereof.
Section 13.10    Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and either of the parties hereto may execute this Agreement by
signing any such counterpart. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or by e-mail transmission of a PDF or
similar copy shall be equally as effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart
signature page to this Agreement by facsimile or by e-mail transmission shall
also deliver an original executed counterpart of this Agreement, but the failure
to deliver an original executed counterpart shall not affect the validity,
enforceability or binding effect of this Agreement.
Section 13.11    Governing Law. THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF
THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE
OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF, BUT
GIVING EFFECT TO FEDERAL LAWS OF THE UNITED STATES APPLICABLE TO NATIONAL BANKS.
Section 13.12    Consent to Jurisdiction. AT THE OPTION OF THE BANKS, THIS
AGREEMENT AND THE NOTES MAY BE ENFORCED IN ANY FEDERAL


79

--------------------------------------------------------------------------------





COURT OR MINNESOTA STATE COURT SITTING IN MINNEAPOLIS OR ST. PAUL, MINNESOTA;
AND EACH BORROWER CONSENTS TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND
WAIVES ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT
ANY BORROWER COMMENCES ANY ACTION IN ANOTHER JURISDICTION OR VENUE UNDER ANY
TORT OR CONTRACT THEORY ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP
CREATED BY THIS AGREEMENT, THE BANKS AT THEIR OPTION SHALL BE ENTITLED TO HAVE
THE CASE TRANSFERRED TO ONE OF THE JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR
IF SUCH TRANSFER CANNOT BE ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE
DISMISSED WITHOUT PREJUDICE.
Section 13.13    Waiver of Jury Trial. EACH BORROWER, THE BANKS AND THE AGENT
EACH WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE
OR DEFEND ANY RIGHTS (a) UNDER THIS AGREEMENT OR UNDER ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR (b) ARISING FROM ANY BANKING RELATIONSHIP
EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREE THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
Section 13.14    Patriot Act. Each Bank hereby notifies the Borrowers that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of the Borrowers and other information that will
allow such Bank to identify the Borrowers in accordance with the Patriot Act.
Section 13.15    Confidentiality. The Banks and the Agent agree to hold any
information which they may receive from the Company or any Subsidiary pursuant
to this Agreement in confidence, except for disclosure (a) to other Banks and to
participants, assignees, potential participants and potential assignees with
respect to the financing (other than pursuant to Section 13.3(g)), each of the
foregoing who agree to be bound by confidentiality provisions substantially
similar to this Section 13.15; (b) to Affiliates, legal counsel, accountants and
other professional advisors to such Bank or the Agent, provided, that the Banks
and Agent shall make such Persons aware of this confidentiality requirement,
(c) to regulatory officials, (d) to any Person if, in the opinion of counsel to
the disclosing party, such disclosure is required by law, regulation or legal
process; (e) to any Person in connection with any legal proceeding against the
Company or a Subsidiary to which such Bank or the Agent is a party (and in such
instance, such Bank or the Agent shall only disclose such information as it
deems reasonably necessary for purposes of such legal proceeding); and (f) of
conventional information given in response to credit inquiries to credit
bureaus, provided, however, that in the instance of disclosure under (d) or
(e) unless legally prevented such Bank or the Agent uses best efforts to give
the Company prior notice of such disclosure to allow the Company to object
(without assuming any liabilities or obligations if the Company is not able to
so object). This Section 13.15 will survive termination of this Agreement and
will apply to any Bank notwithstanding its assignment of all of its rights
hereunder, provided, that this Section 13.15 shall terminate as to any Bank
three


80

--------------------------------------------------------------------------------





years after the earlier of (x) final assignment by such Bank of all of its
rights hereunder, or (y) existence of Termination Conditions. Information
subject to such restriction shall not include (i) information already in any
Bank’s possession prior to receipt from the Company or any Subsidiary, or
(ii) information which becomes generally available to the public, other than as
a result of disclosure by a Bank, or its directors, officers, employees,
advisors or agents or becomes available to a Bank on a non-confidential basis
from a source other than the Company or any Subsidiary or its advisors, provided
that such source is not known by such Bank to be bound by a confidentiality
agreement with, or other obligation of confidentiality to, the Company or any
Subsidiary or another party.
Section 13.16    Release of Borrowing Subsidiary, Guaranty or Pledge Agreement.
Except at times that an Event of Default shall have occurred and continued, upon
request of the Company, if a Subsidiary that is a Guarantor or a Subsidiary the
Ownership Interests of which are pledged to the Collateral Agent is sold in a
manner permitted by this Agreement, the Agent shall (and the Banks authorize the
Agent to) release such Subsidiary from its Guaranty and direct the Collateral
Agent to release or terminate the pledge of the Ownership Interests of such
Subsidiary, as requested by the Company. In addition, if a Subsidiary that is a
Borrowing Subsidiary is sold in a manner permitted by this Agreement at a time
which no Loans to such Borrowing Subsidiary, or accrued interest thereon, remain
outstanding, if so requested by the Company, the Agent shall (and the Banks
authorize the Agent to) release such Borrowing Subsidiary from this Agreement.
Except at times that an Event of Default shall have occurred and continued, if a
Subsidiary is designated by the Company as no longer being a Material Subsidiary
in accordance with the definition of Material Subsidiary, the Agent shall (and
the Banks authorize the Agent to) release such Subsidiary from its Guaranty;
and, if the Ownership Interests in such Subsidiary have been pledged to the
Collateral Agent, the Agent shall (and the Banks authorize the Agent to) direct
the Collateral Agent to release or terminate the pledge of the Ownership
Interests of such Subsidiary, as requested by the Company; and, if such
Subsidiary is a Borrowing Subsidiary, the Agent shall (and the Banks authorize
the Agent to) release such Borrowing Subsidiary from this Agreement provided no
Loans to such Borrowing Subsidiary, or accrued interest thereon, remain
outstanding.
Section 13.17    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;


81

--------------------------------------------------------------------------------





(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
(signature pages follow)




82

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above.
GRACO INC.



By:    __________________
    Christian E. Rothe
    Chief Financial Officer and Treasurer

88 11th Avenue N.E.
Minneapolis, MN 55413
Attention: Christian E. Rothe, Chief Financial Officer
and Treasurer
Telephone: (612) 623-6205
Fax: (612) 623-6942
E-mail: Christian_E_Rothe@graco.com
and
Attention: Karen Gallivan
Telephone: (612) 623-6604
Fax: (612) 623-6944
E-mail: kgallivan@graco.com


Signature page 1 to Credit Agreement

--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION
as Agent and a Bank



By:    __________________
Title:  Senior Vice President

800 Nicollet Mall
Mail Code BC-MN-H03N
Minneapolis, MN 55402
Attention: Mila Yakovlev
Telephone: (612) 303-3779  
Fax: (612) 303-2265
E-mail: ludmila.yakovlev@usbank.com


Signature page 2 to Credit Agreement

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.
as Syndication Agent and a Bank



By: _____________    
Title: Vice President

10 S. Dearborn St.
Mail Code: IL1-0364
Chicago, IL 60603
Attention: Suzanne Ergastolo
Telephone: (312) 325-3221
Fax: (312) 794-7682
 


Signature page 3 to Credit Agreement

--------------------------------------------------------------------------------






EXHIBITS
Exhibits
A    Form of Borrowing Subsidiary Agreement
B    Compliance Certificate
C    Guaranty
D    [Reserved]
E    Pledge Agreement
F    Form of Legal Opinion
G    Assignment and Assumption
Schedules
1.1
Commitments and Percentages

1.2
Existing Letters of Credit

7.6    Litigation (Section 7.6)
7.15    Subsidiaries (Section 7.15)
9.6    Investments (Section 9.6)







--------------------------------------------------------------------------------






Exhibit A
FORM OF
BORROWING SUBSIDIARY AGREEMENT
                   , 20_  
U.S. Bank National Association, as Agent
Attention:
Ladies and Gentlemen:
The undersigned, Graco Inc. (the “Company”), refers to the Credit Agreement
dated as of May 23, 2011 (as thereafter amended, the “Credit Agreement”), among
the Company, any Borrowing Subsidiary from time to time party thereto, the Banks
as defined therein and U.S. Bank National Association, as Agent. Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.
The Company and                         (the “Designated Borrowing Subsidiary”)
make, on and as of the date hereof (except to the extent such representations
and warranties are by their terms limited to an earlier date), the
representations and warranties as to the Designated Borrowing Subsidiary
contained in Article VII of the Credit Agreement. The Designated Borrowing
Subsidiary agrees to be bound in all respects by the terms of the Credit
Agreement and to perform all of the obligations of a Borrowing Subsidiary
thereunder. Each reference to a Borrowing Subsidiary in the Credit Agreement
shall be deemed to include the Designated Borrowing Subsidiary.
All communications to the Designated Borrowing Subsidiary under the Credit
Agreement should be directed to the Company as set forth in the Section 13.5 of
the Credit Agreement.
This instrument shall be construed in accordance with and governed by the laws
of the State of Minnesota and shall be subject to the consent to jurisdiction
and waiver of jury trial provisions of the Credit Agreement. Loan proceeds
should be disbursed as provided in the Credit Agreement.
Upon the execution of this Borrowing Subsidiary Agreement by the Company and the
Designated Borrowing Subsidiary and acceptance hereof by the Agent, the
Designated Borrowing Subsidiary shall become a Borrowing Subsidiary under the
Credit Agreement as though it were an original party thereto and shall be
entitled to borrow under the Credit Agreement upon the satisfaction of the
conditions precedent set forth in Article VI of the Credit Agreement.


Exh. A‑1

--------------------------------------------------------------------------------





Very Truly Yours,
GRACO INC.



By: __________________

Title: __________________

[DESIGNATED BORROWING SUBSIDIARY]



By: __________________

Title: __________________

Accepted as of the date first above written:

U.S. BANK NATIONAL ASSOCIATION, as Agent



By:    __________________

Title: __________________





Exh. A‑2

--------------------------------------------------------------------------------






EXHIBIT B
[FORM OF COMPLIANCE CERTIFICATE]
To:

[address to each Bank]

U.S. Bank National Association, as Agent
800 Nicollet Mall
Mail Code BC-MN-H03P
Minneapolis, MN 55402
Attention:
The undersigned hereby certifies, on behalf of Graco Inc. (the “Company”) that:
(1)    I am the duly elected chief financial officer of the Company;
(2)    I have reviewed the terms of the Credit Agreement dated as of May 23,
2011 (as thereafter amended, the “Credit Agreement”), among the Company, any
Borrowing Subsidiary from time to time party thereto, the Banks as defined
therein and U.S. Bank National Association, as Agent and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Company during the accounting period covered by the
Attachment hereto;
(3)    The examination described in paragraph (2) did not disclose, and I have
no knowledge, whether arising out of such examinations or otherwise, of the
existence of any condition or event which constitutes a Default or an Event of
Default (as such terms are defined in the Credit Agreement) during or at the end
of the accounting period covered by the Attachment hereto or as of the date of
this Certificate, except as described below (or on a separate attachment to this
Certificate). The exceptions listing, in detail, the nature of the condition or
event, the period during which it has existed and the action which the Company
has taken, is taking or proposes to take, with respect to each such condition or
event are as follows:
(4)    No subsidiary has become a Material Subsidiary and no Material Subsidiary
has been acquired or formed since the date of the most recent Certificate
delivered pursuant to Section 8.1(c), except as described below (or on a
separate attachment to this Certificate):
The foregoing certification, together with the computations in the Attachment
hereto and the financial statements delivered with this Certificate in support
hereof, are made and delivered this      day of                       ,         
pursuant to Section 8.1(c) of the Credit Agreement.


Exh. B‑1

--------------------------------------------------------------------------------





GRACO INC.



By:    __________________


Title: __________________



Exh. B‑2

--------------------------------------------------------------------------------





ATTACHMENT TO COMPLIANCE CERTIFICATE
AS OF                     ,          WHICH PERTAINS
TO THE PERIOD FROM                      ,            
TO                         ,          
Secured Indebtedness (Maximum amount: 5.00% of Consolidated Assets as of the
time specified in Section 9.8) (Section 9.8)
............................................
$
Cash Flow Leverage Ratio (Maximum [3.50 to 1.00][4.00 to 1.00])
(Section 9.9)...................................................................................
 
Interest Coverage Ratio (Minimum [2.50 to 1.00][3.0 to 1.00]) (Section 9.10)
to 1.0
Consolidated Assets as of                             (determine date in
accordance with
Section 9.8):.....................................................................................................
$
Applicable Margin for Fixed LIBOR Advances:
.............................................................
%
Applicable Margin for Base Rate Advances:
.......................................................
%
Applicable Commitment Fee Rate (determine as provided in the definition
thereof.):
..................................................................................................
%
Book value (net of reserves) of total assets of Subsidiaries that are not
Material Subsidiaries (determined as provided in the definition of “Material
Subsidiaries” in the Credit
Agreement):..............................................................................
$







































Exh. B‑3

--------------------------------------------------------------------------------





___________________________________________
¹ Per Section 9.9, covenant levels may vary based on permitted acquistions.
Appropriate level and permitted
          acquisition reference to be included.
² Per Section 9.9, covenant levels may vary based on permitted acquistions.
Appropriate level and permitted
          acquisition reference to be included.





Exh. B‑4

--------------------------------------------------------------------------------






EXHIBIT C
FORM OF GUARANTY
(Joint and Several)
FOR VALUE RECEIVED and in consideration of entry by the Banks (as defined in the
Credit Agreement) and U.S. BANK NATIONAL ASSOCIATION, as agent for the Banks (in
such capacity, together with it successors and assigns, called the “Agent”) into
that certain Credit Agreement, dated as of May 23, 2011 (as thereafter amended,
modified, extended, renewed, restated or replaced from time to time called the
“Credit Agreement”) among the Banks, the Agent, the Borrowing Subsidiaries (as
defined in the Credit Agreement) and GRACO INC., a Minnesota corporation
(hereinafter called the “Debtor”), the undersigned (the “Guarantors”) JOINTLY
AND SEVERALLY hereby unconditionally guarantee the full and prompt payment when
due, whether by acceleration or otherwise, and at all times thereafter, of all
Obligations, as defined in and determined under, the Credit Agreement, including
without limitation all future advances, all obligations to reimburse the Agent
for drawings under all Letters of Credit, and all of such Obligations that arise
after the filing of a petition by or against the Debtor under the Bankruptcy
Code, even if the obligations do not accrue or are not allowed or allowable
under the Bankruptcy Code or otherwise (all such obligations being hereinafter
collectively called the “Liabilities”), and the Guarantors further jointly and
severally agree to pay all expenses (including attorneys’ fees and legal
expenses) paid or incurred by the Banks or Agent in endeavoring to collect the
Liabilities, or any part thereof, and in enforcing this guaranty.
As additional security for the payment of all of the Liabilities and all
obligations of the Guarantors hereunder (collectively, the “Guaranty
Obligations”), each Guarantor grants to the Agent for the benefit of itself and
the Banks a security interest in, a lien on, and an express contractual right to
set off against, each deposit account and all deposit account balances, cash and
any other property of such Guarantor now or hereafter maintained with, or in the
possession of, the Agent. Upon the occurrence of any default hereunder (as
described in the immediately preceding paragraph), the Agent may: (a) refuse to
allow withdrawals from any such deposit account; (b) apply the amount of such
deposit account balances and the other assets of the Guarantors described above
to the Guaranty Obligations; and (c) offset any other obligation of the Agent
against the Guaranty Obligations; all whether or not the Guaranty Obligations
are then due or have been accelerated and all without any advance or
contemporaneous notice or demand of any kind to the Guarantor, such notice and
demand being expressly waived.
This guaranty shall in all respects be a continuing, absolute and unconditional
guaranty, and shall (subject to release by the Agent, as provided in
Section 13.16 of the Credit Agreement) remain in full force and effect
(notwithstanding, without limitation, the dissolution of any Guarantor or that
at any time or from time to time all Liabilities may have been paid in full)
until Termination Conditions (as defined in and determined under the Credit
Agreement) exist.
The Guarantors further agrees that, if at any time all or any part of any
payment theretofore applied by the Agent or the Banks to any of the Liabilities
is or must be rescinded or returned by the Agent or the Banks for any reason
whatsoever (including, without limitation, the insolvency, bankruptcy or
reorganization of the Debtor), such Liabilities shall, for the purposes of this
guaranty, to the extent that such payment is or must be rescinded or returned,
be deemed


Exh. C‑1

--------------------------------------------------------------------------------





to have continued in existence, notwithstanding such application by the Agent or
the Banks, and this guaranty shall continue to be effective or be reinstated, as
the case may be, as to such Liabilities, all as though such application by the
Agent or the Banks had not been made.
The Agent and the Banks may, from time to time, at their sole discretion and
without notice to any Guarantor, take any or all of the following actions:
(a) be granted a security interest in any property to secure any of the
Liabilities or the Guaranty Obligations, (b) retain or obtain the primary or
secondary obligation of any obligor or obligors, in addition to the Guarantors,
with respect to any of the Liabilities, (c) extend or renew for one or more
periods (whether or not longer than the original period), alter or exchange any
of the Liabilities, or release or compromise any obligation of any nature of any
other obligor with respect to any of the Liabilities, (d) release its security
interest in, or surrender, release or permit any substitution or exchange for,
all or any part of any property securing any of the Liabilities or any
obligation hereunder, or extend or renew for one or more periods (whether or not
longer than the original period) or release, compromise, alter or exchange any
obligations of any nature of any other obligor with respect to any such
property, and (e) resort to any Guarantor for payment of any of the Liabilities,
whether or not the Agent and the Banks (i) shall have resorted to any property
securing any of the Liabilities or (ii) shall have proceeded against any other
obligor primarily or secondarily obligated with respect to any of the
Liabilities including without limitation any other Guarantor (all of the actions
referred to in preceding clauses (i) and (ii) being hereby expressly waived by
each Guarantor).
Any amounts received by the Agent and the Banks from whatsoever source on
account of the Liabilities may be applied by it toward the payment of such of
the Liabilities, and in such order of application, as the Agent may from time to
time elect.
Until Termination Conditions exist, no payment made by or for the account of the
Guarantors pursuant to this guaranty shall entitle the Guarantors by subrogation
or otherwise to any payment by the Debtor or from or out of any property of the
Debtor and the Guarantors shall not exercise any right or remedy against the
Debtor or any property of the Debtor by reason of any performance by the
Guarantors of this guaranty.
The Guarantors hereby expressly waive: (a) notice of the acceptance by the Agent
or the Banks of this guaranty, (b) notice of the existence or creation or
non-payment of all or any of the Liabilities, (c) presentment, demand, notice of
dishonor, protest, and all other notices whatsoever, and (d) all diligence in
collection or protection of or realization upon the Liabilities or any part
thereof, any obligation hereunder, or any security for, or guaranty of, any of
the foregoing.
Notwithstanding any other provision hereof, the obligation of each Guarantor on
this guaranty is limited to the amount which can be guaranteed by such Guarantor
under applicable federal and state laws relating to the insolvency of debtors
without this guaranty being held to be avoidable or unenforceable. Each
Guarantor acknowledges and agrees that Obligations may be created and continued
in any amount, without affecting or impairing the liability of such Guarantor
hereunder, and Agent and the Banks may pay (or allow for the payment of)
Obligations out of any sums received by or available to the Agent or the Banks
on account of Obligations from the Debtor, the Borrowing Subsidiaries, any other
Guarantor or any other


Exh. C‑2

--------------------------------------------------------------------------------





Person (except the Guarantor), from the properties of the Debtor, the Borrowing
Subsidiaries, any other Guarantor or such other Persons, out of collateral
security or from any other source and such payment (or allowance) shall not
reduce, affect or impair the liability of such Guarantor hereunder. The
liability of each Guarantor shall be a continuing liability and shall not be
affected by (nor shall anything herein contained be deemed a limitation upon)
the amount of credit which may be extended to the Debtor or the Borrowing
Subsidiaries, the number of transactions with the Debtor or the Borrowing
Subsidiaries, repayments by the Debtor, the Borrowing Subsidiaries or any other
Guarantor, or the allocation by the Agent of repayments by the Debtor or the
Borrowing Subsidiaries, it being the understanding of such Guarantor that,
subject to the provisions of Section 13.16 of the Credit Agreement, such
Guarantor’s liability shall continue hereunder until Termination Conditions (as
defined in and determined under the Credit Agreement) exist. To the extent that
any payment to, or realization by, the Agent or the Banks on the Guarantied
Obligations exceeds the limitations of this paragraph as to any Guarantor and is
subject to avoidance and recovery in any such proceeding, the amount subject to
avoidance shall in all events be limited to the amount by which such actual
payment or realization exceeds such limitation, and this guaranty as limited
shall in all events remain in full force and effect and be fully enforceable
against each Guarantor. This paragraph is intended solely to preserve the rights
of the Agent hereunder against each Guarantor and neither any Guarantor, the
Debtor, any Borrowing Subsidiary, any other Guarantor of the Obligations nor any
Person shall have any right, claim or defense under this paragraph that would
not otherwise be available under applicable insolvency laws. “Person” shall have
the meaning set forth in the Credit Agreement.
Each Bank may from time to time without notice to the Guarantors, assign or
transfer, in accordance with the terms of the Credit Agreement, its Percentage
(as defined in the Credit Agreement) of any or all of the Liabilities or any
interest therein; and, notwithstanding any such assignment or transfer or any
subsequent assignment or transfer thereof in accordance with the terms of the
Credit Agreement, such Liabilities shall be and remain Liabilities for the
purposes of this guaranty, and each and every immediate and successive permitted
assignee or transferee of any of the Liabilities or of any interest therein
shall, to the extent of the interest of such assignee or transferee in the
Liabilities, be entitled to the benefits of this guaranty to the same extent as
if such assignee or transferee were such Bank.
Unless the Agent shall otherwise consent in writing, the Agent shall have the
sole right to enforce this Guaranty, as Agent as provided in the Credit
Agreement, for the benefit of the Agent and the Banks (including any transferee,
as provided in the prior paragraph).
Each Guarantor hereby warrants to the Agent and the Banks that such Guarantor
now has, and will continue to have independent means of obtaining information
concerning the affairs, financial condition and business of the Debtor. Neither
the Agent nor the Bank shall have any duty or responsibility to provide the
Guarantors with any credit or other information concerning the affairs,
financial condition or business of the Debtor which may come into the Agent’s or
the Bank’s possession.
No delay on the part of the Agent or any Bank in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise by
the Agent or any Bank of any right or remedy shall preclude other or further
exercise thereof or the exercise of any other right


Exh. C‑3

--------------------------------------------------------------------------------





or remedy; nor shall any modification or waiver of any of the provisions of this
guaranty be binding upon the Agent or any Bank except as expressly set forth in
a writing duly signed and delivered on behalf of the Agent and (except in the
case of a release required by Section 13.16 of the Credit Agreement) the
Required Banks (as defined in the Credit Agreement). No action of the Agent or
the Banks permitted hereunder shall in any way affect or impair the rights of
the Agent or the Banks and the obligations of the Guarantors under this
guaranty. For the purposes of this guaranty, Liabilities shall include all
obligations of the Debtor to the Agent or the Banks specified as Liabilities,
notwithstanding any right or power of the Debtor or anyone else to assert any
claim or defense as to the invalidity or unenforceability of any such
obligation, and no such claim or defense shall affect or impair the obligations
of the Guarantors hereunder, and shall specifically include, without limitation,
any and all interest, fees or commissions included in the Liabilities and
accruing or payable after the commencement of any bankruptcy or insolvency
proceedings, notwithstanding any provision or rule of law which might restrict
the rights of the Bank to collect such obligations from the Debtor. The
obligations of the Guarantors under this guaranty shall be absolute and
unconditional irrespective of any circumstance whatsoever which might constitute
a legal or equitable discharge or defense of any Guarantor. The Guarantors
hereby acknowledge that there are no conditions to the effectiveness of this
guaranty.
This guaranty shall be binding upon each Guarantor, and upon the successors and
assigns of each Guarantor.
Wherever possible, each provision of this guaranty shall be interpreted in such
a manner as to be effective and valid under applicable law, but if any provision
of this guaranty shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this guaranty.
THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS GUARANTY SHALL BE GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO
CONFLICT OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE
UNITED STATES APPLICABLE TO NATIONAL BANKS.
THE AGENT AND THE BANKS (BY ACCEPTING THIS GUARANTY) AND THE GUARANTORS HEREBY
EXPRESSLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS GUARANTY OR UNDER ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH AND AGREE THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
AT THE OPTION OF THE AGENT, THIS GUARANTY MAY BE ENFORCED IN ANY FEDERAL COURT
OR MINNESOTA STATE COURT SITTING IN MINNEAPOLIS OR ST. PAUL, MINNESOTA; AND THE
GUARANTORS CONSENT TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVE ANY
ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT ANY GUARANTOR
COMMENCES ANY ACTION IN ANOTHER JURISDICTION OR VENUE


Exh. C‑4

--------------------------------------------------------------------------------





UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY OR INDIRECTLY FROM THE
RELATIONSHIP CREATED BY THIS GUARANTY, THE AGENT, AT ITS OPTION, SHALL BE
ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE JURISDICTIONS AND VENUES
ABOVE DESCRIBED, OR IF SUCH TRANSFER CANNOT BE ACCOMPLISHED UNDER APPLICABLE
LAW, TO HAVE SUCH CASE DISMISSED WITHOUT PREJUDICE.
(signature page follows)




Exh. C‑5

--------------------------------------------------------------------------------






SIGNED AND DELIVERED as of __________, 2011.
GRACO OHIO INC.



By:    __________________
James A. Graner
Chief Financial Officer and Treasurer
GRACO MINNESOTA INC.



By:    __________________
James A. Graner
Chief Financial Officer and Treasurer
GRACO HOLDINGS INC.



By:    __________________
James A. Graner
Chief Financial Officer and Treasurer


Signature page to Guaranty

--------------------------------------------------------------------------------






Exhibit E
FORM OF PLEDGE AGREEMENT
THIS PLEDGE AGREEMENT (this “Agreement”), dated as of May 23, 2011, is made and
given by GRACO INC., a corporation organized under the laws of the State of
Minnesota (the “Pledgor”) to U.S. BANK NATIONAL ASSOCIATION as Collateral Agent
(in such capacity, and together with any successors in such capacity, the
“Secured Party”) for the banks (the “Banks”) from time to time party to the
Credit Agreement defined below and the noteholders (the “Noteholders” and
collectively with the Banks, the “Creditors”) from time to time holding notes
issued under the Note Purchase Agreements defined below.
RECITALS
A.    Graco Inc., a Minnesota corporation (the “Borrower”), the Borrowing
Subsidiaries from time to time party thereto, the Banks (as named therein from
time to time) and U.S. Bank National Association, as Agent, have entered into a
Credit Agreement dated as of May 23, 2011 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
pursuant to which the Banks have agreed to extend to the Borrower certain credit
accommodations, including loan and letter of credit facilities.
B.    The Borrower and the Noteholders named in the Purchaser Schedule attached
thereto have entered into a Note Agreement dated as of March 11, 2011 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “March 11, 2011 Note Purchase Agreement”).
C.    It is contemplated that the Borrower will enter into a Note Agreement with
one or more affiliates of The Prudential Insurance Company of America as
Noteholders named in the Purchaser Schedule attached thereto (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Additional Note Purchase Agreement”, together with the March 2011 Note
Agreement, the “Note Purchase Agreements”, and together with the Credit
Agreement and the agreements, documents and instruments delivered in connection
with any or all of the foregoing (as each may be amended, restated, supplemented
or otherwise modified from time to time), the “Senior Indebtedness Documents”).
D.    The Agent, the Secured Party and the Noteholders have entered into an
Intercreditor and Collateral Agency Agreement dated as of May 6, 2011 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Intercreditor Agreement”), pursuant to which the Secured Party has
been appointed Collateral Agent.
E.    The Pledgor is the owner of the stock or other ownership or membership
interests (the “Pledged Interests”) described in Schedule I hereto issued by the
issuers named thereon. The Pledgor may own stock or other ownership or
membership interests in such issuers in excess of the percentage set forth on
Schedule I, but the term “Pledged Interests” shall be limited to the percentage
of stock or other ownership or membership interest listed on Schedule I, and all
assets described in Sections 2(b) and (c) hereof consistent therewith.





--------------------------------------------------------------------------------







F.    It is a term and condition of the Senior Indebtedness Documents that
Pledgor enter into this Agreement and grant the security interests and pledges
provided herein.
G.    The Pledgor finds it advantageous, desirable and in the best interests of
the Pledgor to comply with the requirement that this Agreement be executed and
delivered to the Secured Party.
H.    The relative rights and priorities of the Creditors in respect of the
Collateral (as defined below) are governed by the Intercreditor Agreement.
NOW, THEREFORE, in consideration of the premises and in order to induce the
Creditors to continue to extend credit accommodations to the Borrower, the
Pledgor hereby agrees with the Secured Party for the benefit of the Secured
Party (on behalf of the Creditors) as follows:
Section 1.    Defined Terms. As used in this Agreement, the following terms
shall have the meanings indicated:
“Collateral” shall have the meaning given to such term in Section 2.
“Event of Default” shall have the meaning given to such term in the
Intercreditor Agreement.
“Lien” shall mean any security interest, mortgage, pledge, lien, charge,
encumbrance, title retention agreement or analogous instrument or device
(including the interest of the lessors under capitalized leases), in, of or on
any assets or properties of the Person referred to.
“Permitted Lien” shall have the meaning given to such term in Section 4(a).
“Pledged Interests” shall have the meaning given to such term in the Recitals.
“Secured Obligations” shall mean all of the “Obligations” under and as defined
in the Credit Agreement and all of the obligations owing to the Noteholders
under the Note Purchase Agreements, including, without limitation, all of the
“Obligations” under and as defined in the Intercreditor Agreement.
“Security Interest” shall have the meaning given to such term in Section 2.
(a)    Terms Defined in Uniform Commercial Code. All other terms used in this
Agreement that are not specifically defined herein or the definitions of which
are not incorporated herein by reference shall have the meaning assigned to such
terms in Article 9 of the Uniform Commercial Code as adopted in the State of
Minnesota.
(b)    Singular/Plural, Etc. Unless the context of this Agreement otherwise
clearly requires, references to the plural include the singular, the singular,
the plural and “or” has the inclusive meaning represented by the phrase
“and/or.” The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.” The words “hereof,” “herein,”
“hereunder,” and similar terms in this Agreement refer to this Agreement as a


Exh. E-2

--------------------------------------------------------------------------------





whole and not to any particular provision of this Agreement. References to
Sections are references to Sections in this Agreement unless otherwise provided.
Section 2.    Pledge. As security for the payment and performance of all of the
Secured Obligations, the Pledgor hereby pledges to the Secured Party for the
benefit of the Secured Party and the Creditors and grants to the Secured Party
for the benefit of the Secured Party and the Creditors a security interest (the
“Security Interest”) in the following, including any securities account
containing a securities entitlement with respect to the following (the
“Collateral”):
(a)    The Pledged Interests and the certificates representing the Pledged
Interests, and all dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the Pledged Interests.
(b)    All additional shares of stock or ownership or membership interests of
any issuer of the Pledged Interests from time to time acquired by the Pledgor in
any manner in exchange for, as a dividend on, as a result of stock splits or
combinations or otherwise in connection with the initial Pledged Interests, and
the certificates representing such additional shares of stock or ownership or
membership interests, and all dividends, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such shares of stock or ownership or membership
interests.
(c)    All proceeds of any and all of the foregoing (including proceeds that
constitute property of types described above).
Section 3.    Delivery of Collateral. All certificates and instruments
representing or evidencing the Pledged Interests shall be delivered to the
Secured Party contemporaneously with the execution of this Agreement. All
certificates and instruments representing or evidencing Collateral received by
the Pledgor after the execution of this Agreement shall be delivered to the
Secured Party promptly upon the Pledgor’s receipt thereof. All such certificates
and instruments shall be held by or on behalf of the Secured Party pursuant
hereto and shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance reasonably satisfactory to the Secured Party. With respect
to all Pledged Interests consisting of uncertificated securities, book-entry
securities or securities entitlements, the Pledgor shall either (a) execute and
deliver, and cause any necessary issuers or securities intermediaries to execute
and deliver, control agreements in form and substance reasonably satisfactory to
the Secured Party covering such Pledged Interests, or (b) cause such Pledged
Interests to be transferred into the name of the Secured Party. The Secured
Party shall have the right at any time, when an Event of Default has occurred
and is continuing, to cause any or all of the Collateral to be transferred of
record into the name of the Secured Party or its nominee for the benefit of the
Creditors (but subject to the rights of the Pledgor under Section 6) and to
exchange certificates representing or evidencing Collateral for certificates of
smaller or larger denominations. If the Collateral is in the possession of a
bailee, the Pledgor will join with the Secured Party in notifying the bailee of
the interest of the Secured Party and in obtaining from the bailee an
acknowledgment that it hold the Collateral for the benefit of the Secured Party.


Exh. E-3

--------------------------------------------------------------------------------







Section 4.    Certain Warranties and Covenants. The Pledgor makes the following
warranties and covenants:
(a)    The Pledgor has title to the Pledged Interests and will have title to
each other item of Collateral hereafter acquired, free of all Liens except the
Security Interest and liens permitted by the Senior Indebtedness Documents or
that arise by operation of law (“Permitted Liens”). As of the date of this
Agreement, the Pledgor is unaware of the existence of any such liens arising by
operation of law.
(b)    The Pledgor has full corporate power and authority to execute this
Agreement, to perform the Pledgor’s obligations hereunder and to subject the
Collateral to the Security Interest created hereby.
(c)    No financing statement covering all or any part of the Collateral is on
file in any public office (except for any financing statements filed by the
Secured Party or as permitted by the Intercreditor Agreement).
(d)    The Pledged Interests have been duly authorized and validly issued by the
issuer thereof and are fully paid and non-assessable. The certificates
representing the Pledged Interests are genuine.
(e)    The Pledged Interests constitute the percentage of the issued and
outstanding member interests of the respective issuers thereof indicated on
Schedule I (if any such percentage is so indicated).
Section 5.    Further Assurances. The Pledgor agrees that at any time and from
time to time, at the expense of the Pledgor, the Pledgor will promptly execute
and deliver all further instruments and documents, and take all further action
that may be necessary or that the Secured Party may reasonably request, in order
to perfect and protect the Security Interest or to enable the Secured Party to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral (but any failure to request or assure that the Pledgor execute and
deliver such instruments or documents or to take such action shall not affect or
impair the validity, sufficiency or enforceability of this Agreement and the
Security Interest, regardless of whether any such item was or was not executed
and delivered or action taken in a similar context or on a prior occasion).
Section 6.    Voting Rights; Dividends; Etc.
(a)    Subject to paragraph (d) of this Section 6, the Pledgor shall be entitled
to exercise or refrain from exercising any and all voting and other consensual
rights pertaining to the Pledged Interests or any other stock or member
interests that becomes part of the Collateral or any part thereof for any
purpose not inconsistent with the terms of this Agreement or the other Senior
Indebtedness Documents.




Exh. E-4

--------------------------------------------------------------------------------





(b)    Subject to paragraph (e) of this Section 6 and Section 3 hereof, the
Pledgor shall be entitled to receive, retain, and use in any manner not
prohibited by the Senior Indebtedness Documents any and all interest and
dividends paid in respect of the Collateral.
(c)    The Secured Party shall execute and deliver (or cause to be executed and
delivered) to the Pledgor all such proxies and other instruments as the Pledgor
may reasonably request for the purpose of enabling the Pledgor to exercise the
voting and other rights that it is entitled to exercise pursuant to Section 6(a)
hereof and to receive the dividends and interest that it is authorized to
receive and retain pursuant to Section 6(b) hereof.
(d)    Upon the occurrence and during the continuance of any Event of Default,
the Secured Party shall have the right in its sole discretion, and the Pledgor
shall execute and deliver all such proxies and other instruments as may be
necessary or appropriate to give effect to such right, to terminate all rights
of the Pledgor to exercise or refrain from exercising the voting and other
consensual rights that it would otherwise be entitled to exercise pursuant to
Section 6(a) hereof, and all such rights shall thereupon become vested in the
Secured Party who shall thereupon have the sole right to exercise or refrain
from exercising such voting and other consensual rights; provided, however, that
the Secured Party shall not be deemed to possess or have control over any voting
rights with respect to any Collateral unless and until the Secured Party has
given written notice to the Pledgor that any further exercise of such voting
rights by the Pledgor is prohibited and that the Secured Party and/or its
assigns will henceforth exercise such voting rights; and provided, further, that
neither the registration of any item of Collateral in the Secured Party’s name
nor the exercise of any voting rights with respect thereto shall be deemed to
constitute a retention by the Secured Party of any such Collateral in
satisfaction of the Secured Obligations or any part thereof.
(e)    Upon the occurrence and during the continuance of any Event of Default
following written notice from the Secured Party to the Pledgor of revocation of
the Pledgor’s rights under Section 6(b) hereof (provided that no such notice
shall be required in the case of an Event of Default under Section 10.1(e) or
(f) of the Credit Agreement or Section 7A(viii), (ix) or (x) of the Note
Purchase Agreements):
(i)    all rights of the Pledgor to receive the dividends and interest that it
would otherwise be authorized to receive and retain pursuant to Section 6(b)
hereof shall cease, and all such rights shall thereupon become vested in the
Secured Party who shall thereupon have the sole right to receive and hold such
dividends as Collateral, and
(ii)    all payments of interest and dividends that are received by the Pledgor
contrary to the provisions of paragraph (i) of this Section 6(e) shall be
received in trust for the benefit of the Secured Party, shall be segregated from
other funds of the Pledgor and shall be forthwith paid over to the Secured Party
as Collateral in the same form as so received (with any necessary endorsement).
Section 7.    Transfers and Other Liens; Additional Member Interests.
(a)    Except as may be permitted by the Senior Indebtedness Documents, the
Pledgor agrees that it will not (i) sell, assign (by operation of law or
otherwise) or otherwise dispose of,


Exh. E-5

--------------------------------------------------------------------------------





or grant any option with respect to, any of the Collateral, or (ii) create or
permit to exist any Lien, upon or with respect to any of the Collateral other
than Permitted Liens to the extent that the holder thereof shall not be seeking
enforcement thereof in any way.
(b)    The Pledgor agrees that it will (i) cause each issuer of the Pledged
Interests not to issue any additional stock or member interests that would cause
the percentage of all such stock or membership interest represented by the
Pledged Interests to be less than such percentage as of the date of this
Agreement, and (ii) pledge hereunder, immediately upon its acquisition (directly
or indirectly) thereof, any and all additional shares of stock or member
interests or other securities of each issuer of the Pledged Interests issued to
or received by the Pledgor, provided, that at no time shall the Pledged
Interests be required to exceed, on a percentage basis, 65% of all outstanding
stock or membership interest of any issuer.
Section 8.    Secured Party Appointed Attorney-in-Fact. As additional security
for the Secured Obligations, the Pledgor hereby irrevocably appoints the Secured
Party the Pledgor’s attorney-in-fact, with full authority in the place and stead
of such Pledgor and in the name of such Pledgor or otherwise, from time to time
in the Secured Party’s good-faith discretion, to take any action and to execute
any instrument that the Secured Party may reasonably believe necessary or
advisable to accomplish the purposes of this Agreement (subject to the rights of
the Pledgor under Section 6 hereof), in a manner consistent with the terms
hereof, including, without limitation, to receive, indorse and collect all
instruments made payable to the Pledgor representing any dividend or other
distribution in respect of the Collateral or any part thereof and to give full
discharge for the same.
Section 9.    Secured Party May Perform. The Pledgor hereby authorizes the
Secured Party to file financing statements with respect to the Collateral. The
Pledgor irrevocably waives any right to notice of any such filing. If the
Pledgor fails to perform any agreement contained herein, the Secured Party may
itself perform, or cause performance of, such agreement, and the reasonable
expenses of the Secured Party incurred in connection therewith shall be payable
by the Pledgor under Section 13 hereof.
Section 10.    The Secured Party’s Duties. The powers conferred on the Secured
Party hereunder are solely to protect its and the Creditors’ interest in the
Collateral and shall not impose any duty upon it to exercise any such powers.
The Secured Party shall be deemed to have exercised reasonable care in the
safekeeping of any Collateral in its possession if such Collateral is accorded
treatment substantially equal to the safekeeping which the Secured Party accords
its own property of like kind. Except for the safekeeping of any Collateral in
its possession and the accounting for monies and for other properties actually
received by it hereunder, neither the Secured Party nor any Creditor shall have
any duty, as to any Collateral, as to ascertaining or taking action with respect
to calls, conversions, exchanges, maturities, tenders or other matters relative
to any Collateral, whether or not the Secured Party or any Creditor has or is
deemed to have knowledge of such matters, or as to the taking of any necessary
steps to preserve rights against any Persons or any other rights pertaining to
any Collateral. The Secured Party will take action in the nature of exchanges,
conversions, redemption, tenders and the like requested in writing by the
Pledgor with respect to any of the Collateral in the Secured Party’s possession
if the Secured Party in its reasonable judgment determines that such action will
not impair the Security Interest or the value of the Collateral, but


Exh. E-6

--------------------------------------------------------------------------------





a failure of the Secured Party to comply with any such request shall not of
itself be deemed a failure to exercise reasonable care.
Section 11.    Remedies upon Default. If any Event of Default shall have
occurred and be continuing:
(a)    The Secured Party may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a secured party on default under Article 9 of the
Uniform Commercial Code as adopted in the State of Minnesota (the “Code”) in
effect at that time, and may, without notice except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange, broker’s board or at any of the Secured Party’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Secured Party may reasonably believe are commercially reasonable. The
Secured Party agrees to give at least ten days’ prior notice to the Pledgor of
the time and place of any public sale or the time after which any private sale
is to be made, and the Pledgor agrees that such notice shall constitute
reasonable notification. The Secured Party shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given. The Secured
Party may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned. The Pledgor hereby
waives all requirements of law, if any, relating to the marshalling of assets
which would be applicable in connection with the enforcement by the Secured
Party of its remedies hereunder, absent this waiver. The Secured Party may
disclaim warranties of title and possession and the like.
(b)    The Secured Party may notify any Person obligated on any of the
Collateral that the same has been assigned or transferred to the Secured Party
and that the same should be performed as requested by, or paid directly to, the
Secured Party, as the case may be. The Pledgor shall join in giving such notice,
if the Secured Party so requests. The Secured Party may, in the Secured Party’s
name or in the Pledgor’s name, demand, sue for, collect or receive any money or
property at any time payable or receivable on account of, or securing, any such
Collateral or grant any extension to, make any compromise or settlement with or
otherwise agree to waive, modify, amend or change the obligation of any such
Person.
(c)    Any cash held by the Secured Party as Collateral and all cash proceeds
received by the Secured Party in respect of any sale of, collection from, or
other realization upon all or any part of the Collateral may, in the discretion
of the Secured Party, be held by the Secured Party as collateral for, or then or
at any time thereafter be applied in whole or in part by the Secured Party
against, all or any part of the Secured Obligations (including any expenses of
the Secured Party payable pursuant to Section 13 hereof).
Section 12.    Waiver of Certain Claims. The Pledgor acknowledges that because
of present or future circumstances, a question may arise under the Securities
Act of 1933, as from time to time amended (the “Securities Act”), with respect
to any disposition of the Collateral permitted hereunder. The Pledgor
understands that compliance with the Securities Act may very strictly limit the
course of conduct of the Secured Party if the Secured Party were to attempt to
dispose of all or any portion of the Collateral and may also limit the extent to
which or the


Exh. E-7

--------------------------------------------------------------------------------





manner in which any subsequent transferee of the Collateral or any portion
thereof may dispose of the same. There may be other legal restrictions or
limitations affecting the Secured Party in any attempt to dispose of all or any
portion of the Collateral under the applicable Blue Sky or other securities laws
or similar laws analogous in purpose or effect. The Secured Party may be
compelled to resort to one or more private sales to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire such
Collateral for their own account for investment only and not to engage in a
distribution or resale thereof. The Pledgor agrees that the Secured Party shall
not incur any liability, and any liability of the Pledgor for any deficiency
shall not be impaired, as a result of the sale of the Collateral or any portion
thereof at any such private sale in a manner that the Secured Party reasonably
believes is commercially reasonable (within the meaning of Section 9-627 of the
Uniform Commercial Code as adopted in the State of Minnesota). The Pledgor
hereby waives any claims against the Secured Party arising by reason of the fact
that the price at which the Collateral may have been sold at such sale was less
than the price that might have been obtained at a public sale or was less than
the aggregate amount of the Secured Obligations, even if the Secured Party shall
accept the first offer received and does not offer any portion of the Collateral
to more than one possible purchaser. The Pledgor further agrees that the Secured
Party has no obligation to delay sale of any Collateral for the period of time
necessary to permit the issuer of such Collateral to qualify or register such
Collateral for public sale under the Securities Act, applicable Blue Sky laws
and other applicable state and federal securities laws, even if said issuer
would agree to do so. Without limiting the generality of the foregoing, the
provisions of this Section would apply if, for example, the Secured Party were
to place all or any portion of the Collateral for private placement by an
investment banking firm, or if such investment banking firm purchased all or any
portion of the Collateral for its own account, or if the Secured Party placed
all or any portion of the Collateral privately with a purchaser or purchasers.
Section 13.    Costs and Expenses; Indemnity. The Pledgor will pay or reimburse
the Secured Party on demand for all reasonable out-of-pocket expenses (including
in each case all filing and recording fees and taxes and all reasonable fees and
expenses of counsel and of any experts and agents) incurred by the Secured Party
in connection with the creation, perfection, protection, satisfaction,
foreclosure or enforcement of the Security Interest and the preparation,
administration, continuance, amendment or enforcement of this Agreement, and all
such costs and expenses shall be part of the Secured Obligations secured by the
Security Interest. The Pledgor shall indemnify and hold the Secured Party and
each Creditor harmless from and against any and all claims, losses and
liabilities (including reasonable attorneys’ fees) growing out of or resulting
from this Agreement (including enforcement of this Agreement) or the Secured
Party’s actions pursuant hereto, except claims, losses or liabilities resulting
from the Secured Party’s gross negligence or willful misconduct as determined by
a final judgment of a court of competent jurisdiction. Any liability of the
Pledgor to indemnify and hold the Secured Party and each Creditor harmless
pursuant to the preceding sentence shall be part of the Secured Obligations
secured by the Security Interest. The obligations of the Pledgor under this
Section shall survive any termination of this Agreement.
Section 14.    Waivers and Amendments; Remedies. This Agreement can be waived,
modified, amended, terminated or discharged, and the Security Interest can be
released, only explicitly in a writing signed by the Secured Party and the
Pledgor. A waiver so signed shall be effective only in the specific instance and
for the specific purpose given. Mere delay or failure to


Exh. E-8

--------------------------------------------------------------------------------





act shall not preclude the exercise or enforcement of any rights and remedies
available to the Secured Party. All rights and remedies of the Secured Party
shall be cumulative and may be exercised singly in any order or sequence, or
concurrently, at the Secured Party’s option, and the exercise or enforcement of
any such right or remedy shall neither be a condition to nor bar the exercise or
enforcement of any other.
Section 15.    Notices. Any notice or other communication to any party in
connection with this Agreement shall be sent as provided in the Intercreditor
Agreement.
Section 16.    Pledgor Acknowledgments. The Pledgor hereby acknowledges that
(a) the Pledgor has been advised by counsel in the negotiation, execution and
delivery of this Agreement, (b) the Secured Party has no fiduciary relationship
to the Pledgor, the relationship being solely that of debtor and creditor, and
(c) no joint venture exists between the Pledgor and the Secured Party.
Section 17.    Continuing Security Interest; Assignments under Credit Agreement.
This Agreement shall create a continuing security interest in the Collateral and
shall (a) subject to release by the Secured Party as provided in Section 13.16
of the Credit Agreement and Section 11V of the Note Purchase Agreements, remain
in full force and effect until Termination Conditions (as defined in and
determined under the Credit Agreement) and conditions for termination under the
Note Purchase Agreements exist, (b) be binding upon the Pledgor, its successors
and assigns, and (c) inure, together with the rights and remedies of the Secured
Party hereunder, to the benefit of, and be enforceable by, the Secured Party and
its successors and permitted transferees and assigns. Without limiting the
generality of the foregoing clause (c), the Secured Party may assign or
otherwise transfer all or any portion of its rights and obligations under the
Senior Indebtedness Documents to any other Person to the extent and in the
manner provided in the Senior Indebtedness Documents, and may similarly transfer
all or any portion of its rights under this Agreement to such Persons.
Section 18.    Termination of Security Interest. At such time as Termination
Conditions (as defined in and determined under the Credit Agreement) and
conditions for termination under the Note Purchase Agreements exist, the
security interest granted hereby shall terminate and all rights to the
Collateral shall revert to the Pledgor. Upon any such termination, the Secured
Party will return to the Pledgor such of the Collateral as shall not have been
sold or otherwise applied pursuant to the terms hereof and execute and deliver
to the Pledgor such documents as the Pledgor shall reasonably request to
evidence such termination. Any reversion or return of the Collateral upon
termination of this Agreement and any instruments of transfer or termination
shall be at the expense of the Pledgor and shall be without warranty by, or
recourse on, the Secured Party. As used in this Section, “Pledgor” includes any
assigns of Pledgor, any Person holding a subordinate security interest in any
part of the Collateral or whoever else may be lawfully entitled to any part of
the Collateral.
Section 19.    Governing Law and Construction. THE VALIDITY, CONSTRUCTION AND
ENFORCEABILITY OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
MINNESOTA; PROVIDED, HOWEVER, THAT NO EFFECT SHALL BE GIVEN TO CONFLICT OF LAWS
PRINCIPLES OF THE STATE OF MINNESOTA, EXCEPT TO THE EXTENT THAT THE VALIDITY OR
PERFECTION OF


Exh. E-9

--------------------------------------------------------------------------------





THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY
PARTICULAR COLLATERAL ARE MANDATORILY GOVERNED BY THE LAWS OF A JURISDICTION
OTHER THAN THE STATE OF MINNESOTA. Whenever possible, each provision of this
Agreement and any other statement, instrument or transaction contemplated hereby
or relating hereto shall be interpreted in such manner as to be effective and
valid under such applicable law, but, if any provision of this Agreement or any
other statement, instrument or transaction contemplated hereby or relating
hereto shall be held to be prohibited or invalid under such applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement or any other statement, instrument or
transaction contemplated hereby or relating hereto.
Section 20.    Consent to Jurisdiction. AT THE OPTION OF THE SECURED PARTY, THIS
AGREEMENT MAY BE ENFORCED IN ANY FEDERAL COURT OR MINNESOTA STATE COURT SITTING
IN MINNEAPOLIS OR ST. PAUL, MINNESOTA; AND THE PLEDGOR CONSENTS TO THE
JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN
SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT THE PLEDGOR COMMENCES ANY ACTION IN
ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY
OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT, THE SECURED PARTY
AT ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE
JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.
Section 21.    Waiver of Jury Trial. EACH OF THE PLEDGOR AND THE SECURED PARTY,
BY ITS ACCEPTANCE OF THIS AGREEMENT, IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


Exh. E-10

--------------------------------------------------------------------------------







Section 22.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or by e-mail transmission of a PDF or similar copy shall
be equally as effective as delivery of an original executed counterpart of this
Agreement. Any party delivering an executed counterpart signature page to this
Agreement by facsimile or by e-mail transmission shall also deliver an original
executed counterpart of this Agreement, but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability or binding
effect of this Agreement.
Section 23.    General. All representations and warranties contained in this
Agreement or in any other agreement between the Pledgor and the Secured Party
shall survive the execution, delivery and performance of this Agreement and the
creation and payment of the Secured Obligations. The Pledgor waives notice of
the acceptance of this Agreement by the Secured Party. Captions in this
Agreement are for reference and convenience only and shall not affect the
interpretation or meaning of any provision of this Agreement.
Section 24.    Collateral Agent. U.S. Bank National Association, in its capacity
as Secured Party, has been appointed collateral agent for the Creditors
hereunder pursuant to the Intercreditor Agreement. It is expressly understood
and agreed by the parties to this Agreement that any authority conferred upon
the Secured Party hereunder is subject to the terms of the delegation of
authority made by the Creditors to the Secured Party pursuant to the
Intercreditor Agreement, and that the Secured Party has agreed to act (and any
successor Secured Party shall act) as such hereunder only on the express
conditions contained in such Section 2. Any successor Secured Party appointed
pursuant to the Intercreditor Agreement shall be entitled to all the rights,
interests and benefits of the Secured Party hereunder. For the avoidance of
doubt, each Pledgor hereby acknowledges and agrees that it is not a third-party
beneficiary of, nor has any rights under, the Intercreditor Agreement. If the
Secured Party or any Creditor shall violate the terms of the Intercreditor
Agreement, each Pledgor agrees, by its execution and delivery hereof, that it
shall not use such violation as a defense to any enforcement by any such party
against such Pledgor nor assert such violation as a counterclaim or basis for
setoff or recoupment against any such party. No such violation shall limit or
impair the rights of the Secured Party or any Creditor hereunder.
(signature page follows)




Exh. E-11

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Pledgor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.
PLEDGOR:

GRACO INC.


By: __________________

    James A. Graner
    Chief Financial Officer and Treasurer
Address for Pledgor:

88 11th Avenue N.E.
Minneapolis, MN 55413
Attention: Timothy Stoffel, Corporate Tax Director
Telephone: (612) 623-___
Fax: (612) ___-____
and
Attention: Karen Gallivan
Telephone: (612) 623-6604
Fax: (612) 623-6944
Accepted:

U.S. BANK NATIONAL ASSOCIATION,
Secured Party


By: __________________
Title: __________________

Address for Secured Party:
800 Nicollet Mall
Mail Code BC-MN-H03P
Minneapolis, MN 55402
Fax Number: (612) 303-2265


Signature page to Pledge Agreement

--------------------------------------------------------------------------------






SCHEDULE I
TO
PLEDGE AGREEMENT
GRACO INC.
PLEDGED INTERESTS
Issuer:
Graco K.K.
Jurisdiction of Organization:
Japan
Type of Interest:
Common Stock
Percentage Ownership:
65.00%
Certificate No(s).:
2B-001 through 2B-009; 3A-001 through 3A-008; 4A-001 through 4A-0034
Number of Units/Shares:
429,000
Issuer:
Graco Korea Inc.
Jurisdiction of Organization:
Korea
Type of Interest:
Common Stock
Percentage Ownership:
65.00%
Certificate No(s).:
10,000-1 through 10,000-8; 1000-01; 100-1 through 100-5
Number of Units/Shares:
81,500
Issuer:
Graco N.V.
Jurisdiction of Organization:
Belgium
Type of Interest:
Uncertificated Common Stock
Percentage Ownership:
65.00%
Certificate No(s).:
N/A
Number of Units/Shares:
655,301
















--------------------------------------------------------------------------------






EXHIBIT F
Form of General Counsel’s Opinion
May 23, 2011
To: The Agent and Banks party on the date hereof to the Credit Agreement
described below
Ladies and Gentlemen:
I am General Counsel of Graco Inc., a Minnesota corporation (the “Company” and,
together with each of its Domestic Subsidiaries who are Guarantors, collectively
the “Loan Parties” and individually, a “Loan Party”). I am delivering to you
this opinion letter upon which you may rely in connection with the Credit
Agreement, dated as of the date hereof, among the Company, the Borrowing
Subsidiaries, as defined therein, the Banks, as defined therein, and U.S. Bank
National Association, as Agent (the “Credit Agreement”), the other Loan
Documents described therein which are being entered into by any of the Loan
Parties concurrently therewith (together with the Credit Agreement, the “Loan
Documents”), and the transactions contemplated thereby. Unless otherwise defined
herein, capitalized terms used herein shall have the respective meanings
assigned to such terms in the Credit Agreement.
I, as General Counsel for the Company, have made or caused to be made such
factual inquiries, and have examined or caused to be examined such questions of
law, as I have considered necessary or appropriate for purposes of this opinion
letter. In connection with such examination, I have reviewed originals or
facsimile or electronic copies of the following documents, each, to the extent
applicable, dated as of the date hereof:
(i)
the Credit Agreement;

(ii)
the Notes;

(iii)
the Guaranty;

(iv)
the Pledge Agreement;

(v)
the Intercreditor Agreement; and

(vi)
the Fee Letters.

The documents referred to in clauses (i) through (vi) above are hereinafter
collectively called the “Loan Documents” and individually called a “Loan
Document”.
Based upon and subject to the foregoing and the assumptions, qualifications and
exceptions set forth below, I advise you that, in my opinion:
(1)    Each of the Company, Graco Minnesota Inc. and Graco Holdings Inc.
(together with Graco Minnesota Inc., the “Minnesota Guarantors”) is a
corporation validly existing and in


Exh. F‑1

--------------------------------------------------------------------------------





good standing under the laws of the State of Minnesota. Each of the other Loan
Parties is a corporation validly existing and in good standing under the laws of
its jurisdiction of incorporation.
(2)    Each of the Company and each of the Minnesota Guarantors has full
corporate power and authority to own and operate its properties and assets,
carry on its business as presently conducted, and enter into and perform its
obligations under the Loan Documents to which it is a party.
(3)    The execution and delivery by each of the Company and each of the
Minnesota Guarantors of each of the Loan Documents to which it is a party, the
performance by each of the Company and each of the Minnesota Guarantors of its
obligations thereunder, and, in the case of the Company, the borrowing by it
under the Credit Agreement, have been duly authorized by all necessary corporate
action on the part of such Loan Party, and the Loan Documents to which either
the Company or a Minnesota Guarantor is a party have been duly executed and
delivered on behalf of such Loan Party.
(4)    There is no provision in any Loan Party’s Organizational Documents, or in
any material indenture, mortgage, contract or agreement to which any Loan Party
is a party or by which it or its properties may be bound and of which I have
Actual Knowledge, or in any writ, order or decision of any court or governmental
instrumentality binding on any Loan Party and of which I have Actual Knowledge,
which would be contravened by the execution and delivery by such Loan Party of
the Loan Documents to which it is a party, nor do any of the foregoing prohibit
such Loan Party’s performance of any obligation of such Loan Party contained
therein. There is no provision in any statute, rule or regulation of the United
States of America or the State of Minnesota applicable to any Loan Party which
would be contravened by the execution and delivery by such Loan Party of the
Loan Documents to which it is a party, nor do any of the foregoing prohibit such
Loan Party’s performance of any obligation of such Loan Party contained therein.
(5)    To my Actual Knowledge, except as described in Schedule 7.6 to the Credit
Agreement, there are no actions, suits or proceedings pending or threatened
against any Loan Party before any court or arbitrator or by or before any
administrative agency which are reasonably likely to constitute an Adverse
Event.
(6)    The Company is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System).
ASSUMPTIONS, QUALIFICATIONS AND EXCEPTIONS
In rendering the foregoing opinions, I wish to advise you of the following
additional assumptions, qualifications and exceptions to which such opinions are
subject:
A.
I have relied solely on certificates of public officials as to the opinions set
forth in paragraph (1) above regarding valid existence and good standing, and
such opinions are given as of the respective dates of such certificates. As to
certain relevant facts, I have relied on representations made by the Loan
Parties in the

    


Exh. F‑2

--------------------------------------------------------------------------------





Loan Documents, the assumptions set forth below, and certificates of officers of
the Loan Parties reasonably believed by me to be appropriate sources of
information, as to the accuracy of factual matters, in each case without
independent verification thereof or other investigation; provided, however, that
I have no Actual Knowledge concerning the factual matters upon which reliance is
placed which would render such reliance unreasonable. For purposes hereof, the
term “Actual Knowledge” means the conscious awareness by me at the time this
opinion letter is delivered of facts or other information without any other
investigation.
B.
This opinion letter is limited to the laws of the State of Minnesota and the
federal laws of the United States of America.

C.
I have relied, without investigation, upon the following assumptions:
(i) natural persons who are involved on behalf of any Loan Party have sufficient
legal capacity to enter into and perform the transaction or to carry out their
role in it; (ii) each document submitted to me for review is accurate and
complete, each such document that is an original is authentic, each such
document that is a copy conforms to an authentic original, and all signatures on
each such document are genuine; (iii) there are no agreements or understandings
among the parties, written or oral, and there is no usage of trade or course of
prior dealing among the parties that would, in either case, define, supplement
or qualify the terms of any of the Loan Documents; (iv) all statutes, judicial
and administrative decisions, and rules and regulations of governmental
agencies, constituting the law of any relevant jurisdiction are generally
available (i.e., in terms of access and distribution following publication or
other release) to lawyers practicing in such jurisdiction, and are in a format
that makes legal research reasonably feasible; (v) the constitutionality or
validity of a relevant statute, rule, regulation or agency action is not at
issue unless a reported decision in the relevant jurisdiction has specifically
addressed but not resolved, or has established, its unconstitutionality or
invalidity; (vi) documents reviewed by me (including the Loan Documents) would
be enforced as written and would be interpreted in accordance with the laws of
the State of Minnesota; (vii) each Loan Party will obtain all permits and
governmental approvals required in the future, and will make all filings and
take all actions similarly required, relevant to subsequent consummation of the
transactions contemplated by the Loan Documents or performance of the Loan
Documents; (viii) no Loan Party will in the future take any discretionary action
(including a decision not to act) permitted under the Loan Documents that would
result in a violation of law or constitute a breach or default under any other
agreement or court order; and (ix) all parties to the transaction will act in
accordance with, and will refrain from taking any action that is forbidden by,
the terms and conditions of the Loan Documents.

D.
The opinions expressed above are limited to the specific issues addressed and to
laws existing on the date hereof. By rendering my opinions, I do not undertake
to advise you with respect to any other matter or of any change in such laws or
in the interpretation thereof which may occur after the date hereof.



Exh. F‑3

--------------------------------------------------------------------------------





E.
I express no opinions as to the effect of any document or instrument that is not
itself a Loan Document, notwithstanding any provision in a Loan Document
requiring that any Loan Party perform or cause any other Person to perform its
obligations under, or stating that any action will be taken as provided in or in
accordance with, or otherwise incorporating by reference, such document or
instrument.

F.
In rendering the opinions expressed herein, I have only considered the
applicability of statutes, rules and regulations that a lawyer in the State of
Minnesota exercising customary professional diligence would reasonably recognize
as being directly applicable to the Loan Parties, the transaction or both.

G.
The opinions expressed above do not address any of the following legal issues:
(i) securities laws and regulations, the rules and regulations of securities
exchanges, and laws and regulations relating to commodity (and other) futures
and indices and other similar instruments; (ii) except as provided in paragraph
(6) above, Federal Reserve Board margin regulations; (iii) pension and employee
benefit laws and regulations (e.g., ERISA); (iv) antitrust and unfair
competition laws and regulations; (v) laws and regulations concerning filing and
notice requirements(e.g., the Hart-Scott-Rodino Antitrust Improvements Act, as
amended), other than requirements applicable to charter-related documents such
as certificates of merger; (vi) laws, regulations, directives and executive
orders restricting transactions with, or freezing or otherwise controlling
assets of, designated foreign persons or governing investments by foreign
persons in the United States (e.g., the Trading with the Enemy Act, as amended,
regulations of the Office of Foreign Asset Control of the United States Treasury
Department, and the Foreign Investment and National Security Act of 2007); (vii)
compliance with fiduciary duty and conflict of interest requirements; (viii) the
statutes and ordinances, administrative decisions and the rules and regulations
of counties, towns, municipalities and special political subdivisions (whether
created or enabled through legislative action at the federal, state or regional
level) and judicial decisions to the extent that they deal with the foregoing;
(ix) fraudulent transfer and fraudulent conveyance laws; (x) environmental laws
and regulations; (xi) land use and subdivision laws and regulations; (xii) tax
laws and regulations; (xiii) intellectual property laws and regulations; (xiv)
racketeering laws and regulations (e.g., RICO); (xv) health and safety laws and
regulations (e.g., OSHA); (xvi) labor laws and regulations; (xvii) laws,
regulations and policies concerning national and local emergency (e.g., the
International Emergency Economic Powers Act, as amended), possible judicial
deference to acts of sovereign states, and criminal and civil forfeiture laws;
and (xviii) other statutes of general application to the extent they provide for
criminal prosecution (e.g., mail fraud and wire fraud statutes).

This opinion letter may not be used or relied upon without my prior written
consent (i) by any Person who is not an addressee, except for Persons that
become Banks or the Agent under the Credit Agreement after the date hereof
pursuant to the Credit Agreement (which Persons may rely on this opinion letter
to the same extent as the addressees hereof as if this opinion letter were


Exh. F‑4

--------------------------------------------------------------------------------





addressed and had been delivered to them on the date of this opinion letter, on
the condition and understanding that I assume no responsibility or obligation to
consider the applicability or correctness of this opinion letter to any Person
other than the addressees), or (ii) for any purpose whatsoever other than the
transactions contemplated by the Loan Documents.
Very truly yours,

Karen P. Gallivan
Vice President, General Counsel and Secretary




Exh. F‑5

--------------------------------------------------------------------------------






EXHIBIT F
Form of Special Counsel’s Opinion
May 23, 2011
To: The Agent and Banks party on the date
hereof to the Credit Agreement described below
Ladies and Gentlemen:
We have acted as special counsel for Graco Inc., a Minnesota corporation (the
“Company” and together, with its Domestic Subsidiaries who are Guarantors,
collectively, the “Loan Parties” and individually, a “Loan Party”), and we are
delivering to you this opinion letter upon which you may rely, in connection
with the Credit Agreement, dated as of the date hereof, among the Company, the
Borrowing Subsidiaries, as defined therein, the Banks, as defined therein, and
U.S. Bank National Association, as Agent (the “Credit Agreement”), the other
Loan Documents described therein which are being entered into by any of the Loan
Parties concurrently therewith (together with the Credit Agreement, the “Loan
Documents”), and the transactions contemplated thereby. Unless otherwise defined
herein, capitalized terms used herein shall have the respective meanings
assigned to such terms in the Credit Agreement.
In so acting, we, as special counsel for the Company, have made such factual
inquiries, and have examined such questions of law, as we have considered
necessary or appropriate for the purposes of this opinion letter. In connection
with such examination, we have reviewed originals or facsimile or electronic
copies of the following documents, each, to the extent applicable, dated as of
the date hereof:
(i)
the Credit Agreement;

(ii)
the Notes;

(iii)
the Guaranty;

(iv)
the Pledge Agreement;

(v)
the Intercreditor Agreement; and

(vi)
the Fee Letters.

The documents referred to in clauses (i) through (vi) above are hereinafter
collectively called the “Loan Documents” and individually called a “Loan
Document”.
Based upon and subject to the foregoing and the assumptions, qualifications and
exceptions set forth below, advise you that, in our opinion:


Exh. F‑1

--------------------------------------------------------------------------------







(1)    Each of the Loan Documents to which any of the Loan Parties is a party
constitutes a valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its terms.
(2)    Neither the execution and delivery by any Loan Party of the Loan
Documents to which it is a party, nor the performance by such Loan Party of any
obligation of such Loan Party contained therein, nor, in the case of the
Company, the borrowing by it under the Credit Agreement, requires such Loan
Party to obtain the consent or approval of the government of the United States
of America or the State of Minnesota or any department, commission or agency
thereof or make any filings under any statute, rule or regulation of the United
States of America or the State of Minnesota applicable to such Loan Party except
for consents which have been obtained or filings which have been made.
(3)    The Company is not an “investment company” or, to our Actual Knowledge, a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.
ASSUMPTIONS, QUALIFICATIONS AND EXCEPTIONS
In rendering the foregoing opinions, we wish to advise you of the following
additional assumptions, qualifications and exceptions to which such opinions are
subject:
A.
As to certain relevant facts, we have relied on representations made by the Loan
Parties in the Loan Documents, the assumptions set forth below, and certificates
of officers of the Loan Parties reasonably believed by us to be appropriate
sources of information, as to the accuracy of factual matters, in each case
without independent verification thereof or other investigation; provided,
however, that our Primary Lawyers have no Actual Knowledge concerning the
factual matters upon which reliance is placed which would render such reliance
unreasonable. For purposes hereof, the term “Primary Lawyers” means lawyers in
this firm who have given substantive legal attention to representation of the
Company in connection with this matter, and the term “Actual Knowledge” means
the conscious awareness by such Primary Lawyers at the time this opinion letter
is delivered of facts or other information without any other investigation.

B.
This opinion letter is limited to the laws of the State of Minnesota and the
federal laws of the United States of America. We express no opinion as to
whether, or the extent to which, the laws of any particular jurisdiction apply
to the subject matter hereof, including without limitation the enforceability of
the governing law provisions contained in the Loan Documents. Without limiting
the generality of the foregoing, we do not opine with respect to any foreign law
which may govern the collateral subject to the Pledge Agreement, or as to the
applicability of any such law.

C.
We have relied, without investigation, upon the following assumptions:
(i) natural persons who are involved on behalf of any Loan Party have sufficient
legal capacity to enter into and perform the transaction or to carry out their
role in



Exh. F‑2

--------------------------------------------------------------------------------





it; (ii) the Company holds the requisite title and rights to the collateral
subject to the Pledge Agreement, each party to a Loan Document (other than the
Loan Parties) has satisfied those legal requirements that are applicable to it
to the extent necessary to make such Loan Document enforceable against it; each
party to a Loan Document (other than the Loan Parties) has complied with all
legal requirements pertaining to its status (such as legal investment laws,
foreign qualification statutes and business activity reporting requirements,
including without limitation, to the extent applicable, the provisions of
Minnesota Statute Section 290.371) as such status relates to its rights to
enforce such Loan Document against the Loan Parties; (v) each document submitted
to us for review is accurate and complete, each such document that is an
original is authentic, each such document that is a copy conforms to an
authentic original, and all signatures on each such document are genuine;
(vi) there has not been any mutual mistake of fact or misunderstanding, fraud,
duress or undue influence; (vii) the conduct of the parties to the Loan
Documents has complied with any requirement of good faith, fair dealing and
conscionability; (viii) the Agent, the Banks and any representative acting for
any of them in connection with the Loan Documents have acted in good faith and
without notice of any defense against the enforcement of any rights created by,
or adverse claim to any property or security interest transferred or created as
a part of, any of the Loan Documents; (ix) there are no agreements or
understandings among the parties, written or oral, and there is no usage of
trade or course of prior dealing among the parties that would, in either case,
define, supplement or qualify the terms of any of the Loan Documents; (x) all
statutes, judicial and administrative decisions, and rules and regulations of
governmental agencies, constituting the law of any relevant jurisdiction are
generally available (i.e., in terms of access and distribution following
publication or other release) to lawyers practicing in such jurisdiction, and
are in a format that makes legal research reasonably feasible; (xi) the
constitutionality or validity of a relevant statute, rule, regulation or agency
action is not at issue unless a reported decision in the relevant jurisdiction
has specifically addressed but not resolved, or has established, its
unconstitutionality or invalidity; (xii) documents reviewed by us (other than
the Loan Documents) would be enforced as written and would be interpreted in
accordance with the laws of the State of Minnesota; (xiii) each Loan Party will
obtain all permits and governmental approvals required in the future, and will
make all filings and take all actions similarly required, relevant to subsequent
consummation of the transactions contemplated by the Loan Documents or
performance of the Loan Documents; (xiv) no Loan Party will in the future take
any discretionary action (including a decision not to act) permitted under the
Loan Documents that would result in a violation of law or constitute a breach or
default under any other agreement or court order; and (xv) all parties to the
transaction will act in accordance with, and will refrain from taking any action
that is forbidden by, the terms and conditions of the Loan Documents.
D.
In rendering the opinions set forth herein, we have also assumed, without
investigation, that (i) the Loan Parties are duly organized, validly existing
and in good standing under the laws of their respective jurisdictions of
organization; (ii) 



Exh. F‑3

--------------------------------------------------------------------------------





each of the Loan Parties has the power and authority to execute, deliver and
perform the Loan Documents to which such Loan Party is a party and to consummate
the transactions contemplated by such Loan Documents; (iii)  the Loan Documents
to which any of the Loan Parties is a party have been duly authorized, executed
and delivered by such Loan Party; and (iv) except to the extent expressly opined
to under paragraph (2) above, the execution, delivery and performance by each of
the Loan Parties of the Loan Documents to which such Loan Party is a party and
the consummation by each of the Loan Parties of the transactions contemplated by
the Loan Documents to which such Loan Party is a party did not and will not
(A) violate or conflict with or require any consent under any statute, rule or
regulation or any judgment, order, writ, injunction or decree of any court or
governmental authority, or (B) violate or result in a breach of or constitute a
default or require any consent under any Organizational Documents of such Loan
Party or any other agreement, contract, instrument or obligation to which such
Loan Party is a party or by which such Loan Party or any of its assets is bound.
We note that you have, to the extent you deemed advisable, received opinions
with respect to certain of the foregoing matters from Karen P. Gallivan, Vice
President, General Counsel and Secretary of the Company.
E.
The opinions expressed above are limited to the specific issues addressed and to
laws and facts existing on the date hereof. By rendering our opinions, we do not
undertake to advise you with respect to any other matter or of any change in
such laws or in the interpretation thereof, or of any changes in facts, which
may occur after the date hereof.

F.
The opinion expressed in paragraph (3) above (i) is limited by the effect of
bankruptcy, reorganization, insolvency, moratorium, fraudulent transfer,
fraudulent conveyance, receivership and other similar laws now or hereafter in
effect relating to or affecting creditors’ rights generally, and by general
principles of equity, and (ii) is subject to the qualification that certain
provisions of the Pledge Agreement may be unenforceable in whole or in part, but
the inclusion of such provisions does not affect the validity as against the
Company of the Pledge Agreement as a whole and the Pledge Agreement contains
provisions generally considered adequate for the practical realization in
respect of the Company of the principal benefits provided thereby, subject to
the other assumptions, qualifications and exceptions contained in this opinion
letter. Without limiting the generality of the foregoing, we have assumed that
each of the Agent and the Banks will exercise its rights and remedies under the
Loan Documents in good faith and under circumstances and in a manner which are
commercially reasonable.

G.
Without limiting any other qualifications set forth herein, the opinion
expressed in paragraph (1) above is subject to the effect of generally
applicable laws (including without limitation common law) that (i) provide for
the enforcement of oral waivers or modifications where a material change of
position in reliance thereon has occurred or provide that a course of
performance may operate as a waiver; (ii) limit the enforcement of provisions of
a contract that purport to require waiver



Exh. F‑4

--------------------------------------------------------------------------------





of the obligations of good faith, fair dealing, diligence and reasonableness;
(iii) limit the availability of a remedy under certain circumstances where
another remedy has been elected; (iv) limit the enforceability of provisions
releasing, exculpating or exempting a party from, or requiring indemnification
of or contribution to a party for, liability for its own action or inaction, to
the extent the action or inaction involves gross negligence, recklessness,
willful misconduct or unlawful conduct; may, where less than all of a contract
may be unenforceable, limit the enforceability of the balance of the contract to
circumstances in which the unenforceable portion is not an essential part of the
agreed exchange; (vi) govern and afford judicial discretion regarding the
determination of damages and entitlement to attorneys’ fees and other costs;
(vii) may permit a party who has materially failed to render or offer
performance required by a contract to cure that failure unless either permitting
a cure would unreasonably hinder the aggrieved party from making substitute
arrangements for performance or it is important under the circumstances to the
aggrieved party that performance occur by the date stated in the contract;
(viii) may require mitigation of damages; (ix) limit the right of a creditor to
use force or cause a breach of the peace in enforcing rights; (x) relate to the
sale or disposition of collateral subject to the Pledge Agreement or the
requirements of a commercially reasonable sale; (xi) provide a time limitation
after which a remedy may not be enforced (i.e., statutes of limitation), or
(xii) may limit the enforceability of provisions restricting competition, the
solicitation of customers or employees, the use or disclosure of information or
other activities in restraint of trade.
H.
We express no opinion as to the enforceability or effect in the Loan Documents
of (i) any provision that provides for the payment of premiums upon mandatory
prepayment or acceleration, or of liquidated damages (whether or not denominated
as such); (ii) any “usury savings” provision; (iii) any provision that
authorizes one party to act as attorney-in-fact for another party; (iv) any
agreement to submit to the jurisdiction of any particular court or other
governmental authority (either as to personal jurisdiction or subject matter
jurisdiction), any provision restricting access to courts (including without
limitation agreements to arbitrate disputes), any waivers of the right to jury
trial, any waivers of service of process requirements which would otherwise be
applicable, any provision relating to evidentiary standards, any agreement that
a judgment rendered by a court in one jurisdiction may be enforced in another
jurisdiction or any provision otherwise affecting the jurisdiction or venue of
courts; (v) any waiver of, or agreement or consent that has the effect of
waiving, legal or equitable defenses, rights to damages, rights to counterclaim
or set off, the application of statutes of limitations, rights to notice, or the
benefits of any other constitutional, statutory or regulatory rights (unless and
to the extent the constitution, statute or regulation explicitly allows waiver);
any provision that provides that any Person purchasing a participation from a
Bank may exercise set-off or similar rights with respect to such participation,
or that any Person other than a Bank, including any affiliate of a Bank, may
exercise set-off or similar rights with respect to the Obligations due to such
Bank, or that the Agent or any Bank may exercise set-off or similar rights other
than in accordance with



Exh. F‑5

--------------------------------------------------------------------------------





applicable law; or (vii) any provision that purports to impose increased
interest rates or late payment charges upon overdraft, delinquency in payment or
default, or to provide for the compounding of interest or the payment of
interest on interest.
I.
We express no opinions as to the enforceability or effect of any document or
instrument that is not itself a Loan Document, notwithstanding any provision in
a Loan Document requiring that the Loan Parties perform or cause any other
Person to perform its obligations under, or stating that any action will be
taken as provided in or in accordance with, or otherwise incorporating by
reference, such document or instrument.

J.
With respect to our opinion in paragraph (1) above, we hereby advise you that
(i) in the absence of an effective waiver or consent, a guarantor may be
discharged from its guaranty to the extent the guaranteed obligations are
modified or other action or inaction by a creditor increases the scope of the
guarantor’s risk or otherwise detrimentally affects the guarantor’s interests
(such as by impairing the value of collateral securing the guaranteed
obligations, negligently administering the guaranteed obligations, or releasing
the borrower or a co-guarantor of the guaranteed obligations); and (ii) a
guarantor may have the right to revoke a guaranty with respect to obligations
incurred after the revocation, notwithstanding the absence of an express right
of revocation in the guaranty.

K.
In rendering the opinions expressed herein, we have only considered the
applicability of statutes, rules and regulations that a lawyer in the relevant
jurisdiction exercising customary professional diligence would reasonably
recognize as being directly applicable to the Loan Parties, the transaction or
both.

L.
The opinions expressed above do not address any of the following legal issues:
(i) securities laws and regulations, the rules and regulations of securities
exchanges, and laws and regulations relating to commodity (and other) futures
and indices and other similar instruments; (ii) Federal Reserve Board margin
regulations; (iii) pension and employee benefit laws and regulations (e.g.,
ERISA); (iv) antitrust and unfair competition laws and regulations; (v) laws and
regulations concerning filing and notice requirements (e.g.¸ the
Hart-Scott-Rodino Antitrust Improvements Act, as amended) other than
requirements applicable to charter-related documents such as certificates of
merger; (vi) laws, regulations, directives and executive orders restricting
transactions with, or freezing or otherwise controlling assets of, designated
foreign persons or governing investments by foreign persons in the United States
(e.g., the Trading with the Enemy Act, as amended, regulations of the Office of
Foreign Asset Control of the United States Treasury Department, and the Foreign
Investment and National Security Act of 2007); (vii) compliance with fiduciary
duty and conflict of interest requirements; (viii) the statutes and ordinances,
administrative decisions and the rules and regulations of counties, towns,
municipalities and special political subdivisions (whether created or enabled
through legislative action at the federal, state or regional level) and judicial
decisions to the extent that they deal with the



Exh. F‑6

--------------------------------------------------------------------------------





foregoing; (ix) fraudulent transfer and fraudulent conveyance laws;
(x) environmental laws and regulations; (xi) land use and subdivision laws and
regulations; (xii) tax laws and regulations; (xiii) intellectual property laws
and regulations; (xiv) racketeering laws and regulations (e.g., RICO); (xv)
health and safety laws and regulations (e.g., OSHA); (xvi) labor laws and
regulations; (xvii) laws, regulations and policies concerning national and local
emergency (e.g., the International Emergency Economic Powers Act, as amended),
possible judicial deference to acts of sovereign states, and criminal and civil
forfeiture laws; and (xviii) other statutes of general application to the extent
they provide for criminal prosecution (e.g., mail fraud and wire fraud
statutes).
M.
We express no opinion as to the attachment, perfection or relative priority of
any security interest created by the Pledge Agreement.

This opinion letter may not be used or relied upon without our prior written
consent (i) by any Person who is not an addressee, except for Persons that
become Banks or the Agent under the Credit Agreement after the date hereof
pursuant to the Credit Agreement (which Persons may rely on this opinion letter
to the same extent as the addressees hereof as if this opinion letter were
addressed and had been delivered to them on the date of this opinion letter, on
the condition and understanding that we assume no responsibility or obligation
to consider the applicability or correctness of this opinion letter to any
Person other than the addressees), or (ii) for any purpose whatsoever other than
the transactions contemplated by the Loan Documents.
Very truly yours,

FAEGRE & BENSON LLP




Exh. F‑7

--------------------------------------------------------------------------------






Exhibit G
Form of Assignment Agreement
ASSIGNMENT AGREEMENT, dated as of                , 20_  , among [        ] (the
“Transferor Bank”), [    ] (the “Purchasing Bank”), Graco Inc., a Delaware
corporation (the “Company”) and U.S. Bank National Association, as Agent for the
Banks under the Credit Agreement described below (in such capacity, the
“Agent”).
WITNESSETH
WHEREAS, this Assignment Agreement is being executed and delivered in accordance
with Section 13.3 of the Credit Agreement, dated as of May 23, 2011, among the
Company, the Borrowing Subsidiaries from time to time party thereto, the
Transferor Bank and the other Banks party thereto and the Agent (as from time to
time amended, supplemented or otherwise modified in accordance with the terms
thereof, the “Credit Agreement” terms defined therein being used herein as
therein defined);
WHEREAS, the Purchasing Bank wishes to become a Bank party to the Credit
Agreement; and
WHEREAS, the Transferor Bank is selling and assigning to the Purchasing Bank
rights, obligations and commitments under the Credit Agreement;
NOW, THEREFORE, the parties hereto hereby agree as follows:
1.    Upon the execution and delivery of this Assignment Agreement by the
Purchasing Bank, the Transferor Bank, the Agent and the Company, the Purchasing
Bank shall be a Bank party to the Credit Agreement for all purposes thereof.
2.    Effective on [    ] (the “Effective Date”), the Transferor Bank hereby
sells and assigns to the Purchasing Bank     % (the “Assigned Percentage”) of
its Commitment and of the principal balance of its Loans outstanding under the
Credit Agreement. Together with the Assigned Percentage, the Transferor Bank
hereby assigns to the Purchasing Bank the Transferor Bank’s interest as a Bank
in the Loan Documents (the Assigned Percentage and such interest in the Loan
Documents being hereinafter referred to as the “Assigned Interest”). The
Purchasing Bank hereby assumes the Assigned Interest and the Transferor Bank’s
related obligations under the Loan Documents, including without limitation the
Transferor Bank’s participation in Letters of Credit and all obligations of the
Transferor Bank to fund, refund or purchase participations in Revolving Loans
and Swing Line Loans to the extent provided in the Credit Agreement.
3.    On the Effective Date, the Purchasing Bank shall pay to the Transferor
Bank a purchase price (the “Purchase Price”) equal to the outstanding principal
amount of the Loans included in the Assigned Interest as of the day preceding
the Effective Date. The Transferor Bank acknowledges receipt from the Purchasing
Bank of an amount equal to the Purchase Price.
4.    All interest and Commitment Fees and Letter of Credit Fees accrued on the
Assigned Interest for the billing period in which the Effective Date falls shall
be paid to the


Exh. G‑1

--------------------------------------------------------------------------------





Agent as provided in the Credit Agreement, and distributed by the Agent (a) with
respect to amounts accrued before the Effective Date, to the Transferor Bank and
(b) with respect to amounts accrued on or after the Effective Date, to the
Purchasing Bank. The Transferor Bank has made arrangements with the Purchasing
Bank with respect to the portion, if any, to be paid by the Transferor Bank to
the Purchasing Bank of other fees heretofore received by the Transferor Bank
pursuant to the Credit Agreement.
5.    Subject to the provisions of paragraph 4 above, from and after the
Effective Date, principal, interest, fees and other amounts that would otherwise
be payable to or for the account of the Transferor Bank pursuant to the Credit
Agreement and the other Loan Documents in respect of the Assigned Interest
shall, instead, be payable to or for the account of the Purchasing Bank pursuant
to the Credit Agreement. Each time the Banks are asked, from and after the
Effective Date, to make Loans or otherwise extend credit under the Loan
Documents, the Agent shall advise the Purchasing Bank, as provided in the Credit
Agreement, of the request, and the Purchasing Bank shall be solely responsible
for making a Loan or otherwise extending credit in accordance with its Assigned
Interest.
6.    Concurrently with the execution and delivery hereof, (i) as and to the
extent provided in the Credit Agreement, the Agent shall prepare and distribute
to the Company and the Banks a revised schedule of the Commitments, Loans and
Percentages of each Bank, after giving effect to the assignment of the Assigned
Interest, and (iii) the Transferor Bank shall pay to the Agent a processing and
recordation fee of $3,500.
7.    The Transferor Bank (a) represents and warrants to the Purchasing Bank
that it is the legal and beneficial owner of the interest being assigned by it
hereunder and that such interest is free and clear of any adverse claim;
(b) represents and warrants to the Purchasing Bank that the copies of the Loan
Documents and the related agreements, certificates, opinion and letters
previously delivered to the Purchasing Bank are true and correct copies of the
Loan Documents and related agreements, certificates, opinion and letters
executed by and/or delivered in connection with the closing of the credit
facility contemplated by the Credit Agreement; (c) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Loan Documents
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of any of the Loan Documents or any other instrument or document
furnished pursuant thereto; and (d) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Company, or the performance or observance by the Company or any other Person of
any of their respective obligations under the Loan Documents or any other
instrument or document furnished pursuant thereto.
8.    The Purchasing Bank (a) confirms to the Transferor Bank and the Agent that
it has received a copy of the Loan Documents together with such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (b) acknowledges that it has,
independently and without reliance upon the Transferor Bank, the Agent or any
Bank and instead in reliance upon its own review of such documents and
information as the Purchasing Bank deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and agrees that it will,
independently and without reliance upon the Transferor Bank, the Agent or any
Bank, and based on such documents and information


Exh. G‑2

--------------------------------------------------------------------------------





as the Purchasing Bank shall deem appropriate at the time, continue to make its
own credit decision in taking or not taking action under the Loan Documents;
(c) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by the Purchasing Bank as a Bank under the Credit Agreement,
including, without limitation, the provisions of Section 13.15 of the Credit
Agreement relating to confidentiality of information; and (d) represents and
warrants to the Company and the Agent that it is either (i) a corporation
organized under the laws of the United States or any State thereof or (ii) is
entitled to complete exemption from United States withholding tax imposed on or
with respect to any payments, including fees, to be made pursuant to the Credit
Agreement (x) under an applicable provision of a tax convention to which the
United States is a party or (y) because it is acting through a branch, agency or
office in the United States and any payment to be received by it under the
Credit Agreement is effectively connected with a trade or business in the United
States. The Purchasing Bank agrees that it shall be subject to the terms of the
Intercreditor Agreement.
9.    The Transferor Bank and the Purchasing Bank each individually represents
and warrants that (a) it is validly existing and in good standing and has all
requisite power to enter into this Agreement and to carry out the provisions
hereof and has duly authorized the execution and delivery of this Agreement;
(b) the execution and delivery of this Agreement and the performance of the
obligations hereunder do not violate any provision of law, any order, rule or
regulation of any court or governmental agency or its charter, articles of
incorporation or bylaws or constitute a default under any agreement or other
instrument to which it is a party or by which it is bound; and (c) it has duly
executed and delivered this Agreement, and this Agreement constitutes a legal,
valid and binding obligation enforceable against it in accordance with its
terms.
10.    Each of the parties to this Assignment Agreement agrees that at any time
and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Assignment Agreement.
11.    The address for notices to the Purchasing Bank as well as administrative
information with respect to the Purchasing Bank is as set out below:
THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF MINNESOTA.
IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers as of the date first
set forth above.


Exh. G‑3

--------------------------------------------------------------------------------





[      ],
Transferor Bank



By:    __________________
Name: __________________
Title: __________________
[      ],
Purchasing Bank



By:    __________________
Name: __________________
Title: __________________
U.S. BANK NATIONAL ASSOCIATION
as Agent




By:    __________________
Name: __________________
Title: __________________
CONSENTED AND ACKNOWLEDGED
GRACO INC.



By:    __________________
Name: __________________
Title: __________________
Information on Purchasing Bank:
Address:
[      ],
Attention: [      ]
Fax: [      ]




Exh. G‑4

--------------------------------------------------------------------------------








Exhibit H
 
Form of Intercreditor Agreement
 
Attached.















Exh. H‑1



--------------------------------------------------------------------------------





INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT


This Intercreditor and Collateral Agency Agreement (this “Agreement”), dated as
of May 23, 2011, is entered into by and among U.S. Bank National Association, as
the administrative agent under the below-defined Bank Credit Agreement (the
“Bank Agent”), U.S. Bank National Association, as the collateral agent appointed
pursuant to the terms and conditions hereof (the “Collateral Agent”), and The
Prudential Insurance Company of America, Gibraltar Life Insurance Co., Ltd., The
Prudential Life Insurance Company, Ltd., Forethought Life Insurance Company, RGA
Reinsurance Company, MTL Insurance Company and Zurich American Insurance Company
(each, together with its successors and permitted assigns, and any other holder
of any Senior Notes, a “Noteholder”, and collectively the “Noteholders”).


WITNESSETH:


WHEREAS, Graco Inc. (the “Company”), the institutions from time to time party
thereto as lenders (the “Banks”), and the Bank Agent are parties to a Credit
Agreement dated as of May 23, 2011 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Bank Credit
Agreement”);


WHEREAS, the Company and the Noteholders named in the Purchaser Schedule
attached thereto are party to that certain Note Agreement, dated as of March 11,
2011 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “March 11, 2011 Note Purchase Agreement”), pursuant to
which the Company has issued or expects to issue its 4.00% Series A Senior Notes
due March 11, 2018 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Series A Notes”), 5.01% Series B
Senior Notes due March 11, 2023 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Series B Notes”),
4.88% Series C Senior Notes due January 26, 2023 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Series C
Notes”) and 5.35% Series D Senior Notes due July 26, 2026 (as the case may be
amended, restated, supplemented or otherwise modified form time to time, the
“Series D Notes”); and


WHEREAS, it is contemplated that the Company will enter into a Note Agreement
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Additional Note Purchase Agreement”; and, together with the
March 2011 Note Agreement, the “Note Purchase Agreements”) with one or more
affiliates of The Prudential Insurance Company of America under which the
Company will issue one or more additional series of its senior notes (each as
amended, restated, supplemented or otherwise modified from time to time, the
“Additional Senior Notes” and, together with the Series A Notes, the Series B
Notes, the Series C Notes and the Series D Notes, collectively, the “Senior
Notes”) in the aggregate principal amount of $75,000,000 (the Senior Notes,
together with the Bank Credit Agreement, the Note Purchase Agreements and the
agreements, documents and instruments delivered in connection with any or all of
the foregoing (as each may be amended, restated, supplemented or otherwise
modified from time to time), the “Senior Indebtedness
Documents”);


Exh. H‑2



--------------------------------------------------------------------------------









WHEREAS, the Banks and the Noteholders (together with the Bank Agent, the
“Creditors”) have provided the Company with various loans, extensions of credit
and financial accommodations under the Senior Indebtedness Documents
(collectively, the “Senior Indebtedness”);


WHEREAS, in order to make and continue making and extending such loans
extensions of credit and financial accommodations, the Creditors have required
that the Company and certain of its subsidiaries (collectively, the “Grantors”)
guaranty and/or secure the Obligations (as hereafter defined);


WHEREAS, the Creditors wish to appoint the Collateral Agent to hold all security
interests and liens granted by the Grantors in respect of the Obligations; and


WHEREAS, the Creditors wish to agree upon certain matters in respect of the
Senior Indebtedness, including, without limitation, payment priorities and the
application of Collateral (as defined below) proceeds;


NOW, THEREFORE, for the above reasons, in consideration of the mutual covenants
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.     Definitions.


For the purposes of this Agreement, the following terms shall have the meanings
specified with respect thereto below. Any plural term that is used herein in the
singular shall be taken to mean each entity or item of the defined class and any
singular term that is used herein in the plural shall be taken to mean all of
the entities or items of the defined class, collectively.


“Affiliate” of any Person shall mean any other Person which directly or
indirectly controls, is controlled by or is under common control with such first
Person. A Person shall be deemed to control a corporation or other entity if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such corporation or other entity,
whether through the ownership of voting securities, by contract or otherwise.


“Collateral” shall mean all property and assets, and interests in property and
assets, upon or in which the Grantors have granted a lien or security interest
to the Collateral Agent to secure all or any part of the Obligations.


“Collateral Agent Expenses” shall mean, without limitation, all costs and
expenses incurred by the Collateral Agent in connection with the performance of
its duties under this Agreement, including the realization upon or protection of
the Collateral or enforcing or defending any lien upon or security interest in
the Collateral or any other action taken in accordance with the provisions of
this Agreement, expenses incurred for legal counsel (including reasonable
allocated costs of staff counsel) in connection with the foregoing, and any
other costs, expenses or liabilities incurred by the Collateral Agent for which
the Collateral Agent is entitled to be reimbursed or indemnified by any Grantor
pursuant to this Agreement or any Collateral Document or by the Creditors
pursuant to this Agreement.




Exh. H‑3



--------------------------------------------------------------------------------





“Collateral Documents” shall mean all agreements, documents and instruments
(including, without limitation, all pledge agreements, security agreements,
mortgages, collateral assignments, financing statements, and other perfection
documents) entered into, delivered or authorized from time to time by any
Grantor in favor of the Collateral Agent in respect of the Obligations or
otherwise entered into, delivered or authorized from time to time by a Grantor
to secure all or any part of the Obligations, as each may be amended, restated,
supplemented or otherwise modified from time to time.


“Enforcement” shall mean:


(a)     for the Bank Agent or any Bank to make demand for payment of or
accelerate the time for payment prior to the scheduled payment date of any loan,
extension of credit or other financial accommodation under the Bank Credit
Agreement or any agreement, document or instrument delivered in connection
therewith or to call for funding of cash collateral for any Letter of Credit
prior to being presented with a draft drawn thereunder (or in the event the
draft is a time draft, prior to its due date), in each case on account of an
“Event of Default” under and as defined in the Bank Credit Agreement;


(b)     for any Noteholder to make demand for payment of or accelerate the time
for payment prior to the scheduled payment date of any loan, extension of credit
or other financial accommodation under either Note Purchase Agreement, the
Senior Notes, or the agreements, documents and instruments delivered in
connection therewith;


(c)     for the Bank Agent or any Bank to terminate its commitment to extend
loans or other financial accommodations, including issuances of Letters of
Credit, to the Company or any other Grantor prior to the final scheduled payment
date for all Obligations thereunder or prior to the scheduled termination date
for such commitment (as such scheduled termination date is in effect on the date
hereof or, if later, such date to which any such scheduled termination date may
hereafter be extended) , in each case on account of an “Event of Default” under
and as defined in the Bank Credit Agreement;


(d)     for the Bank Agent or any Bank to commence judicial enforcement of any
rights or remedies under or with respect to the Obligations, the Bank Credit
Agreement or any
agreement, document or instrument delivered in connection therewith, or to set
off against any balances held by the Bank Agent or such Bank for the account of
any Grantor or any other property at any time held or owing by the Bank Agent or
such Bank to or for the credit or account of any Grantor;


(e)     for any Noteholder to commence judicial enforcement of any rights or
remedies under or with respect to the Obligations, either Note Purchase
Agreement, the Senior Notes, or any agreement, document or instrument delivered
in connection therewith, or, if applicable, to set off against or appropriate
any balances held by such Noteholder for the account of any Grantor or any other
property at any time held or owing by such Noteholder to or for the credit or
account of any Grantor;


(f)     for the Collateral Agent to commence the judicial enforcement of any
rights or remedies under any Collateral Document (other than an action solely
for the purpose of




Exh. H‑4



--------------------------------------------------------------------------------





establishing or defending the lien or security interest intended to be created
by any Collateral Document upon or in any Collateral as against or from claims
of third parties on or in such Collateral), to setoff against any balances held
by it for the account of any Grantor or any other property at any time held or
owing by it to or for the credit or for the account of any Grantor or to
otherwise take any action to realize upon the Collateral (provided, however,
that “Enforcement” shall not include the Bank Agent’s charging of the Borrower’s
deposit account for non-accelerated amounts due in the ordinary course pursuant
to the Credit Agreement); or


(g)     the commencement by, against or with respect to any Grantor of any
proceeding under any bankruptcy, reorganization, compromise, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law or
for the appointment of a receiver for any Grantor or its assets.


“Event of Default” shall mean (i) an “Event of Default” under and as defined in
the Bank Credit Agreement, (ii) an “Event of Default” under and as defined in
either Note Purchase Agreement or the Senior Notes, or (iii) any event,
occurrence or action (or any failure to take any of the foregoing) that permits
or automatically results in the acceleration of the repayment of any amount of
Obligations under a Senior Indebtedness Document.


“Insolvent Entity” shall mean any entity that has (i) become or is insolvent or
has a parent company that has become or is insolvent or (ii) become the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or has a parent company that has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment.


“L/C Interests” shall mean, with respect to any Bank, such Bank’s direct or
participation interests in all unpaid reimbursement obligations with respect to
Letters of Credit, and such Bank’s direct obligations or risk participations
with respect to undrawn amounts of all outstanding Letters of Credit; provided,
that the undrawn amounts of outstanding Letters of Credit shall be considered to
have been reduced to the extent of any amount on deposit with the Collateral
Agent at any time as provided in Section 5(b) hereof.


“Letters of Credit” shall mean all letters of credit issued under the Bank
Credit Agreement.


“Obligation Share” shall mean, with respect to any Creditor at any time, a
fraction (expressed as a percentage), the numerator of which is the amount of
Obligations owing to such Creditor at such time, and the denominator of which is
the aggregate amount of all Obligations owing to all of the Creditors at such
time.


“Obligations” shall mean each and every monetary obligation owed by a Grantor to
the Creditors and the Collateral Agent under the Senior Indebtedness Documents,
including, without limitation, (1) the outstanding principal amount of, accrued
and unpaid interest on, and any unpaid Yield-Maintenance Amount or other
breakage or prepayment indemnification due




Exh. H‑5



--------------------------------------------------------------------------------





with respect to Senior Indebtedness, (2) any unpaid reimbursement obligations
with respect to any Letters of Credit, (3) any undrawn amounts of any
outstanding Letters of Credit, and (4) any other unpaid amounts including
amounts in respect of hedging obligations, foreign exchange obligations and
treasury and cash management obligations permitted under the Senior Indebtedness
Documents, and fees, expenses, indemnifications, and reimbursements due from the
Grantors under any of the Senior Indebtedness Documents; provided that the
undrawn amounts of any outstanding Letters of Credit shall be considered to have
been reduced to the extent of any amount on deposit with the Collateral Agent at
any time as provided in Section 5(b) hereof. The term “Obligations” shall
include all of the foregoing indebtedness, liabilities and obligations whether
or not allowed as a claim in any bankruptcy, insolvency, receivership or similar
proceeding.


“Person” shall mean any individual, corporation, partnership, limited liability
company, trust or other entity.


“Principal Exposure” shall mean, with respect to any Creditor at any time, (i)
if such Creditor is a Bank, the aggregate amount of such Bank’s commitments to
extend revolving credit (including letters of credit) under the Bank Credit
Agreement plus, to the extent any term loans have been extended, the principal
amount of such term loans, or, if the Banks shall then have terminated their
commitments to extend credit under the Bank Credit Agreement, the sum of (x) the
outstanding principal amount of all of such Bank’s loans under the Bank Credit
Agreement and (y) the outstanding face amount and/or principal amount of such
Bank’s L/C Interests at such time, and (ii) if such Creditor is a Noteholder,
the outstanding principal amount of such Creditor’s Senior Notes at such time.


“Pro Rata Share” shall mean, with respect to any Creditor at any time, a
fraction, expressed as a percentage, the numerator of which is the amount of
such Creditor’s Principal Exposure at such time, and the denominator of which is
the aggregate amount of Principal Exposure of all of the Creditors of the same
class (i.e. Banks or Noteholders, as applicable) at such time.


“Pro Rata Expenses Share” shall mean, with respect to any Creditor at any time,
a fraction, expressed as a percentage, the numerator of which is the amount of
such Creditor’s Principal Exposure at such time, and the denominator of which is
the aggregate amount of Principal Exposure of all Creditors at such time.


“Qualified Creditor” shall mean any Creditor which is not an Affiliate of any
Grantor.


“Required Creditors” shall mean, at any time, (i) Banks whose Pro Rata Shares
represent greater than 50% of the aggregate Principal Exposure of all of the
Banks and (ii) Noteholders whose Pro Rata Shares represent greater than 50% of
the aggregate Principal Exposure of all of the Noteholders; provided, however,
that only Pro Rata Shares of Senior Indebtedness held by Qualified Creditors
shall be included in this determination; provided, further, that if at any time
Obligations owing to Banks or Noteholders, as the case may be, are less than
both (A) $1,000,000, and (B) 10% of the aggregate Obligations (the Banks or the
Noteholders, as the case may be, a “Deminimis Group”), then the Required
Creditors shall be




Exh. H‑6



--------------------------------------------------------------------------------





determined without regard to clause (i) if the Deminimis Group is the Banks, and
clause (ii) if the Deminimis Group is the Noteholders.


“Specified Provisions” shall mean any of the terms relating to (i) amounts or
timing of payment of interest or fees, (ii) terms relating to required payments
or prepayments of any Obligations, (iii) financial and negative covenants set
forth in the Senior Indebtedness Documents (including paragraph 6 of either Note
Purchase Agreement and Article IX of the Bank Credit Agreement), (iv) covenants
relating to the operations of the Company or its subsidiaries, (v) events of
default, and (vi) definitions as used in any of the foregoing.


“Yield-Maintenance Amount” shall mean the “Yield-Maintenance Amount” as defined
in either Note Purchase Agreement.


2. Appointment of Collateral Agent.


(a) Appointment of Collateral Agent. Subject in all respects to the terms and
provisions of this Agreement, the Bank Agent, for itself and on behalf of the
Banks, and the Noteholders hereby appoint U.S. Bank National Association to act
as collateral agent for the benefit of the Creditors (the “Collateral Agent”)
with respect to the liens upon and the security interests in the Collateral and
the rights and remedies granted under and pursuant to the Collateral Documents,
and U.S. Bank National Association hereby accepts such appointment and agrees to
act as such collateral agent. The agency created by this Section 2 shall in no
way impair or affect any of the rights and powers of, or impart any duties or
obligations upon, U.S. Bank National Association in its individual capacity as a
lender or creditor under any Senior Indebtedness Document. To the extent legally
necessary to enable the Collateral Agent to enforce or otherwise foreclose and
realize upon any of the liens or security interests in the Collateral in any
legal proceeding which the Collateral Agent either commences or joins as a
party in accordance with the terms of this Agreement, each of the Creditors
agrees to join as a party in such proceeding and take such action therein
concurrently to enforce and obtain a judgment for the payment of the Obligations
held by it.


b)     Duties of Collateral Agent. Subject to the Collateral Agent having been
directed to take such action in accordance with the terms of this Agreement,
each Creditor hereby irrevocably authorizes the Collateral Agent to take such
action on its behalf under the provisions of the Collateral Documents and any
other instruments, documents and agreements referred to in the Collateral
Documents and to exercise such powers under the Collateral Documents as are
specifically delegated to the Collateral Agent by the terms of the Collateral
Documents and such other powers as are reasonably incidental thereto. Subject to
the provisions of Section 11 of this Agreement, the Collateral Agent is hereby
irrevocably authorized to take all actions on behalf of the Creditors to enforce
the rights and remedies of the Collateral Agent and the Creditors provided for
in the Collateral Documents or by applicable law with respect to the liens upon
and security interests in the Collateral granted to secure the Obligations or
the other rights and remedies granted to the Collateral Agent pursuant thereto,
provided, however, that, notwithstanding any provision to the contrary in any
Collateral Documents, (i) the Collateral Agent shall act solely at and in
accordance with the written direction of the Required Creditors, (ii) the
Collateral Agent shall not, without the written consent of all of the Qualified
Creditors, release or terminate by affirmative action or consent any lien upon
or security interest in any




Exh. H‑7



--------------------------------------------------------------------------------





Collateral granted under any Collateral Documents (except (x) upon (1)
dispositions of Collateral
by a Grantor and (2) removal of the Material Subsidiary (as defined in the Bank
Credit Agreement) designation of a Subsidiary (as defined in the Bank Credit
Agreement), in each case as permitted in accordance with the terms of all of the
Senior Indebtedness Documents and prior to the occurrence of an Event of
Default, (y) upon disposition of such Collateral after an Event of Default
pursuant to direction given under clause (i) of this Section 2(b) and (x) to the
extent authorized under the provisions of the last sentence of Section 12.1 of
the Bank Credit Agreement, paragraph 11V of the March 11, 2011 Purchase Note
Agreement and the comparable provision of the Additional Note Purchase
Agreement), and (iii) the Collateral Agent shall not accept any Obligations in
whole or partial consideration for the disposition of any Collateral without the
written consent of all of the Qualified Creditors. The Collateral Agent agrees
to make such demands and give such notices under the Collateral Documents as may
be requested by, and to take such action to enforce the Collateral Documents and
to foreclose upon, collect and dispose of the Collateral or of the Collateral
Documents as may be directed by, the Required Creditors; provided, however, that
the Collateral Agent shall not be required to take any action that is contrary
to law or the terms of the Collateral Documents or this Agreement. Once a
direction to take any action has been given by the Required Creditors to the
Collateral Agent, and subject to any other directions which may be given from
time to time by the Required Creditors, decisions regarding the manner in which
any such action is to be implemented and
conducted (with the exception of any decision to settle, compromise or dismiss
any legal proceeding, with or without prejudice) shall be made by the Collateral
Agent, with the assistance and upon the advice of its counsel. Notwithstanding
the provisions of the preceding sentence, any decision to settle, compromise or
dismiss any legal proceeding, with or without prejudice, which implements,
approves or results in or has the effect of causing any release, change or
occurrence, where such release, change or occurrence otherwise would require
unanimous approval of all of the Qualified Creditors pursuant to the terms of
this Agreement, also shall require the unanimous approval of all of the
Qualified Creditors.


(c)     Requesting Instructions. The Collateral Agent may at any time request
directions from the Creditors as to any course of action or other matter
relating to the performance of its duties under this Agreement and the
Collateral Documents, and the Creditors shall respond to such request in a
reasonably prompt manner.


(d)     Emergency Actions. If the Collateral Agent has asked the Required
Creditors for instructions following the receipt of any notice of an Event of
Default and if the Required Creditors have not responded to such request within
30 days, the Collateral Agent shall be authorized to take such actions with
regard to such Event of Default which the Collateral Agent, in good faith,
believes to be reasonably required to protect the Collateral from damage or
destruction; provided, however, that once instructions have been received from
the Required Creditors, the actions of the Collateral Agent shall be governed
thereby and the Collateral Agent shall not take any further action which would
be contrary to such instructions.


(e)     Collateral Document Amendments. An amendment, supplement, modification,
restatement or waiver of any provision of any Collateral Document, any consent
to any departure by any Grantor from any such provision, or the execution or
acceptance by the Collateral Agent of any Collateral Document not in effect on
the date of this Agreement shall be effective if, and only if, consented to in
writing by the Required Creditors (with the




Exh. H‑8



--------------------------------------------------------------------------------





understanding that the Collateral Documents that are identified in Exhibit A
hereto are hereby
approved by the Required Creditors); provided, however, that, (i) no such
amendment, supplement, modification, restatement, waiver, consent or such
Collateral Document not in effect on the date of this Agreement which imposes
any additional responsibilities upon the Collateral Agent shall be effective
without the written consent of the Collateral Agent, and (ii) no such amendment,
supplement, modification, waiver or consent shall release any Collateral from
the lien or security interest created by any Collateral Document not subject to
the exception in Section 2(b)(ii) of this Agreement or narrow the scope of the
property or assets in which a lien or security interest is granted pursuant to
any Collateral Document or change the description of the obligations secured
thereby without the written consent of all Qualified Creditors.


(f)     Administrative Actions. The Collateral Agent shall have the right to
take
such actions under this Agreement and under the Collateral Documents, not
inconsistent with the
instructions of the Required Creditors or the terms of the Collateral Documents
and this Agreement, as the Collateral Agent deems necessary or appropriate to
perfect or continue the perfection of the liens on the Collateral for the
benefit of the Creditors.


(g)     Collateral Agent Acting Through Others. The Collateral Agent may perform
any of its duties under this Agreement and the Collateral Documents by or
through attorneys (which attorneys may be the same attorneys who represent any
Creditor), agents or other persons reasonably deemed appropriate by the
Collateral Agent. In addition, the Collateral Agent may act in good faith
reliance upon the opinion or advice of attorneys selected by the Collateral
Agent. In all cases the Collateral Agent may pay reasonable fees and expenses of
all such attorneys, agents or other persons as may be employed in connection
with the performance of its duties under this Agreement and the Collateral
Documents.


(h)     Resignation of Collateral Agent.


(i) The Collateral Agent (A) may resign at any time upon notice to the
Creditors, and (B) may be removed at any time upon the written request of the
Required Creditors sent to the Collateral Agent and the other Creditors. For the
purposes of any determination of Required Creditors under this Section 2(h)(i),
the Pro Rata Share of any Insolvent Entity shall be disregarded.


(ii) If the Collateral Agent shall resign or be removed, the Required Creditors
shall have the right to select a replacement Collateral Agent by notice to the
Collateral Agent and the other Creditors.


(iii) Upon any replacement of the Collateral Agent, the Collateral Agent shall
assign all of the liens upon and security interests in all Collateral under the
Collateral Documents, and all right, title and interest of the Collateral Agent
under all the Collateral Documents, to the replacement Collateral Agent, without
recourse to the Collateral Agent or any Creditor and at the expense of the
Company.


(iv) No resignation or removal of the Collateral Agent shall become effective
until a replacement Collateral Agent shall have been selected as provided in
this Agreement and shall have assumed in writing the obligations of the
Collateral Agent




Exh. H‑9



--------------------------------------------------------------------------------





under this Agreement and under the Collateral Documents. In the event that a
replacement Collateral Agent shall not have been selected as provided in this
Agreement or shall not have assumed such obligations within 90 days after the
resignation or removal of the Collateral Agent, then the Collateral Agent may
apply to a court of competent jurisdiction for the appointment of a replacement
Collateral Agent.


(v) Any replacement Collateral Agent shall be a bank, trust company, or
insurance company having capital, surplus and undivided profits of at least
$250,000,000.


(i)     Indemnification of Collateral Agent. Each Grantor, by its consent to
this Agreement, hereby agrees to indemnify and hold the Collateral Agent, its
officers, directors, employees and agents (including, but not limited to, any
attorneys acting at the direction or on behalf of the Collateral Agent) harmless
against any and all costs, claims, damages, penalties, liabilities, losses and
expenses (including, but not limited to, court costs and reasonable attorneys’
fees) which may be incurred by or asserted against the Collateral Agent or any
such officers, directors, employees and agents by reason of its status as agent
under this Agreement or which pertain, whether directly or indirectly, to this
Agreement, the Collateral Documents, or to any action or failure to act of the
Collateral Agent as agent hereunder, except to the extent any such action or
failure to act by the Collateral Agent constitutes gross negligence, willful
misconduct or a breach of this Agreement. The obligations of the Grantor under
this Section 2(i) shall survive the payment in full of the Obligations and the
termination of this Agreement.


(j)     Liability of Collateral Agent. In the absence of gross negligence,
willful misconduct or a breach of this Agreement, the Collateral Agent will not
be liable to any Creditor for any action or failure to act or any error of
judgment, negligence, mistake or oversight on its part or on the part of any of
its officers, directors, employees or agents. To the extent not paid by any
Grantor, each Creditor hereby severally, and not jointly, agrees to indemnify
and hold the Collateral Agent and each of its officers, directors, employees and
agents (collectively, “Indemnitees”) harmless from and against any and all
liabilities, costs, claims, damages, penalties, losses and actions of any kind
or nature whatsoever (including, without limitation, the reasonable fees and
disbursements of counsel for any Indemnitee) incurred by or asserted against any
Indemnitee arising out of or in relation to this Agreement or the Collateral
Documents or its status as agent under this Agreement or any action taken or
omitted to be taken by any Indemnitee pursuant to and in accordance with any of
the Collateral Documents and this
Agreement, except to the extent arising from the gross negligence, willful
misconduct or breach of this Agreement, with each Creditor being liable only for
its Pro Rata Expenses Share of any such indemnification liability. The
obligations of the Creditors under this Section 2(j) shall survive the payment
in full of the Obligations and the termination of this Agreement.


(k)     No Reliance on Collateral Agent. Neither the Collateral Agent nor any of
its officers, directors, employees or agents (including, but not limited to, any
attorneys acting at the direction or on behalf of the Collateral Agent) shall be
deemed to have made any representations or warranties, express or implied, with
respect to, nor shall the Collateral Agent or any such officer, director,
employee or agent be liable to any Creditor or responsible for (i) any
warranties or recitals made by any Grantor in the Collateral Documents or any
other agreement, certificate, instrument or document executed by any Grantor in
connection with the




Exh. H‑10



--------------------------------------------------------------------------------





Collateral Documents, (ii) the due or proper execution or authorization of this
Agreement or any Collateral Documents by any party other than the Collateral
Agent, or the effectiveness, enforceability, validity, genuineness or
collectability as against any Grantor of any Collateral Document or any other
agreement, certificate, instrument or document executed by any Grantor in
connection with any Collateral Document, (iii) the present or future solvency or
financial worth of any Grantor, or (iv) the value, condition, existence or
ownership of any of the Collateral or the perfection of any lien upon or
security interest in the Collateral (whether now or hereafter held or granted)
or the sufficiency of any action, filing, notice or other procedure taken or to
be taken to perfect, attach or vest any lien or security interest in the
Collateral. Except as may be required by Section 2(b) of this Agreement, the
Collateral Agent shall not be required, either initially or on a continuing
basis, to (A) make any inquiry, investigation, evaluation or appraisal
respecting, or enforce performance by any Grantor of, any of the covenants,
agreements or obligations of any Grantor under any Collateral Document, or (B)
undertake any other actions (other than actions expressly required to be taken
by it under this Agreement). Nothing in any of the Collateral Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
the Collateral Agent any obligations, duties or responsibilities except as set
forth in this Agreement and in the Collateral Documents. The Collateral Agent
shall be protected in acting upon any notice, request, consent, certificate,
order, affidavit, letter, telegram, telecopy or other paper or document given to
it by any person reasonably and in good faith believed by it to be genuine and
correct and to have been signed or sent by such person. The Collateral Agent
shall have no duty to inquire as to the performance or observance of any of the
terms, covenants or conditions of any of the Senior Indebtedness Documents.
Except upon the direction of the Required Creditors pursuant to Section 2(b) of
this Agreement, the Collateral Agent shall not be required to inspect the
properties or books and records of any Grantor for any purpose, including to
determine compliance by any Grantor with its covenants respecting the perfection
of security interests.


3.     Lien Priorities. The parties to this Agreement expressly agree that the
security interests and liens granted to the Collateral Agent shall secure the
Obligations on a pari passu basis for the benefit of the Creditors and that,
notwithstanding the relative priority or the time of grant, creation, attachment
or perfection under applicable law of any security interests and liens, if any,
of the Creditors upon or in any of the Collateral to secure any Obligations,
whether such security interests and liens are now existing or hereafter acquired
or arising and whether such security interests and liens are in or upon now
existing or hereafter arising Collateral, such security interests and liens
shall be first and prior security interests and liens (subject to security
interests and liens permitted by the Senior Indebtedness Documents) in favor of
the Collateral Agent to secure all of the Obligations on a pari passu basis for
the benefit of the Creditors.


4.     Certain Notices. Each of the Collateral Agent and each Creditor agrees to
use its best efforts to give to the others (a) copies of any notice of the
occurrence or existence of an Event of Default sent to any Grantor,
simultaneously with the sending of such notice to such Grantor, (b) notice of
the occurrence or existence of an Event of Default of which such party has
knowledge, promptly after obtaining knowledge thereof, (c) notice of the refusal
of any Bank to make any loan or extension of credit pursuant to the terms of any
Senior Indebtedness Document, promptly after such refusal, and (d) notice of an
Enforcement by such party (excluding an Enforcement approved by the Required
Creditors as required by this Agreement),




Exh. H‑11



--------------------------------------------------------------------------------





prior to commencing such Enforcement, but the failure to give any of the
foregoing notices shall not affect the validity of such notice of an Event of
Default given to a Grantor or create a cause of action against or cause a
forfeiture of any rights of the party failing to give such notice or create any
claim or right on behalf of any third party. The Collateral Agent agrees to
deliver to each Creditor a copy of each notice or other communication received
by it under any Collateral Document as soon as practicable after receipt of such
notice or communication and a copy of any Collateral Document executed after the
date of this Agreement as soon as practicable after the execution thereof.


5.     Distribution of Proceeds of Collateral and Payments and Collections After
Enforcement.


(a)     On and after the occurrence of an Event of Default (unless such Event of
Default has been waived pursuant to the terms of the Bank Credit Agreement with
the consent of the holders of a majority of the outstanding principal amount of
the Senior Notes (in the case of an Event of Default under the Bank Credit
Agreement) or waived pursuant to the terms of the applicable Note Purchase
Agreement with the consent of the Required Lenders as defined in the Bank Credit
Agreement (in the case of an Event of Default under a Note Purchase Agreement)),
all proceeds of Collateral held or received by the Collateral Agent or any
Creditor and any other collections or payments received, directly or indirectly,
by the Collateral Agent or any Creditor on or with respect to any Obligations
(including, without limitation, any amount of any balances held by the
Collateral Agent or any Creditor for the account of any Grantor or any other
property held or owing by it to or for the credit or for the account of any
Grantor setoff or appropriated by it, any payment under any guaranty
constituting a Senior Indebtedness Document, any payment in an insolvency or
reorganization proceeding and the proceeds from any sale of any Obligations or
any interest therein to any Grantor or any Affiliate of any Grantor, but
excluding, except as otherwise provided in paragraph (b) of this Section 5,
amounts on deposit in the Special Cash Collateral Account provided for in
paragraph (b) of this Section 5) shall be delivered to the Collateral Agent and
distributed as follows:
(i)     First, to the Collateral Agent in the amount of any unpaid Collateral
Agent Expenses;


(ii) Next, to the extent proceeds remain, to the Creditors in the amount of any
unreimbursed amounts paid by the Creditors to any Indemnitee pursuant to Section
2(j) of this Agreement, pro rata in proportion to the respective unreimbursed
amounts thereof paid by each Creditor; and


(iii) Next, to the extent proceeds remain, to each Creditor an amount equal to
its Obligation Share of such proceeds in respect of Obligations owing to it
under the Senior Indebtedness Documents.


Notwithstanding the foregoing, with respect to any collections or payments
received by any Creditor on or after the occurrence of an Event of Default but
prior to the date of the occurrence of an Enforcement, (1) such collections and
payments shall be subject to the distribution provisions of clauses (i) through
(iii), above, only to the extent that the principal amount of the Obligations
owed to such Creditor on the date of such Enforcement is less than the




Exh. H‑12



--------------------------------------------------------------------------------





principal amount of the Obligations owed to such Creditor on the date of such
Event of Default, and (2) the amount of any such collections and payments
subject to the distribution provisions of clause (i) through (iii) above, in
accordance with clause (1) shall not be so distributed until the date of the
occurrence of such Enforcement. For the purposes of the preceding sentence, any
collection or payment received by the Bank Agent on behalf of the Banks shall be
considered to have been received by the Banks, and applied to pay the
Obligations owed to the Banks, to which such payment or collection relates
whether or not distributed by the Bank Agent to the Banks.


After the Obligations have been finally paid in full in cash, the balance of
proceeds of the Collateral, if any, shall be paid to any Grantor or as otherwise
required by law.


(b)     Any payment pursuant to clause (a)(iii) above with respect to undrawn
amounts of outstanding Letters of Credit shall be paid to the Collateral Agent
for deposit in an account (the “Special Cash Collateral Account”) to be held as
collateral for the Obligations and disposed of as provided herein. On each date
after the occurrence of an Enforcement on which a payment is made to a
beneficiary pursuant to a draw on a Letter of Credit, the Collateral Agent shall
distribute from the Special Cash Collateral Account for application to the
payment of the reimbursement obligation due to the Banks with respect to such
draw an amount equal to the product of (1) the amount then on deposit in the
Special Cash Collateral Account, and (2) a fraction, the numerator of which is
the amount of such draw and the denominator of which is the aggregate undrawn
amount of all outstanding Letters of Credit immediately prior to such draw. On
each date after the occurrence of an Enforcement on which a reduction in the
undrawn amount of any outstanding Letter of Credit occurs other than on account
of a payment made to a beneficiary pursuant to a draw on a Letter of Credit,
then the Collateral Agent shall distribute from the Special Cash Collateral
Account an amount equal to the product of (1) the amount then on deposit in the
Special Cash Collateral Account and (2) a fraction the numerator of which is the
amount of such reduction and the denominator of which is the aggregate undrawn
amount of all outstanding Letters of Credit immediately prior to such reduction,
which amount shall be distributed as provided in clauses (a)(i) through (iii)
above. At such time as the undrawn amount of outstanding Letters of Credit is
reduced to zero, any amount remaining in the Special Cash Collateral Account,
after the distribution therefrom as provided above, shall be distributed as
provided in clauses (a)(i) through (iii) above.


(c)     Any re-allocations of any payments or distributions initially made or
received on any Obligations due to payments and transfers among the Creditors
and the Collateral Agent under this Section 5 shall be deemed to reduce the
Obligations of any Creditor receiving any such payment or other transfer under
this Section 5 and shall be deemed to restore and reinstate the Obligations of
any Creditor making any such payment or other transfer under this Section 5, in
each case by the amount of such payment and other transfer; provided that if for
any reason such restoration and reinstatement shall not be binding against the
Company or any other Grantor, then the Creditors and the Collateral Agent agree
to take such actions as shall have the effect of placing them in the same
relative positions as they would have been if such restoration and reinstatement
had been binding against the Company and the other Grantors.


Exh. H‑13



--------------------------------------------------------------------------------







6.     Certain Credit Extensions and Amendments to Agreements by the Creditors;
Actions Related to Collateral; Other Liens, Security Interests and Guaranties.


(a)     The Bank Agent, on its behalf and on behalf of the Banks, agrees that,
without the prior written consent of Noteholders holding a majority of the
outstanding principal amount of the Senior Notes, it will not (i) amend, modify,
supplement or restate, or waive (A) any Specified Provision if the effect of
such amendment, modification, supplement, restatement, or waiver causes any
Specified Provision to become more restrictive with respect to the Company or
any subsidiary thereof or (B) any other provision of the Bank Credit Agreement
or any agreement, document or instrument delivered in connection therewith, if
any Grantor makes any payment or gives any other financial accommodation (other
than reimbursement of out-of-pocket expenses and customary amendment fees) in
connection therewith, (ii) except for any guarantees securing all of the
Obligations constituting Senior Indebtedness Documents, retain or obtain the
primary or secondary obligations of any other obligor or obligors with respect
to all or any part of the Obligations evidenced by the Bank Credit Agreement and
the agreements, documents and instruments delivered in connection therewith or
(iii) from and after the institution of any bankruptcy or insolvency proceeding
involving any Grantor, as respects the
Collateral enter into any agreement with any Grantor with respect to
post-petition usage of cash collateral, post-petition financing arrangements or
adequate protection.


(b)     Each Noteholder agrees that, without the prior written consent of Banks
holding a majority of the outstanding principal amount of Obligations under and
undrawn commitments to extend credit under the Bank Credit Agreement, it will
not (i) amend, modify, supplement, restate, or waive (A) any Specified Provision
if the effect of such amendment, modification, supplement, restatement or waiver
causes any Specified Provision to become more restrictive with respect to the
Company or any subsidiary of the Company or (B) any other provision of a Note
Purchase Agreement or Senior Notes if any Grantor makes any payment or gives any
other financial accommodation (other than reimbursement of out-of-pocket
expenses and customary amendment fees) in connection therewith, (ii) except for
any guarantees securing all of the Obligations constituting Senior Indebtedness
Documents, retain or obtain the primary or secondary obligations of any other
obligor or obligors with respect to all or any part of the Obligations evidenced
by a Note Purchase Agreement and the Senior Notes or (iii) from and after the
institution of any bankruptcy or insolvency proceeding involving any Grantor, as
respects the Collateral enter into any agreement with any Grantor with respect
to post-petition usage of cash collateral, post-petition financing arrangements
or adequate protection.


(c)     Each Creditor agrees that it will have recourse to the Collateral only
through the Collateral Agent, that it shall have no independent recourse to the
Collateral and that it shall refrain from exercising any rights or remedies
under the Collateral Documents which have or may have arisen or which may arise
as a result of an Event of Default or an acceleration of the maturities of the
Obligations, except that, upon the direction of the Required Creditors, any
Creditor may set off any amount of any balances held by it for the account of
any Grantor or any other property held or owing by it to or for the credit or
for the account of any Grantor, provided that the amount set off is delivered to
the Collateral Agent for application pursuant to Section 5 of this Agreement.
Without such direction, no Creditor shall set off any such amount. For the
purposes of determining whether such direction to setoff has been given, any
Creditor which has not voted in favor of or against such setoff within three
business days of receiving




Exh. H‑14



--------------------------------------------------------------------------------





notice from another Creditor of its intent to setoff will be deemed to have
voted in favor of such setoff. For the purposes of perfection any setoff rights
which may be available under applicable law, any balances held by the Collateral
Agent or any Creditor for the account of any Grantor or any other property held
or owing by the Collateral Agent or any Creditor to or for the credit or account
of any Grantor shall be deemed to be held as agent for all Creditors.


(d)     No Creditor shall take or receive a security interest in or a lien upon
any of the property or assets of any Grantor as security for the payment of any
Obligations other than liens and security interests granted to the Collateral
Agent in the Collateral pursuant to the Collateral Documents. The existence of a
common law lien on deposit accounts shall not be prohibited by the provisions of
this paragraph (d) provided that any realization on such lien and the
application of the proceeds thereof shall be subject to the provisions of this
Agreement.


(e)     Nothing contained in this Agreement shall (i) prevent any Creditor from
imposing a default rate of interest in accordance with any Senior Indebtedness
Document or prevent a Creditor from raising any defenses in any action in which
it has been made a party defendant or has been joined as a third party, except
that the Collateral Agent may direct and control any defense directly relating
to the Collateral or any one or more of the Collateral Documents as directed by
the Required Creditors, which shall be governed by the provisions of this
Agreement, or (ii) affect or impair the right any Creditor may have under the
terms and conditions governing the Obligations to accelerate and demand
repayment of such Obligations. Subject only to the express limitations set forth
in this Agreement, each Creditor retains the right to freely exercise its rights
and remedies as a general creditor of the Grantors in accordance with applicable
law and agreements with the Grantors, including without limitation the right to
file a lawsuit and obtain a judgment therein against the Grantors and to enforce
such judgment against any assets of the Grantors other than the Collateral.


(e)     Subject to the provisions set forth in this Agreement, each Creditor and
its affiliates may (without having to account therefor to any Creditor) own,
sell, acquire and hold equity and debt securities of the Grantors and lend money
to and generally engage in any kind of business with the Grantors (as if, in the
case of U.S. Bank National Association, it was not acting as Collateral Agent),
and, subject to the provisions of this Agreement, the Creditors and their
affiliates may accept dividends, interest, principal payments, fees and other
consideration from the Grantors for services in connection with this Agreement
or otherwise without having to account for the same to the other Creditors,
provided that any such amounts which constitute Obligations are provided for in
the applicable Senior Indebtedness Documents.


7.     Accounting; Adjustments.


(a)     The Collateral Agent and each Creditor agrees to render an accounting to
any of the others of the amounts of the outstanding Obligations, receipts of
payments from the Grantors or from the Collateral and of other items relevant to
the provisions of this Agreement upon the reasonable request from one of the
others as soon as reasonably practicable after such request, giving effect to
the application of payments and collections as hereinbefore provided in this
Agreement.




Exh. H‑15



--------------------------------------------------------------------------------





(b)     Each party hereto agrees that to the extent any payment of any
Obligations
made to it hereunder is in excess of the amount due to be paid to it hereunder,
or in the event any payment of any Obligations made to any party hereto is
subsequently invalidated, declared fraudulent or preferential, set aside or
required to be paid to a trustee, receiver, or any other party under any
bankruptcy act, state or federal law, common law or equitable cause (“Avoided
Payments”), then it shall pay to the other parties hereto (or in the case of
Avoided Payments the other parties shall pay to it) such amounts so that, after
giving effect to the payments hereunder by all parties, the amounts received by
all parties are not in excess of the amounts to be paid to them hereunder as
though any payment so invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid had not been made.


8.     Notices. Except as otherwise expressly provided herein, any notice
required or desired to be served, given or delivered hereunder shall be in
writing, and shall be deemed to have been validly served, given or delivered
three (3) business days after deposit in the United States mails, with proper
postage prepaid, one business day after delivery to a courier for next day
delivery, upon delivery by courier or upon transmission by telecopy or similar
electronic medium (provided that a copy of any such notice sent by such
transmission is also sent by one of the other means provided hereunder within
one day after the date sent by such transmission) to the addresses set forth
below the signatures hereto, with a copy to any person or persons set forth
below such signature shown as to receive a copy, or to such other address as any
party designates to the others in the manner herein prescribed. Any party giving
notice to any other party hereunder shall also give copies of such notice to all
other parties. Any notice delivered to the Bank Agent shall be deemed to be
delivered to all of the Banks.


9.     Contesting Liens or Security Interests; No Partitioning or Marshaling of
Collateral; Contesting Obligations.


(a)     No Creditor shall contest the validity, perfection, priority or
enforceability of or seek to avoid, have declared fraudulent or have put aside
any lien or security interest granted to the Collateral Agent and each party
hereby agrees to cooperate in the defense of any action contesting the validity,
perfection, priority or enforceability of such liens or security interests. Each
party shall also use its best efforts to notify the other parties of any change
in the location of any of the Collateral or the business operations of any
Grantor or of any change in law which would make it necessary or advisable to
file additional financing statements in another location as against any Grantor
with respect to the liens and security interests intended to be created by the
Collateral Documents, but the failure to do so shall not create a cause of
action against the party failing to give such notice or create any claim or
right on behalf of any other party to this Agreement and any third party.


(b)     Notwithstanding anything to the contrary in this Agreement or in any
Collateral Document, no Creditor shall have the right to have any of the
Collateral, or any security interest or other property being held as security
for all or any part of the Obligations by the Collateral Agent, partitioned, or
to file a complaint or institute any proceeding at law or in equity to have any
of the Collateral or any such security interest or other property partitioned,
each Creditor hereby waives any such right. The Collateral Agent and each
Creditor hereby waive any and all rights to have the Collateral, or any part
thereof, marshaled upon any foreclosure of any of the liens or security
interests securing the Obligations.




Exh. H‑16



--------------------------------------------------------------------------------





(c)     Neither the Collateral Agent nor any Creditor shall contest the validity
or enforceability of or seek to avoid, have declared fraudulent or have set
aside any Obligations (including, without limitation, any guaranty thereof). In
the event any Obligations are invalidated, avoided, declared fraudulent or set
aside for the benefit of any Grantor, the Collateral Agent and the Creditors
agree that such Obligations shall nevertheless be considered to be outstanding
for all purposes of this Agreement.


10.     No Additional Rights for Grantors Hereunder.     Each Grantor, by its
consent hereto, acknowledges that it shall have no rights under this Agreement.
If the Collateral Agent or any Creditor shall violate the terms of this
Agreement, each Grantor agrees, by its consent hereto, that it shall not use
such violation as a defense to any enforcement by any such party against such
Grantor nor assert such violation as a counterclaim or basis for setoff or
recoupment against any such party.


11.     Bankruptcy Proceedings. Nothing contained herein shall limit or restrict
the independent right of any Creditor to initiate an action or actions in any
bankruptcy, reorganization, compromise, arrangement, insolvency, readjustment of
debt, dissolution or liquidation or similar proceeding in its individual
capacity and to appear or be heard on any matter before the bankruptcy or other
applicable court in any such proceeding, including, without limitation, with
respect to any question concerning the post-petition usage of Collateral and
postpetition financing arrangements, provided such initiating Creditor provides
all other Creditors prior notice of the initiation of any such action. The
Collateral Agent is not entitled to initiate such actions on behalf of any
Creditor or to appear and be heard on any matter before the bankruptcy or other
applicable court in any such proceeding as the representative of any Creditor.
The Collateral Agent is not authorized in any such proceeding to enter into any
agreement for, or give any authorization or consent with respect to, the
post-petition usage of Collateral, unless such agreement, authorization or
consent has been approved in writing by the Required Creditors. This Agreement
shall survive the commencement of any such bankruptcy, reorganization,
compromise, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar proceeding.


12.     Independent Credit Investigation. Neither the Collateral Agent nor any
Creditor, nor any of its respective directors, officers, agents or employees,
shall be responsible to any of the others for the solvency or financial
condition of any Grantor or the ability of any Grantor to repay any of the
Obligations, or for the value, sufficiency, existence or ownership of any of the
Collateral, the perfection or vesting of any lien or security interest, or the
statements of any Grantor, oral or written, or for the validity, sufficiency or
enforceability of any of the Obligations, any Senior Indebtedness Document, any
Collateral Documents, any document or agreement executed or delivered in
connection with or pursuant to any of the foregoing, or the liens or security
interests granted by the Grantors in connection therewith. Each of the
Collateral Agent and each Creditor has entered into its respective financial
agreements with the Grantors based upon its own independent investigation, and
makes no warranty or representation to the other, nor does it rely upon any
representation by any of the others, with respect to the matters identified or
referred to in this Section.


13.     Supervision of Obligations. Except to the extent otherwise expressly
provided herein, each Creditor shall be entitled to manage, supervise, amend and
modify




Exh. H‑17



--------------------------------------------------------------------------------





(including, without limitation, an amendment to increase the amount of such
Obligations or waive an Event of Default) the obligations of the Grantors to it
in accordance with applicable law and such Creditor’s practices in effect from
time to time without regard to the existence of any other Creditor.


14.     Turnover of Collateral. If any Creditor acquires custody, control or
possession of any Collateral or any proceeds thereof other than pursuant to the
terms of this Agreement, such Creditor shall promptly cause such Collateral or
the proceeds of such Collateral to be delivered to or put in the custody,
possession or control of the Collateral Agent for disposition and distribution
in accordance with the provisions of Section 5 of this Agreement. Until such
time as such Creditor shall have complied with the provisions of the immediately
preceding sentence, such Creditor shall be deemed to hold such Collateral and
the proceeds thereof in trust for the parties entitled thereto under this
Agreement.


15.     Options to Purchase.


(a)     After the occurrence of a Purchase Option Trigger Event (as defined
below), each Bank shall have the option to purchase all (but not less than all)
of the outstanding Obligations owed to the Noteholders at a purchase price equal
to 100% of the amount of such Obligations on the date of purchase (including all
interest thereon to the date of purchase), plus an amount equal to the
Yield-Maintenance Amount which would be payable under the applicable Note
Purchase Agreement if the Senior Notes were prepaid pursuant to the optional
prepayment provisions of the applicable Note Purchase Agreement on such date of
purchase.


(b)     After the occurrence of a Purchase Option Trigger Event, each Noteholder
shall have the option to purchase all (but not less than all) of the outstanding
Obligations owed to the Banks at a purchase price equal to 100% of the amount
thereof on the date of purchase (including all interest thereon to the date of
purchase).


(c)     Any Creditor desiring to exercise its option to purchase under this
Section 15 may do so by giving notice to the Creditors whose Obligations are to
be purchased. The closing of the purchase and sale shall take place on the fifth
business day after such notice is given. At the closing, the buyer will pay the
sellers the purchase price of the Obligations being purchased except that, with
respect to the purchase of exposures in respect of outstanding but undrawn
Letters of Credit, the purchase shall be a risk participation therein payable at
the same time as the related Letters of Credit are drawn. Payment of such
purchase price shall be made in the same manner as specified in the applicable
Senior Indebtedness Documents. Any notice of exercise of any such option to
purchase shall be irrevocable. In the event more than one notice of exercise of
an option to purchase under this Section 15 is given, only the notice first
given shall be effective and the other notices given shall be ineffective.


(d)     For the purposes of this Section 15, a “Purchase Option Trigger Event”
shall occur when (i) an Event of Default has occurred and is continuing, (ii)
any Creditor has notified the Collateral Agent and each other Creditor of its
desire to direct the Collateral Agent to take action hereunder, and (iii) within
60 days after the notice specified in clause (ii), the Required Creditors shall
not have authorized the Collateral Agent to take such action and the




Exh. H‑18



--------------------------------------------------------------------------------





Creditor giving such notice shall not have withdrawn such notice by notice given
to the Collateral Agent and the other Creditors.


16.     Amendment.    This Agreement and the provisions hereof may be amended,
modified or waived only by a writing signed by the Collateral Agent, the Bank
Agent, on its behalf and on behalf of the Banks, and each of the Noteholders.


17.     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the respective successors and assigns of each of the parties
hereto, including subsequent holders of the Obligations and persons subsequently
becoming parties to the Senior Indebtedness Documents as Creditors; provided
that (a) neither the Collateral Agent nor any Creditor shall assign or transfer
any interest in any Obligations or permit such person to become such a party to
the applicable Senior Indebtedness Documents unless such transfer or assignment
is made subject to this Agreement and such transferee, assignee or person
assumes the obligations of the transferor or assignor or the obligations of a
Creditor, as the case may be, hereunder from and after the time of such transfer
or assignment or the time such person becomes a party to the applicable Senior
Indebtedness Documents, as the case may be, and (b) the appointment of any
replacement Collateral Agent shall be subject to the provisions of Section 2 of
this Agreement.


18.     Limitation Relative to Other Agreements. Nothing contained in this
Agreement is intended to impair (a) as between the Noteholders and the Grantors,
the rights of the Noteholders and the obligations of the Grantors under the Note
Purchase Agreements and the Senior Notes, or (b) as between the Bank Agent, the
Banks and the Grantors, the rights of the Bank Agent and the Banks and the
obligations of the Grantors under the Bank Credit Agreement and the agreements,
documents and instruments delivered in connection therewith.


19.     Counterparts. This Agreement may be executed in several counterparts and
by each party on a separate counterpart, each of which, when so executed and
delivered, shall be an original, but all of which together shall constitute but
one and the same instrument. In proving this Agreement, it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought. Any facsimile copy of a signature
hereto shall have the same effect as the original thereof.


20.     Governing Law. THIS AGREEMENT SHALL BE GOVERNED AS TO VALIDITY,
INTERPRETATIONS, ENFORCEABILITY AND EFFECT BY THE INTERNAL LAWS (AS OPPOSED TO
CONFLICT OF LAWS PROVISIONS) OF THE STATE OF ILLINOIS.


21.     Confirmations and Agreements.


(i) The Bank Agent confirms that the Banks have approved this Agreement as of
the date hereof.
    
(ii) Each party subject hereto agrees that it will not, and will use
commercially reasonable efforts to cause its agents, employees, officers,
directors, shareholders, partners, and its representatives associated with or
acting on its behalf (collectively, the “Representatives”), and its
sub-contractors, if any, not to, directly or indirectly through a third-party
intermediary, in




Exh. H‑19



--------------------------------------------------------------------------------





connection with this Agreement and the transactions resulting herefrom, offer,
pay, promise to pay, or authorize the giving of money or anything of value to
any Government Official (as defined below) for the purpose of inducing such
Government Official to use his or her influence or position with the government
or instrumentality thereof to affect or influence any act or decision of such
government or instrumentality, in order to assist in obtaining or retaining
business for, directing business to, or securing an improper advantage for such
party.


(b)    Each party subject hereto will, and will use commercially reasonable
efforts to cause its Representatives and sub-contractors, if any, to maintain
books and records
that accurately reflect any payment of money or thing of value to a Government
Official, directly
or indirectly, in connection with any matter relating to this Agreement.


(c)     The term “Government Official” includes any employee, agent or
representative of a non-US government, and any non-US political party, party
official or candidate. Government Official may also include royalty, non-US
legislators, representatives or non-US state-owned enterprises, employees of
public international organizations (including but not limited to the United
Nations, International Monetary Fund, World Bank and other international
agencies and organizations), and employees and officers of foreign embassies or
trade organizations having offices in the US, regardless of rank or position,
and any individuals acting on behalf of a Government Official.


(d)     On any date on which the Obligations or any other amounts need to be
determined, the Collateral Agent shall use the rate of exchange specified in
Section 5.6 of the Bank Credit Agreement to determine the U.S. Dollar equivalent
of any foreign currency (if any) in which such Obligations or other amounts are
denominated, and such U.S. Dollar equivalent shall be used for purposes of
determining that portion of the Obligations or such other amounts denominated in
the applicable foreign currencies on such date.


The remainder of this page is intentionally blank.


            


Exh. H‑20



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.


U.S. BANK NATIONAL ASSOCIATION
as Bank Agent and Collateral Agent


By: ____________________________________
Name: __________________________________
Title: ___________________________________


Notice information:


800 Nicollet Mall
Mail Code BC-MN-HO3P
Minneapolis, MN 55402
Attention: Michael J. Staloch
Telephone: (612) 303-3050
Fax: (612) 303-2265
E-mail: Michael.Staloch@usbank.com




THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA, as a Noteholder






By: ____________________________________
Vice President




Notice information:
The Prudential Insurance Company of America
c/o Prudential Capital Group
Two Prudential Plaza, Suite 5600
180 N. Stetson Avenue
Chicago, IL 60601


Attention: Managing Director




Exh. H‑21



--------------------------------------------------------------------------------





GIBRALTAR LIFE INSURANCE CO., LTD.,
as a Noteholder


THE PRUDENTIAL LIFE INSURANCE
COMPANY, LTD., as a Noteholder


By: Prudential Investment Management
(Japan), Inc., as Investment Manager


By: Prudential Investment Management, Inc.,
as Sub-Adviser






By: ____________________________________
Vice President




Notice information:
Pruco Life Insurance Company
c/o Prudential Capital Group
Two Prudential Plaza, Suite 5600
180 N. Stetson Avenue
Chicago, IL 60601


Attention: Managing Director




Exh. H‑22



--------------------------------------------------------------------------------





FORETHOUGHT LIFE INSURANCE
COMPANY, as a Noteholder


RGA REINSURANCE COMPANY,
as a Noteholder


MTL INSURANCE COMPANY,
as a Noteholder


ZURICH AMERICAN INSURANCE
COMPANY, as a Noteholder






By:     Prudential Private Placement Investors, L.P.
(as Investment Advisor)
                        


By:     Prudential Private Placement Investors, L.P.
(as its General Partner)
                        


                        


By: ____________________________________
Vice President


Notice information:


Prudential Retirement Insurance and Annuity
Company
c/o Prudential Capital Group
Two Prudential Plaza, Suite 5600
180 N. Stetson Avenue
Chicago, IL 60601


Attention: Managing Director


Exh. H‑23



--------------------------------------------------------------------------------





EXHIBIT A


LIST OF COLLATERAL DOCUMENTS


Pledge Agreement, dated as of May 23, 2011, made by Graco Inc.




Exh. H‑24



--------------------------------------------------------------------------------





ACKNOWLEDGMENT OF AND CONSENT AND AGREEMENT
TO INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT


Each of the undersigned, a Grantor described in the Intercreditor and Collateral
Agency Agreement set forth above, acknowledges and, to the extent required,
consents to the terms and conditions of the Intercreditor and Collateral Agency
Agreement. Each of the undersigned Grantors does hereby further acknowledge and
agree to its agreements under Sections 2(i), 5(c) and 10 of the Intercreditor
and Collateral Agency Agreement and acknowledges and agrees that it is not a
third-party beneficiary of, nor has any rights under, the Intercreditor and
Collateral Agency Agreement. Each of the undersigned confirms that the
signatories to this Acknowledgment of and Consent and Agreement to Intercreditor
and Collateral Agency Agreement constitute all of the Grantors in existence as
of the date hereof.


This Acknowledgment of and Consent and Agreement to Intercreditor and Collateral
Agency Agreement and any amendment hereof may be executed in several
counterparts and by each party on a separate counterpart, each of which, when so
executed and delivered, shall be an original, but all of which together shall
constitute but one of the same instrument. In proving this Acknowledgment of and
Consent and Agreement to Intercreditor and Collateral Agency Agreement it shall
not be necessary to produce or account for more than one such counterpart signed
by the party against whom enforcement is sought.


The remainder of this page is intentionally blank.




Exh. H‑25



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each party below has caused this Acknowledgment of and
Consent and Agreement to Intercreditor and Collateral Agency Agreement to be
executed by its duly authorized officer as of May 23, 2011.


GRACO INC.
GRACO HOLDINGS INC.
GRACO MINNESOTA INC.
GRACO OHIO INC.




By: ____________________________________
Name: James A. Graner
Title: CFO & Treasurer






Exh. H‑26



--------------------------------------------------------------------------------






Schedule 1.1
Commitments and Percentages


Bank:
Commitment:
Percentage:
 
U.S. BANK NATIONAL ASSOCIATION
$92,500,000
18.500000000000
%
JPMORGAN CHASE BANK, N.A.
$92,500,000
18.500000000000
%
WELLS FARGO BANK, NATIONAL ASSOCIATION
$65,000,000
13.000000000000
%
BANK OF AMERICA, N.A.
$55,000,000
11.000000000000
%
CITIZENS BANK, N.A.
$55,000,000
11.000000000000
%
PNC BANK, NATIONAL ASSOCIATION
$55,000,000
11.000000000000
%
ING BANK N.V., DUBLIN BRANCH
$50,000,000
10.000000000000
%
THE NORTHERN TRUST COMPANY
$35,000,000
7.000000000000
%
 
 
 
TOTAL COMMITMENTS
$500,000,000
100
%
 
 
 
 
 










--------------------------------------------------------------------------------






Schedule 1.2
Existing Letters of Credit
a20161216exhibit101image1.gif [a20161216exhibit101image1.gif]





--------------------------------------------------------------------------------






Schedule 7.6


Litigation (Section 7.6)


None





--------------------------------------------------------------------------------






Schedule 7.15


Subsidiaries (Section 7.15)
Subsidiary
Jurisdiction
Number of Shares
Percentage Owned
Material Subsidiary?
Alco Valves Group Limited
United Kingdom
503,970
100% by Graco Limited
 
Alco Valves Inc.
Canada
100
100% by Alco Valves Group Limited
 
Alco Valves Singapore PTE Limited
Singapore
2
100% by Alco Valves Group Limited
 
Alco Valves (US), Inc.
United States
2001
50.02498750624688% by Alco Valves Group Limited


49.97501249375312% by Alco Valves Inc.
 
Ecoquip Inc.
Virginia
100
100% by the Company
 
Gema Europe s.r.l.
Italy
1
100% owned by Graco BVBA
 
Gema México Powder Finishing S. de R.L. de C.V.
Mexico
13,103,000
99.9999923682% by Gema USA Inc.


0.0000076318% by the Company
 
Gema (Shanghai) Co., Ltd.
P.R. China
N/A**
100% by Graco BVBA
 
Gema Switzerland GmbH
Switzerland
1
100% owned by Graco BVBA
 
Gema USA Inc.
Minnesota
100
100% by the Company
Yes
Geotechnical Instruments (U.K.) Limited
United Kingdom
100,000
100% by Landtec Europe Limited
 
GFEC Free Zone Uruguay S.A.
Uruguay
10,800
100% owned by Graco Global Holdings S.à r.l.
 
GFEC Uruguay S.A.
Uruguay
250,000
100% owned by Graco Global Holdings S.à r.l.
 
GG Manufacturing s.r.l.
Romania
10,000
99.99% by Gema Switzerland GmbH


0.01% by Gema Europe s.r.l.
 
Graco Australia Pty Ltd.
Australia
248
100% owned by Graco Global Holdings S.à r.l.
 
Graco BVBA
Belguim
1,798,170
99.99994438790548% by Graco International Holdings S.à r.l.


0.00005561209452 % by Graco Global Holdings S.à r.l.
 
Graco Canada Inc.
Canada
10,000
100% owned by Graco Global Holdings S.à r.l.
 
Graco Chile SpA
Chile
100
100% by the Company
 
Graco Colombia S.A.S.
Colombia
20,000
100% by the Company
 
Graco Distribution BVBA
Belgium
100
100% by Graco BVBA
 
Graco do Brasil Ltda.
Brazil
26,006,536
99.9999961548% by Graco Global Holdings S.à r.l.


0.0000038452% by Graco International Holdings S.à r.l.
 
Graco Fluid Equipment (Shanghai) Co., Ltd.
People’s Republic of China
N/A**
100% by the Company
 
Graco Fluid Equipment (Suzhou) Co., Ltd.
People’s Republic of China
N/A**
100% by Graco Minnesota Inc.
 
Graco Fluid Handling (A) Inc.
Minnesota
100
100% by the Company
Yes



Sched 7.15-1

--------------------------------------------------------------------------------





Graco Fluid Handling (B) Inc.
Minnesota
100
100% by the Company
 
Graco Fluid Handling (D) Inc.
Minnesota
100
100% by the Company
 
Graco Global Holdings S.à r.l.
Luxembourg
20,000
100% by Graco Luxembourg III Holdings S.à r.l.
 
Graco GmbH
Germany
500,000
100% owned by Graco BVBA
 
Graco High Pressure Equipment Inc.
Minnesota
100
100% by the Company
Yes
Graco Hong Kong Ltd.
People’s Republic of China (Special Adm Region)
2,000
100% owned by Graco Global Holdings S.à r.l.
 
Graco India Private Limited
India
1,635,500
99.99993885661877% by Graco Hong Kong
.006114338123 by Graco Fluid Handling (A) Inc.
 
Graco International Holding S.à r.l.
Luxembourg
17,300
100% owned by Graco Global Holdings S.à r.l.
 
Graco K.K.
Japan
660,000
100% owned by Graco Global Holdings S.à r.l.
 
Graco Korea Inc.
Korea
125,500
100% owned by Graco Global Holdings S.à r.l.
 
Graco Limited
United Kingdom
100,001
100% owned by Graco BVBA
 
Graco Luxembourg III Holdings
S.à r.l.
Luxembourg
20,000
100% owned by the Company
Yes
Graco Minnesota Inc.
Minnesota
100
100% by the Company
Yes
Graco Ohio Inc.
Ohio
95 Class A
9,405 Class B
100% by the Company
Yes
Graco S.A.S.
France
24,499
100% by Graco BVBA
 
Graco Trading (Suzhou) Co., Ltd.
People’s Republic of China
N/A**
100% by Graco Minnesota Inc.
 
Gusmer Sudamerica S.A.
Argentina
12,000*
100% by the Company*
 
Holdings Indemnity Inc.
Utah
100
100% by the Company
 
Landtec Europe Limited
United Kingdom
456,007
100% by Gema Switzerland GmbH
 
Landtec North America, Inc.
United Kingdom
1,000
100% by Q.E.D. Environmental Systems, Inc.
Yes
MULTIMAQ - Pistolas e Equipamentos para Pintura Ltda
Brazil
1,425,773
99.99985972521573% by Graco do Brasil Ltda.


0.01402748427% by the Company
 
Q.E.D. Environmental Systems, Inc.
Michigan
500
100% by the Company
Yes
Staffordshire Hydraulic Services Limited
United Kingdom
100
100% by Graco High Pressure Equipment Inc.
 



* Shares held by two executive officers of the Company to satisfy the
requirements of local law.
**No shares are issued.





Sched 7.15-1

--------------------------------------------------------------------------------





Schedule 9.6
Investments (Section 9.6)
Investment in Corporate Owned Life Insurance (COLI) through establishment of a
Rabbi (Grantor) Trust (“Trust”) with Wilmington Trust on June 27, 2007.
The Trust is intended to provide informal funding for the Company’s deferred
compensation and executive excess benefit retirement plans. The Company paid a
premium in the amount of $1,498,626 each year for a five year period beginning
in 2007, and paid an additional premium in the amount of $1,498,626 in November
2013.




Section 9.6-1